Exhibit 10.1

Published CUSIP Number: 17187MAG5
Revolving Commitment CUSIP Number: 17187MAH3




CREDIT AGREEMENT


Dated as of November 20, 2012


among


CINCINNATI BELL INC.,
as the Borrower,


Certain Subsidiaries of the Borrower
from time to time party hereto,
as Guarantors,


BANK OF AMERICA, N.A.,
as Administrative Agent and an L/C Issuer,


PNC BANK, NATIONAL ASSOCIATION
as Swingline Lender and an L/C Issuer,


and


The Other Lenders party hereto




MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
RBS SECURITIES INC.,
UBS SECURITIES LLC
and
PNC CAPITAL MARKETS LLC,
as
Joint Lead Arrangers and Joint Book Managers




BANK OF AMERICA, N.A.,
as Syndication Agent




THE ROYAL BANK OF SCOTLAND PLC,
UBS SECURITIES LLC
and
PNC BANK, NATIONAL ASSOCIATION,
as Co-Documentation Agents








--------------------------------------------------------------------------------






TABLE OF CONTENTS
Section
 
Page
 
 
 
ARTICLE I DEFINITIONS AND ACCOUNTING TERMS
1


1.01
Defined Terms
1


1.02
Other Interpretive Provisions
29


1.03
Accounting Terms
30


1.04
Rounding
31


1.05
Times of Day
31


1.06
Letter of Credit Amounts
31


ARTICLE II THE COMMITMENTS AND CREDIT EXTENSIONS
31


2.01
Committed Loans
31


2.02
Borrowings, Conversions and Continuations of Committed Loans
31


2.03
Letters of Credit
33


2.04
Swingline Loans
39


2.05
Prepayments
42


2.06
Termination or Reduction of Commitments
44


2.07
Repayment of Loans
45


2.08
Interest
45


2.09
Fees
45


2.10
Computation of Interest and Fees
46


2.11
Evidence of Debt
46


2.12
Payments Generally; Administrative Agent's Clawback
47


2.13
Sharing of Payments by Lenders
48


2.14
Cash Collateral
48


2.15
Defaulting Lenders
50


ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY
51


3.01
Taxes
51


3.02
Illegality
55


3.03
Inability to Determine Rates
55


3.04
Increased Costs
56


3.05
Compensation for Losses; Breakage Payments
57


3.06
Mitigation Obligations; Replacement of Lenders
58


3.07
Survival
58


ARTICLE IV GUARANTY
58


4.01
The Guaranty
58


4.02
Obligations Unconditional
58


4.03
Reinstatement
59


4.04
Certain Additional Waivers
60


4.05
Remedies
60


4.06
Rights of Contribution
60


4.07
Guarantee of Payment; Continuing Guarantee
60


ARTICLE V CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
60


5.01
Conditions of Closing Date and Initial Credit Extension
60


5.02
Conditions to all Credit Extensions
63






i

--------------------------------------------------------------------------------




ARTICLE VI REPRESENTATIONS AND WARRANTIES
63


6.01
Existence, Qualification and Power
64


6.02
Authorization; No Contravention
64


6.03
Governmental Authorization; Other Consents
64


6.04
Binding Effect
64


6.05
Financial Statements; No Material Adverse Effect
64


6.06
Litigation
65


6.07
No Default
65


6.08
Ownership of Property; Liens
65


6.09
Environmental Compliance
65


6.10
Insurance
66


6.11
Taxes
66


6.12
ERISA Compliance
66


6.13
Capital Structure/Subsidiaries
66


6.14
Margin Regulations; Investment Company Act
67


6.15
Disclosure
67


6.16
Compliance with Laws
67


6.17
Intellectual Property
67


6.18
Solvency
68


6.19
Telecommunications Regulatory Matters
68


6.20
Perfection; Etc
68


ARTICLE VII AFFIRMATIVE COVENANTS
68


7.01
Financial Statements
68


7.02
Certificates; Other Information
69


7.03
Notices and Information
70


7.04
Payment of Obligations
71


7.05
Preservation of Existence, Etc
71


7.06
Maintenance of Properties
71


7.07
Maintenance of Insurance
71


7.08
Compliance with Laws and Contractual Obligations
72


7.09
Books and Records
72


7.10
Inspection Rights
72


7.11
Use of Proceeds
72


7.12
Additional Guarantors
72


7.13
Further Assurances
74


ARTICLE VIII NEGATIVE COVENANTS
74


8.01
Liens
75


8.02
Investments
77


8.03
Indebtedness
79


8.04
Fundamental Changes
81


8.05
Dispositions
81


8.06
Restricted Payments
83


8.07
Change in Nature of Business
84


8.08
Transactions with Affiliates and Insiders
84


8.09
Burdensome Agreements
84


8.10
Use of Proceeds
85




ii

--------------------------------------------------------------------------------




8.11
Financial Covenants
85


8.12
Prepayment of Other Indebtedness, Amendment of Documents, Etc
86


8.13
Organization Documents; Fiscal Year
87


8.14
Ownership of Subsidiaries
87


8.15
Designated Senior Indebtedness
87


ARTICLE IX EVENTS OF DEFAULT AND REMEDIES
87


9.01
Events of Default
87


9.02
Remedies Upon Event of Default
89


9.03
Application of Funds
89


ARTICLE X ADMINISTRATIVE AGENT
90


10.01
Appointment and Authority
90


10.02
Rights as a Lender
90


10.03
Exculpatory Provisions
91


10.04
Reliance by Administrative Agent
91


10.05
Delegation of Duties
92


10.06
Resignation of Administrative Agent
92


10.07
Non‑Reliance on Administrative Agent and Other Lenders
93


10.08
No Other Duties, Etc
93


10.09
Administrative Agent May File Proofs of Claim
93


10.10
Collateral and Guaranty Matters
94


ARTICLE XI MISCELLANEOUS
95


11.01
Amendments, Etc
95


11.02
Notices. Effectiveness of Electronic Communications
98


11.03
No Waiver; Cumulative Remedies
100


11.04
Expenses; Indemnity; Damage Waiver
100


11.05
Payments Set Aside
102


11.06
Successors and Assigns
102


11.07
Treatment of Certain Information; Confidentiality
106


11.08
Set‑off
106


11.09
Interest Rate Limitation
107


11.10
Counterparts; Integration; Effectiveness
107


11.11
Survival of Representations and Warranties
107


11.12
Severability
108


11.13
Replacement of Lenders
108


11.14
Governing Law; Jurisdiction; Etc
109


11.15
Waiver of Jury Trial
109


11.16
Term of Agreement
110


11.17
USA PATRIOT Act Notice
110


11.18
Subordination of Intercompany Debt
110


11.19
[Reserved]
110


11.20
Permitted Receivables Financings
110


11.21
No Advisory or Fiduciary Responsibilities
111


11.22
Electronic Execution of Assignments and Certain Other Documents
111










iii

--------------------------------------------------------------------------------




SCHEDULES


1.01A
Existing Letters of Credit

1.01B
Guarantors

2.01
Commitments and Applicable Percentages

6.03
Required Consents, Authorizations, Notices and Filings

6.13(a)
Corporate Structure

6.13(b)
Subsidiaries

8.01
Existing Liens

8.02
Existing Investments

8.03
Existing Indebtedness

8.08
Transactions with Affiliates

11.02
Administrative Agent's Office, Certain Addresses for Notices





EXHIBITS


A
Form of Committed Loan Notice

B
Form of Swingline Loan Notice

C
Form of Revolving Note

C-1
Form of Swingline Note

D
Form of Compliance Certificate

E
Form of Joinder Agreement

F
Form of Assignment and Assumption

G
Form of U.S. Tax Compliance Certificates

H
Form of Solvency Certificate






iv

--------------------------------------------------------------------------------




CREDIT AGREEMENT


This CREDIT AGREEMENT (as amended, modified, restated or supplemented from time
to time, the “Agreement”) is entered into as of November 20, 2012, by and among
CINCINNATI BELL INC., an Ohio corporation (together with any permitted
successors and assigns, the “Borrower”), the Guarantors (as defined herein), the
Lenders (as defined herein), and BANK OF AMERICA, N.A., as Administrative Agent
and an L/C Issuer, and PNC BANK, NATIONAL ASSOCIATION, as Swingline Lender and
an L/C Issuer.


In consideration of the mutual covenants and agreements herein contained, and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto covenant and agree as follows:




ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS


1.01    Defined Terms.


As used in this Agreement, the following terms shall have the meanings set forth
below:


“1993 Senior Note Documents” means the 1993 Senior Notes, the 1993 Senior Note
Indenture, and any other agreements, indentures and instruments pursuant to
which the 1993 Senior Notes issued.


“1993 Senior Note Indenture” means the Indenture, dated as of July 1, 1993,
between the Borrower, as issuer, and The Bank of New York, as Trustee.


“1993 Senior Notes” means the Borrower's 7¼% Senior Notes due 2023 issued
pursuant to the 1993 Senior Note Indenture.


“2005 Senior Note Documents” means the 2005 Senior Notes, the 2005 Senior Note
Indenture, and any other agreements, indentures and instruments pursuant to
which the 2005 Senior Notes issued.


“2005 Senior Note Indenture” means the Indenture, dated as of February 16, 2005,
by and among the Borrower, as issuer, and The Bank of New York, as trustee.


“2005 Senior Notes” means the Borrower's 7% Senior Notes due 2015 issued by the
Borrower pursuant to the 2005 Senior Note Indenture.


“2009 Senior Note Documents” means the 2009 Senior Notes, the 2009 Senior Note
Indenture, and any other agreements, indentures and instruments pursuant to
which the 2009 Senior Notes issued.


“2009 Senior Note Indenture” means the Indenture, dated as of October 5, 2009,
by and among the Borrower, as issuer, and The Bank of New York Mellon, as
trustee.


“2009 Senior Notes” means the Borrower's 8.25% Senior Notes due 2017 issued by
the Borrower pursuant to the 2009 Senior Note Indenture.
 
“2010 Junior Note Documents” means the 2010 Junior Notes, the 2010 Junior Note
Indenture, and any other agreements, indentures and instruments pursuant to
which the 2010 Junior Notes issued.


“2010 Junior Note Indenture” means the Indenture, dated as of March 15, 2010, by
and among the Borrower, as issuer, the Subsidiaries of the Borrower party
thereto, as guarantors, and The Bank of New York Mellon, as trustee.


“2010 Junior Notes” means the Borrower's 8¾% Senior Subordinated Notes due 2018
issued by the Borrower pursuant to the 2010 Junior Note Indenture.

1

--------------------------------------------------------------------------------






“Acquisition” means, with respect to any Person, the acquisition by such Person,
in a single transaction or in a series of related transactions, of substantially
all of the Capital Stock or all or substantially all of the Property, or a
business unit or product line, of another Person, whether or not involving a
merger or consolidation with such other Person and whether for cash, property,
services, assumption of Indebtedness, securities or otherwise.


“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.


“Administrative Agent's Office” means the Administrative Agent's address and, as
appropriate, account as set forth on Schedule 11.02, or such other domestic
address or account as the Administrative Agent may from time to time notify the
Borrower and the Lenders.


“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.


“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.


“Agent Parties” has the meaning specified in Section 11.02(c).


“Aggregate Revolving Commitments” means the Revolving Commitments of all the
Lenders. The amount of the Aggregate Revolving Commitments in effect on the
Closing Date is TWO HUNDRED MILLION DOLLARS ($200,000,000).


“Agreement” has the meaning assigned to such term in the heading hereof.


“Applicable Percentage” means as to each Lender, with respect to such Lender's
Revolving Commitment at any time, the percentage (carried out to the ninth
decimal place) of the Aggregate Revolving Commitments represented by such
Lender's Revolving Commitment at such time, subject to adjustment as provided in
Section 2.15; provided that if the commitment of each Lender to make Revolving
Loans and the obligation of each L/C Issuer to make L/C Credit Extensions have
been terminated pursuant to Section 9.02 or if the Revolving Commitments have
expired, then the Applicable Percentage of each Lender shall be determined based
on the Applicable Percentage of such Lender most recently in effect, giving
effect to any subsequent assignments, The Applicable Percentage of each Lender
is set forth opposite the name of such Lender on Schedule 2.01 or in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable.


“Applicable Prepayment Date” means, in connection with any Disposition
Prepayment Event, (i) in the case of prepayments of Revolving Loans, the second
Business Day following the date on which such Disposition Prepayment Event
occurs, (ii) in the case of the prepayment or redemption of any Prepayable
Indebtedness, the earliest date on or after the second Business Day after the
date on which such Disposition Prepayment Event occurs on which such prepayment
or redemption could be consummated pursuant to the agreements or instruments
governing such Prepayable Indebtedness (assuming any required notice or deposit
of funds with an agent or trustee was given or made on such second following
Business Day) and (iii) in the case of any contribution of funds to a Pension
Plan, the date occurring 90 days after the date on which such Disposition
Prepayment Event occurs.


“Applicable Rate” means, for the purposes of calculating (a) the Letter of
Credit Fees for the purposes of Section 2.03(h), (b) the interest rate
applicable to Eurodollar Rate Loans for the purposes of Section 2.08(a), (c) the
interest rate applicable to Base Rate Loans for the purposes of Section 2.08(a),
and (d) the Commitment Fee for the purposes of Section 2.09(a), the following
percentages per annum, based upon the Consolidated Total Leverage Ratio as set
forth in the most recent Compliance Certificate received by the Administrative
Agent pursuant to Section 7.02(b) for the four‑quarter period ending as of the
last day of the fiscal quarter to which such Compliance Certificate relates:



2

--------------------------------------------------------------------------------




 
 
Applicable Rates
 
 
For Revolving
Loans
For
Letter of Credit Fees
For Commitment Fee
Pricing Level
Consolidated Total Leverage Ratio
Eurodollar Rate Loans
Base Rate Loans
1
< 4.0 to 1.0
3.50%
2.50%
3.50%
0.50%
2
> 4.0 to 1.0
but
< 4.5 to 1.0
3.75%
2.75%
3.75%
0.50%
3
> 4.5 to 1.0
but
< 5.5 to 1.0
4.00%
3.00%
4.00%
0.50%
4
> 5.5 to 1.0
4.25%
3.25%
4.25%
0.625%



Any increase or decrease in the Applicable Rate for Revolving Loans, Letter of
Credit Fees or the Commitment Fee resulting from a change in the Consolidated
Total Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 7.02(b); provided, however, that if a Compliance Certificate is not
delivered when due in accordance with such Section 7.02(b), then Pricing Level 4
shall apply during the period commencing on the first Business Day after the
date on which such Compliance Certificate was required to have been delivered
and ending on the date on which delivered. Notwithstanding the foregoing, the
Applicable Rate in effect from the Closing Date through the date on which the
Borrower is required to deliver the required financial statements and Compliance
Certificate for the fiscal quarter ending on or about March 31, 2013 shall be
the Applicable Rate determined based upon Pricing Level 4. Notwithstanding
anything to the contrary in this definition, the determination of the Applicable
Rate shall be subject to the provisions of Section 2.10(b).
 
“Application Period” means, in respect of the Net Cash Proceeds of any
Disposition and/or any Involuntary Disposition, the period of 360 days (or such
earlier date as provided for reinvestment of the proceeds thereof under any of
the Senior Note Indentures and/or the documents evidencing or governing any
Subordinated Indebtedness) following receipt of such Net Cash Proceeds by any
Consolidated Party.


“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.


“Arrangers” means Merrill Lynch, RBS Securities Inc., UBS Securities LLC and PNC
Capital Markets LLC, acting in their capacities as joint lead arrangers and
joint book managers, and “Arranger” means any of them.


“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.


“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit F or any other form approved by the
Administrative Agent.


“Attributable Indebtedness” means, on any date, (a) in respect of any Capital
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a Capital Lease.


“Attributed Principal Amount” means, on any day, with respect to any Permitted
Receivables Financing, the aggregate principal, stated or invested amount of (a)
outstanding loans made by Receivables Financiers to the relevant Receivables
Financing SPC under such Permitted Receivables Financing or (b) notes, bonds or
other debt instruments, beneficial interests in a trust, undivided ownership
interests in receivables or other securities issued for cash consideration by
the relevant Receivables Financing SPC to Receivables Financiers, in each case
the proceeds of which

3

--------------------------------------------------------------------------------




are used to finance, in whole or in part, the purchase by such Receivables
Financing SPC of Transferred Assets in such Permitted Receivables Financing.


“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended December 31, 2011,
and the related consolidated statements of income or operations, shareholders'
equity and cash flows for such fiscal year of the Borrower and its Subsidiaries,
including the notes thereto.


“Auto-Extension Letter of Credit” has the meaning specified in Section
2.03(b)(iii).


“Availability Period” means, with respect to the Revolving Commitments, the
period from the Closing Date to the earliest of (a) the Maturity Date, (b) the
date of termination of the Aggregate Revolving Commitments pursuant to
Section 2.06 and (c) the date of termination of the commitment of each Lender to
make Loans and of the obligation of each L/C Issuer to make L/C Credit
Extensions pursuant to Section 9.02.


“Bank of America” means Bank of America, N.A. and its successors.


“Bankruptcy Code” means the Bankruptcy Code in Title 11 of the United States
Code, as amended, modified, succeeded or replaced from time to time.


“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate” and (c) the Eurodollar Rate plus 1%. The “prime rate” is a rate set
by Bank of America based upon various factors including Bank of America's costs
and desired return, general economic conditions and other factors, and is used
as a reference point for pricing some loans, which may be priced at, above, or
below such announced rate. Any change in such prime rate announced by Bank of
America shall take effect at the opening of business on the day specified in the
public announcement of such change.


“Base Rate Committed Loan” means a Committed Loan that is a Base Rate Loan.


“Base Rate Loan” means a Loan that bears interest based on the Base Rate.


“Base Rate Revolving Loan” means a Revolving Loan that is a Base Rate Loan.


“Borrower” has the meaning specified in the heading hereof.


“Borrower Cash Collateral” means Cash Collateral provided by the Borrower or
another Loan Party to secure the L/C Obligations and Obligations in respect of
Swingline Loans, including Cash Collateral so provided in respect of Fronting
Exposure attributable to a Defaulting Lender.


“Borrower Materials” has the meaning specified in the final paragraph of Section
7.02.


“Borrowing” means a Committed Borrowing or a Swingline Borrowing, as the context
may require.


“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state of New York or the state where the Administrative Agent's
Office is located and, if such day relates to any Eurodollar Rate Loan, means
any such day that is also a London Banking Day.


“Businesses” means, at any time, a collective reference to the businesses
operated by the Consolidated Parties at such time.


“Calculation Date” means the date of the applicable Specified Transaction which
gives rise to the requirement to calculate the financial covenants set forth in
Section 8.11(a)‑(d) on a Pro Forma Basis.



4

--------------------------------------------------------------------------------




“Calculation Period” means, in respect of any Calculation Date, the period of
four fiscal quarters of the Borrower ended as of the last day of the most recent
fiscal quarter of the Borrower preceding such Calculation Date for which the
Administrative Agent shall have received the Required Financial Information.


“Capital Lease” means, as applied to any Person, any lease of any Property
(whether real, personal or mixed) by that Person as lessee which, in accordance
with GAAP, is required to be accounted for as a capital lease on the balance
sheet of that Person.


“Capital Stock” means (a) in the case of a corporation, capital stock, (b) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of capital
stock, (c) in the case of a partnership, partnership interests (whether general
or limited), (d) in the case of a limited liability company, membership
interests and (e) any other interest or participation that confers on a Person
the right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person.


“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, L/C Issuer or
Swingline Lender (as applicable) and the Lenders, as collateral for L/C
Obligations, Obligations in respect of Swingline Loans, or, solely in the case
of pledges or deposits made by Lenders, obligations of Lenders to fund
participations in respect of either thereof (as the context may require), cash
or deposit account balances or, if the applicable L/C Issuer or Swingline Lender
benefitting from such collateral shall agree in its sole discretion, other
credit support, in each case pursuant to documentation in form and substance
reasonably satisfactory to (a) the Administrative Agent and (b) the applicable
L/C Issuer or the Swingline Lender (as applicable). “Cash Collateral” shall have
a meaning correlative to the foregoing and shall include the proceeds of such
cash collateral and other credit support.


“Cash Equivalents” means, as at any date, (a) securities issued or directly and
fully guaranteed or insured by the United States or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States is pledged in support thereof) having maturities of not more than two
years from the date of acquisition, (b) Dollar denominated time deposits and
certificates of deposit of (i) any Lender, (ii) any domestic commercial bank of
recognized standing having capital and surplus in excess of $500,000,000 or a
commercial bank organized under the laws of any other country that is a member
of the OECD having total assets in excess of $500,000,000 (or its foreign
currency equivalent at the time) or (iii) any bank whose short‑term commercial
paper rating from S&P is at least A‑1 or the equivalent thereof or from Moody's
is at least P‑1 or the equivalent thereof (or, if at any time neither S&P nor
Moody's shall be rating such obligations, then an equivalent rating from such
other nationally recognized rating service acceptable to the Administrative
Agent (any such bank being an “Approved Bank”)), in each case with maturities of
not more than one year from the date of acquisition, (c) commercial paper and
variable or fixed rate notes issued by any Approved Bank (or by the parent
company thereof) or any variable rate notes issued by, or guaranteed by, any
domestic corporation rated A‑2 (or the equivalent thereof) or better by S&P, or
P‑2 (or the equivalent thereof) or better by Moody's (or, if at any time neither
S&P nor Moody's shall be rating such obligations, then an equivalent rating from
such other nationally recognized rating service acceptable to the Administrative
Agent) and maturing within one year of the date of acquisition, (d) repurchase
obligations with a term of not more than 30 days for underlying securities of
the types described in clause (a) above entered into with (x) any bank meeting
the qualifications specified in clause (b) above or (y) any primary government
securities dealer reporting to the Market Reports Division of the Federal
Reserve Bank of New York, (e) direct obligations issued by any state of the
United States of America or any political subdivision of any such state or any
public instrumentality thereof maturing, or subject to tender at the option of
the holder thereof, within 90 days after the date of acquisition thereof;
provided that, at the time of acquisition, the long-term debt of such state,
political subdivision or public instrumentality has a rating of A (or higher)
from S&P, or A‑2 (or higher) from Moody's (or, if at any time neither S&P nor
Moody's shall be rating such obligations, then an equivalent rating from such
other nationally recognized rating service acceptable to the Administrative
Agent), (f) overnight bank deposits and bankers' acceptances at any commercial
bank organized in the United States having capital and surplus in excess of
$500,000,000 or a commercial bank organized under the laws of any other country
that is a member of the OECD having total assets in excess of $500,000,000 (or
its foreign currency equivalent at the time), (g) deposits available for
withdrawal on demand and money market deposit accounts with a commercial bank
organized in the United States having capital and surplus in excess of
$500,000,000 or a commercial bank organized under the laws of any other country
that is a member of the OECD having total assets in excess of $500,000,000 (or
its foreign currency equivalent

5

--------------------------------------------------------------------------------




at the time) and (h) Investments, classified in accordance with GAAP as current
assets, in money market funds which comply with the criteria set forth in
Securities and Exchange Commission Rule 2a‑7 under the Investment Company Act of
1940, as amended, the portfolios of which are limited to Investments of the
character described in the foregoing clauses (a) through (g).


“CBET” means Cincinnati Bell Extended Territories LLC, an Ohio limited liability
company and a Wholly Owned Subsidiary of CBT.


“CBT” means Cincinnati Bell Telephone Company LLC, an Ohio limited liability
company and a Wholly Owned Subsidiary of the Borrower.


“CBT 1993 Indenture” means the Indenture, dated as of October 27, 1993, among
CBT, as issuer, the Borrower, as guarantor, and the Bank of New York, as
trustee.


“CBT 1998 Indenture” means the Indenture, dated as of November 30, 1998, among
CBT, as issuer, the Borrower, as guarantor, and the Bank of New York, as
trustee.


“CBT Indentures” means a collective reference to the CBT 1993 Indenture and the
CBT 1998 Indenture, and “CBT Indenture” means either of them.


“CBT Notes” means a collective reference to (a) the medium term notes issued by
CBT pursuant to the CBT 1993 Indenture and (b) CBT's 6.30% Debentures issued
pursuant to the CBT 1998 Indenture.


“CBTS” means Cincinnati Bell Technology Services Inc., a Delaware corporation
and a Wholly Owned Subsidiary of the Borrower.


“CBTS Disposition” means (a) any Disposition of all or any portion of the
Capital Stock of CBTS or any of its Subsidiaries (other than the CyrusOne
Subsidiaries) held by the Consolidated Parties and/or all or any portion of the
Property of CBTS or any of its Subsidiaries (other than the Capital Stock or
Property of the CyrusOne Subsidiaries).


“CBSS” means Cincinnati Bell Shared Services LLC, an Ohio limited liability
company and a Wholly Owned Subsidiary of the Borrower.


“CBT Subsidiaries” means a collective reference to Cincinnati Bell
Telecommunication Services LLC, CBET and each other direct or indirect
Subsidiary of CBT, and “CBT Subsidiary” means any of them.


“CFC” means each Person that is a “controlled foreign corporation” within the
meaning of Section 957(a) of the Code.


“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.




“Change of Control” means an event or series of events by which:


(a)    any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, but excluding any employee benefit
plan of such person or its subsidiaries, and any

6

--------------------------------------------------------------------------------




person or entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan) becomes the “beneficial owner” (as defined in
Rules 13d‑3 and 13d‑5 under the Securities Exchange Act of 1934, except that a
person or group shall be deemed to have “beneficial ownership” of all securities
that such person or group has the right to acquire (such right, an “option
right”), whether such right is exercisable immediately or only after the passage
of time), directly or indirectly, of 35% or more of the equity securities of the
Borrower entitled to vote for members of the board of directors or equivalent
governing body of the Borrower on a fully‑diluted basis (and taking into account
all such securities that such person or group has the right to acquire pursuant
to any option right); or


(b)    during any period of 24 consecutive months, a majority of the members of
the board of directors or other equivalent governing body of the Borrower cease
to be composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors); or


(c)    there shall occur a “Change of Control” (or any comparable term) under,
and as defined in, any Senior Note Indenture, either CBT Indenture, the 2010
Junior Note Indenture and/or the documents evidencing or governing any other
Subordinated Indebtedness.


“Channel Financing Facility” means an equipment and inventory financing credit
facility, pursuant to which the applicable lender thereunder will make available
a revolving credit facility the proceeds of which will be used to fund the
purchase from certain designated vendors of Property in the form of (a)
equipment (and related services) and (b) inventory, including for resale to
customers and which credit facility will be secured by a Lien in favor of the
applicable lender solely on the Property acquired with such credit facility and
the proceeds thereof.


“Closing Date” means November 20, 2012.


“Code” means the Internal Revenue Code of 1986, as amended.


“Collateral” means a collective reference to all Property with respect to which
Liens in favor of the Collateral Agent (for the ratable benefit of the Lenders)
are purported to be granted pursuant to and in accordance with the terms of the
Collateral Documents.


“Collateral Agent” means Bank of America, in its capacity as collateral agent
under the Collateral Documents, together with any successors or assigns.


“Collateral Documents” means a collective reference to the Security Agreements
and such other security documents as may be executed and delivered by the Loan
Parties pursuant to the terms of Sections 7.12 and 7.13.


“Commitment” means, as to each Lender, the Revolving Commitment of such Lender.
    
“Committed Borrowing” means a borrowing consisting of simultaneous Committed
Loans of the same Type and, in the case of Eurodollar Rate Loans, having the
same Interest Period made by each of the Lenders pursuant to Section 2.01.


“Committed Loan” means each Revolving Loan.



7

--------------------------------------------------------------------------------




“Committed Loan Notice” means a notice of (a) a Committed Borrowing, (b) a
conversion of Committed Loans from one Type to the other, or (c) a continuation
of Eurodollar Rate Loans, pursuant to Section 2.02(a), which, if in writing,
shall be substantially in the form of Exhibit A.


“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.


“Consolidated Capital Expenditures” means, for any period, for the Consolidated
Parties on a consolidated basis, all capital expenditures made during such
period, as determined in accordance with GAAP; provided, however, that
Consolidated Capital Expenditures shall not include (a) Eligible Reinvestments
made with proceeds of any (i) Involuntary Disposition, (ii) Disposition of
like-kind Property or (iii) Disposition by a Consolidated Party consisting of
the sale, lease, license, transfer or other disposition of machinery and
equipment no longer used or useful in the conduct of such Consolidated Party's
business, or (b) Acquisitions.


“Consolidated Cash on Hand” means, as of the last day of any fiscal quarter of
the Consolidated Parties, the sum of the amount of cash and Cash Equivalents of
the Consolidated Parties on a consolidated basis as set forth on the
consolidated balance sheet of the Consolidated Parties as of such date (it being
understood that such amount shall exclude in any event any cash and Cash
Equivalents identified on such balance sheet as “restricted” (other than cash or
Cash Equivalents restricted in favor of the Administrative Agent or the other
holders of the Secured Obligations (as defined in the Security Agreements)) or
otherwise subject to a security interest in favor of any other Person (other
than security interests under the Collateral Documents, if applicable)).
 
“Consolidated EBITDA” means, for any period, for the Consolidated Parties on a
consolidated basis, an amount equal to Consolidated Net Income for such period
plus, without duplication (a) the following to the extent deducted in
calculating such Consolidated Net Income: (i) Consolidated Interest Charges for
such period, (ii) the provision for Federal, state, local and foreign income
taxes payable by the Borrower and its Subsidiaries, (iii) depreciation and
amortization expense, (iv) the amount of any call premium, tender premium or
other similar expense and other fees and expenses paid or to be paid by the
Borrower in connection with the refinancing, repayment, repurchase or
extinguishment of any Indebtedness of the Borrower, (v) non-recurring cash
expenses during such period in connection with the Transactions, the CyrusOne
Reorganization, the CyrusOne IPO, dispositions of the Capital Stock of CyrusOne
and CyrusOne LP, any Wireless Disposition and any CBTS Disposition, (vi)
expenses during such period (A) in connection with the TSS Plans and (B) in
connection with a discretionary bonus payment to the chief executive officer of
the Borrower on the Closing Date authorized by the Board of Directors of the
Borrower and related to the CyrusOne IPO or certain Dispositions of Capital
Stock or assets and businesses of CyrusOne and/or CyrusOne LP, in an aggregate
amount for all such amounts added back pursuant to this clause (vi) for all
periods ending after the Closing Date not to exceed $120,000,000, (vii) for any
four fiscal quarter period that includes a fiscal quarter ending on or prior to
March 31, 2013, $7,000,000 for each such fiscal quarter (as pro forma CyrusOne
dividend adjustments for each such fiscal quarter) and (viii) other noncash
items, minus (b) the following to the extent included in calculating such
Consolidated Net Income: (i) Federal, state, local and foreign income tax
credits, (ii) all non-cash items increasing Consolidated Net Income and
(iii) all cash expenditures made during such period in respect of any non-cash
item that was added back pursuant to clause (a)(viii) to Consolidated Net Income
in the calculation of Consolidated EBITDA for any prior period. Notwithstanding
anything to the contrary herein, it is hereby acknowledged and agreed by the
Borrower and the Lenders that for all purposes of this Agreement, Consolidated
EBITDA (including in respect of periods any portion of which occurs before the
Closing Date) will be calculated (a) by deducting regular pension and
post-retirement benefits expense in accordance with GAAP and not deducting cash
contributions to pension and post-retirement benefits plans and (b) without
giving effect to any one-time purchase accounting adjustments.


“Consolidated Funded Indebtedness” means, as of any date of determination, for
the Consolidated Parties on a consolidated basis, without duplication, the sum
of (a) the principal portion of all obligations for borrowed money, (b) the
principal portion of all obligations evidenced by bonds, debentures, notes or
similar instruments, or upon which interest payments are customarily made,
(c) the principal portion of all obligations under conditional sale or other
title retention agreements relating to Property purchased by the Consolidated
Parties (other than customary reservations or retentions of title under
agreements with suppliers entered into in the ordinary course of business),
(d) the principal portion of all obligations issued or assumed as the deferred
purchase price of Property or services purchased by the Consolidated Parties
(other than trade debt incurred in the ordinary course of business and due
within six months of

8

--------------------------------------------------------------------------------




the incurrence thereof) which would appear as liabilities on a balance sheet of
the Consolidated Parties, (e) the Attributable Indebtedness with respect to
Capital Leases and Synthetic Lease Obligations, (f) all direct and contingent
reimbursement obligations in respect of financial letters of credit, including,
without duplication, all unreimbursed drafts drawn thereunder (less the amount
of any cash collateral securing any such letters of credit), (g) the principal
component or liquidation preference of all preferred Capital Stock issued by
such Person and which by the terms thereof could at any time prior to the
Maturity Date (other than pursuant to a change of control provision that is
defined no more broadly than the definition of “Change of Control” set forth in
Section 1.01) be (at the request of the holders thereof or otherwise) subject to
mandatory sinking fund payments, mandatory redemption or other acceleration,
(h) the outstanding Attributed Principal Amount under any Permitted Receivables
Financing (all such Indebtedness of the types described in the forgoing
clauses (a) through (h), as to any Person, “Funded Indebtedness”), (i) all
Funded Indebtedness of others secured by (or for which the holder of such Funded
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien on, or payable out of the proceeds of production from, Property owned
or acquired by the Consolidated Parties, whether or not the obligations secured
thereby have been assumed, (j) all Guarantees with respect to Funded
Indebtedness of another Person and (k) the Funded Indebtedness of any
partnership or unincorporated joint venture in which a Consolidated Party is a
general partner or a joint venturer to the extent such Indebtedness is recourse
to a Consolidated Party. Notwithstanding anything to the contrary, “Consolidated
Funded Indebtedness” will exclude any Indebtedness (“Refinanced Indebtedness”)
outstanding on the last day of a fiscal quarter (or any other determination
date) which is to be refinanced pursuant to a refinancing permitted under this
Agreement with the proceeds (the “Refinancing Proceeds”) of previously incurred
refinancing Indebtedness that is included in Consolidated Funded Indebtedness on
such date; provided that (1) an irrevocable notice of redemption of such
Refinanced Indebtedness has been given on or prior to such date and (2)
Consolidated Funded Indebtedness will be increased by the amount of other
Indebtedness temporarily repaid, as of such date, with such Refinancing Proceeds
pending their use to fund such redemption of the Refinanced Indebtedness.


“Consolidated Interest Charges” means, for any period, for the Consolidated
Parties on a consolidated basis, the sum of (a) all interest expenses of the
Consolidated Parties in connection with borrowed money (excluding all
Indebtedness and payment obligations referred to in clause (f) of the definition
of Indebtedness herein, and including capitalized interest, the interest
component under Capital Leases and the implied interest component of Permitted
Receivables Financings and Synthetic Lease Obligations) or in connection with
the deferred purchase price of assets, in each case to the extent treated as
interest in accordance with GAAP, (b) the portion of rent expense with respect
to such period under capital leases that is treated as interest in accordance
with GAAP, and (c) cash dividends paid in respect of Permitted Preferred Stock
and Other Permitted Equity, but excluding in each case for purposes of clauses
(a), (b) and (c) above, (i) any amortization of original issue discount,
(ii) the interest portion of any deferred payment obligation, (iii) any other
interest not payable in cash, (iv) any financing fees or other charges or
expenses, or the amortization thereof, incurred in connection with the issuance
of any Indebtedness or preferred Capital Stock or the obtaining of any
amendment, waiver or other modification in respect of any Indebtedness or
preferred Capital Stock, (v) to the extent included in “interest expense” in
accordance with GAAP, any penalties paid or payable in connection with the
prepayment of any Indebtedness and (vi) all non‑cash interest expense due to the
initial recording of any expense item in respect of an obligation classified as
a debt obligation under FASB Interpretation No. 45 and all subsequent non‑cash
adjustments to such amount; provided, however, that Consolidated Interest
Charges for the four fiscal quarter period ending December 31, 2012 shall be
calculated as Consolidated Interest Charges for the fiscal quarter ending
December 31, 2012 on a pro forma basis after giving effect to the Transactions
and excluding the CyrusOne Subsidiaries multiplied by 4; Consolidated Interest
Charges for the four fiscal quarter period ending March 31, 2013 shall be
calculated as Consolidated Interest Charges for the fiscal quarter period ending
March 31, 2013 multiplied by 4; Consolidated Interest Charges for the four
fiscal quarter period ending June 30, 2013 shall be calculated as Consolidated
Interest Charges for the two fiscal quarter period ending June 30, 2013
multiplied by 2; Consolidated Interest Charges for the four fiscal quarter
period ending September 30, 2013 shall be calculated as Consolidated Interest
Charges for the three fiscal quarter period ending September 30, 2013 multiplied
by 1.33. For purposes of the foregoing, interest shall be determined after
giving effect to any net payments made or received by the Borrower and its
Subsidiaries with respect to Swap Contracts on a consolidated basis for any
period.



9

--------------------------------------------------------------------------------




“Consolidated Interest Coverage Ratio” means, as of the last day of any fiscal
quarter of the Consolidated Parties, the ratio, for the four fiscal quarter
period ending on such date, of (a) Consolidated EBITDA to (b) Consolidated
Interest Charges.


“Consolidated Net Income” means, for any period, for the Consolidated Parties on
a consolidated basis, net income (excluding extraordinary items and any income
or losses resulting from the equity method of accounting for Investments in the
CyrusOne Subsidiaries, but including cash dividends and distributions received
by a Consolidated Party from CyrusOne or any other CyrusOne Subsidiary) after
interest expense, income taxes and depreciation and amortization, all as
determined in accordance with GAAP.


“Consolidated Net Working Capital” means, as of any date, for the Consolidated
Parties on a consolidated basis, (a) the assets of the Consolidated Parties that
would, in accordance with GAAP, be classified on a consolidated balance sheet of
the Consolidated Parties as current assets at such date (excluding cash and Cash
Equivalents) minus (b) the liabilities of the Consolidated Parties that would,
in accordance with GAAP, be classified on a consolidated balance sheet of the
Consolidated Parties as current liabilities at such date (excluding current
liabilities in respect of Consolidated Funded Indebtedness). Consolidated Net
Working Capital at any date may be a positive or negative number.
 
“Consolidated Parties” means, collectively, the Borrower and the Subsidiaries of
the Borrower, and “Consolidated Party” means any one of them; provided that (a)
except as otherwise specifically provided herein, Consolidated Parties shall not
include any of the CyrusOne Subsidiaries and (b) when used in referring to
financial statements to be delivered pursuant to this Agreement with respect to
any period or as of the end of any period (or any Compliance Certificate
covering such period and delivered pursuant to this Agreement), the term
Consolidated Parties shall not include any Subsidiaries of the Borrower that
would not be required by GAAP to be consolidated with the Borrower for purposes
of such financial statements.


“Consolidated Senior Secured Indebtedness” means, as of any date of
determination, for the Consolidated Parties on a consolidated basis, without
duplication, the sum of the following: (a) the principal portion of the
Obligations under the Loan Documents, (b) the principal portion of Consolidated
Funded Indebtedness that is not expressly subordinated to the Obligations under
the Loan Documents and Secured Hedge Agreements and is secured by any collateral
(including, without limitation, the Attributed Principal Amount under any
Permitted Receivables Financing), (c) the principal portion of Consolidated
Funded Indebtedness which is recourse to any Excluded Subsidiary or to any
Property of any Excluded Subsidiary, but excluding any Indebtedness owed to any
Consolidated Party and (d) to the extent then due and payable, the Swap
Termination Value under Secured Hedge Agreements to which the Borrower or any
Subsidiary is a party.


“Consolidated Senior Secured Leverage Ratio” means, as of the last day of any
fiscal quarter of the Consolidated Parties, the ratio of (a) Consolidated Senior
Secured Indebtedness as of such date minus, so long as no Revolving Loans are
outstanding on such date, the lesser of (i) Consolidated Cash on Hand in excess
of $5,000,000 as of such date and (ii) $100,000,000, to (b) Consolidated EBITDA
for the four fiscal quarter period ending on such date.


“Consolidated Total Assets” means, as of the last day of any fiscal year of the
Consolidated Parties for the Consolidated Parties on a consolidated basis, total
assets as determined in accordance with GAAP.


“Consolidated Total Leverage Ratio” means, as of the last day of any fiscal
quarter of the Consolidated Parties, the ratio of (a) Consolidated Funded
Indebtedness as of such date, minus, so long as no Revolving Loans are
outstanding on such date, the lesser of (i) Consolidated Cash on Hand in excess
of $5,000,000 as of such date and (ii) $100,000,000, to (b) Consolidated EBITDA
for the four fiscal quarter period ending on such date.


“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other consensual
undertaking to which such Person is a party or by which it or any of its
Property is bound.



10

--------------------------------------------------------------------------------




“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.


“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.


“CyrusOne” means CyrusOne Inc., a Maryland corporation.


“CyrusOne Financing” means certain third party financing arrangements to be
entered into by CyrusOne and its Subsidiaries on or soon after the Closing Date.


“CyrusOne Intercompany Debt” means certain indebtedness owed by the CyrusOne
Subsidiaries to the Borrower as of the Closing Date in an aggregate principal
amount of approximately $475,000,000.


“CyrusOne IPO” means the initial public offering of the Capital Stock of
CyrusOne that is expected to occur after the Closing Date.


“CyrusOne LP” means CyrusOne LP, a Maryland limited partnership.


“CyrusOne Reorganization” means the organization of CyrusOne as a real estate
investment trust within the meaning of Section 856 of the Code, the organization
and formation of the other CyrusOne Subsidiaries, the related transfer of data
center assets and operations of the Consolidated Parties to the CyrusOne
Subsidiaries and the entry into various transfer, transitional service and other
agreements in connection therewith.


“CyrusOne Subsidiaries” means, collectively, CyrusOne and each of its direct and
indirect Subsidiaries, including, without limitation, CyrusOne LP.


“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.


“Deconsolidation Date” means the date on which the CyrusOne Subsidiaries would
no longer be required to be consolidated in consolidated financial statements of
the Borrower and the Subsidiaries prepared in accordance with GAAP.


“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of a stated grace period, or
both, would be an Event of Default. It is understood and agreed that the
institution of any proceeding under any Debtor Relief Law relating to any
Consolidated Party (other than an Immaterial Subsidiary) or to all or any
material part of its Property without the consent of such Person shall
constitute an immediate Default that with the passage of the 60‑calendar day
period referred to in Section 9.01(g) would be an Event of Default.


“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurodollar Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan plus 2% per annum, and (b) when used
with respect to Letter of Credit Fees, a rate equal to the Applicable Rate plus
2% per annum.


“Defaulting Lender” means, subject to Section 2.15(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender's determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the

11

--------------------------------------------------------------------------------




Administrative Agent, the L/C Issuer, the Swingline Lender or any other Lender
any other amount required to be paid by it hereunder (including in respect of
its participation in Letters of Credit or Swingline Loans) within two Business
Days of the date when due, (b) has notified the Borrower, the Administrative
Agent, the L/C Issuer or the Swingline Lender in writing that it does not intend
to comply with its funding obligations hereunder, or has made a public statement
to that effect (unless such writing or public statement relates to such Lender's
obligation to fund a Loan hereunder and states that such position is based on
such Lender's determination that a condition precedent to funding (which
condition precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (c) has
failed, within three Business Days after written request by the Administrative
Agent or the Borrower, to confirm in writing to the Administrative Agent and the
Borrower that it will comply with its prospective funding obligations hereunder
(provided that such Lender shall cease to be a Defaulting Lender pursuant to
this clause (c) upon receipt of such written confirmation by the Administrative
Agent and the Borrower), or (d) has, or has a direct or indirect parent company
that has, (i) become the subject of a proceeding under any Debtor Relief Law, or
(ii) had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such a capacity; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any
Capital Stock in that Lender or any direct or indirect parent company thereof by
a Governmental Authority so long as such ownership interest does not result in
or provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above, and of
the effective date of such status, shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.15(b)) as of the date established therefor by the
Administrative Agent in a written notice of such determination, which shall be
delivered by the Administrative Agent to the Borrower, the L/C Issuer, the
Swingline Lender and each other Lender promptly following such determination.


“Discretionary L/C Issuer” has the meaning specified in Section 2.03(b)(v).


“Disposition” or “Dispose” means any disposition (including pursuant to a Sale
and Leaseback Transaction) of any or all of the Property (including without
limitation the Capital Stock of a Subsidiary) of any Consolidated Party whether
by sale, lease, licensing, transfer or otherwise; provided, however, that the
term “Disposition” shall be deemed to exclude any Equity Issuance.


“Disposition Prepayment Event” means, with respect to (a) any Disposition other
than an Excluded Disposition or a Disposition of Capital Stock of CyrusOne or
CyrusOne LP, the failure of the Loan Parties to apply (or cause to be applied)
the Net Cash Proceeds of such Disposition to Eligible Reinvestments during the
Application Period, if any, for such Disposition and (b) a Disposition of
Capital Stock of CyrusOne or CyrusOne LP, the date on which the Borrower or a
Subsidiary receives the Net Cash Proceeds of such Disposition; provided that (i)
with respect to any Disposition of Capital Stock of CyrusOne or CyrusOne LP, no
Disposition Prepayment Event shall be deemed to have occurred hereunder until
the aggregate Net Cash Proceeds received with respect to all such Dispositions
of such Capital Stock consummated after the Closing Date exceeds $25,000,000 in
the aggregate, and then only to the extent of such excess, and (ii) with respect
to any other Disposition, no Disposition Prepayment Event shall be deemed to
have occurred hereunder during any fiscal year until the aggregate Net Cash
Proceeds received with respect to all such Dispositions (other than Excluded
Dispositions) consummated during such fiscal year exceeds $25,000,000 in the
aggregate, and then only to the extent of such excess.


“Dollar” and “$” mean lawful money of the United States.


“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.


“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 11.06(b)(iii)).



12

--------------------------------------------------------------------------------




“Eligible Reinvestment” means (a) any acquisition (whether or not constituting a
capital expenditure, but not constituting an Acquisition) of assets or any
business (or any substantial part thereof) used or useful in the same or a
similar line of business as the Borrower and its Subsidiaries were engaged in on
the Closing Date (or any reasonable extensions or expansions thereof) and
(b) any Permitted Acquisition.


“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
agreements or other legally-binding governmental restrictions relating to
pollution and the protection of the environment or the release of any hazardous
materials, substances or wastes into the environment, including those related to
hazardous materials, substances or wastes, air emissions and discharges of
hazardous materials, substances or wastes to waste or public systems.


“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.


“Equity Issuance” means any issuance by any Consolidated Party to any Person of
(a) shares of its Capital Stock, (b) any shares of its Capital Stock pursuant to
the exercise of options or warrants, (c) any shares of its Capital Stock
pursuant to the conversion of any debt securities to equity or the conversion of
any class of equity securities to any other class of equity securities or
(d) any options or warrants relating to its Capital Stock. The term “Equity
Issuance” shall not be deemed to include any Disposition.


“ERISA” means the Employee Retirement Income Security Act of 1974.


“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).


“ERISA Event” means any of the following events that the Borrower knows or could
reasonably be expected to know occurred: (a) a Reportable Event with respect to
a Pension Plan; (b) a withdrawal of the Borrower or any ERISA Affiliate from a
Pension Plan or Multiemployer Plan subject to Section 4063 of ERISA during a
plan year in which such entity was a substantial employer (as defined in
Section 4001(a)(2) of ERISA) or a cessation of operations by the Borrower or any
ERISA Affiliate that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Pension Plan amendment as a termination under Sections 4041 or
4041A of ERISA; (e) institution by the PBGC of proceedings to terminate a
Pension Plan or Multiemployer Plan; (f) any event or condition which constitutes
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Pension Plan or Multiemployer Plan; (g) the
determination that any Pension Plan or Multiemployer Plan is considered an
at-risk plan or a plan in endangered or critical status within the meaning of
Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of ERISA or
(h) the imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon the Borrower
or any ERISA Affiliate.


“Eurodollar Rate” means


(a)    for any Interest Period with respect to a Eurodollar Rate Loan, the rate
per annum equal to (i) the British Bankers Association LIBOR Rate or, if the
British Bankers Association is no longer making a LIBOR rate available, the
LIBOR Rate of any successor Person to the British Banking Association that
calculates and disseminates LIBOR interest rates (“LIBOR”), as published by
Reuters (or such other commercially available source providing quotations of
LIBOR as may be designated by the Administrative Agent from time to time) at
approximately 11:00 a.m., London time, two London Banking Days prior to the

13

--------------------------------------------------------------------------------




commencement of such Interest Period, for Dollar deposits (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period, or (ii) if such published rate is not available at such time for any
reason, the rate determined by the Administrative Agent to be the rate at which
deposits in Dollars for delivery on the first day of such Interest Period in
same day funds in the approximate amount of the Eurodollar Rate Loan being made,
continued or converted and with a term equivalent to such Interest Period would
be offered by Bank of America's London Branch to major banks in the London
interbank eurodollar market at their request at approximately 11:00 a.m. (London
time) two London Banking Days prior to the commencement of such Interest Period;
and


(b)    for any interest calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to (i) LIBOR at approximately 11:00 a.m., London
time, two London Banking Days prior to such date for Dollar deposits being
delivered in the London interbank market for a term of one month commencing on
that date, or (ii) if such published rate is not available at such time for any
reason, the rate determined by the Administrative Agent to be the rate at which
deposits in Dollars for delivery on the date of determination in same day funds
in the approximate amount of the Base Rate Loan being made or maintained and
with a term equal to one month would be offered by Bank of America's London
Branch to major banks in the London interbank eurodollar market at their request
at the date and time of determination.


“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on
clause (a) of the definition of Eurodollar Rate.


“Event of Default” has the meaning specified in Section 9.01.


“Excluded Disposition” means, with respect to any Consolidated Party, any
Disposition consisting of (a) the sale, lease, license, transfer or other
disposition of Property in the ordinary course of such Consolidated Party's
business, (b) the sale, lease, license, transfer or other disposition of
machinery and equipment no longer used or useful in the conduct of such
Consolidated Party's business, (c) any sale, lease, license, transfer or other
disposition of Property by such Consolidated Party to any Loan Party, (d) if
such Consolidated Party is an Excluded Subsidiary (other than CBT or any CBT
Subsidiary), any sale, lease, license, transfer or other disposition of Property
by such Consolidated Party to any other Excluded Subsidiary, (e) any sale,
lease, license, transfer or other disposition of Property by CBT to a CBT
Subsidiary, by a CBT Subsidiary to CBT, or among CBT Subsidiaries, (f) the sale,
lease, transfer or other disposition of equipment that, in the aggregate for all
such equipment during any fiscal year, has a fair market value or book value,
which ever is greater, of not more than $1,000,000, (g) any Involuntary
Disposition by such Consolidated Party, (h) any Disposition by such Consolidated
Party constituting a Permitted Investment, (i) any Disposition of Transferred
Assets by such Consolidated Party in connection with a Permitted Receivables
Financing, (j) the sale or discount without recourse of delinquent accounts
receivable or notes receivable for collection purposes, or the conversion or
exchange of delinquent accounts receivable into or for notes receivable in
connection with the compromise or collection thereof, each in the ordinary
course of business and not intended to constitute a financing arrangement,
(k) the disposition of cash or investment securities in the ordinary course of
management of the investment portfolio of the applicable Consolidated Party,
(l) any sale or granting of any interest in conduits, fibers, dark fiber or an
indefeasible right to use dark fiber or fiber capacity, (m) subleases of real
Property and licenses of Intellectual Property, in each case entered into in the
ordinary course of business and not intended to constitute a financing
arrangement, (n) any exchange of assets to the extent qualifying for like kind
treatment under Section 1031 of the Code, (o) Dispositions effected on the
Closing Date to accomplish the CyrusOne Reorganization and (p) any non-cash
exchange of the Capital Stock of CyrusOne LP for the Capital Stock of CyrusOne.


“Excluded Subsidiaries” means, subject to Section 7.12, (a) CBT, CBET and CBSS,
(b) the Mutual Subsidiaries, (c) each Receivables Financings SPC, (d) each
Foreign Subsidiary, (e) any Subsidiary that is a CFC, (f) each Subsidiary that
is a Pass-Through Foreign Holdco, (g) any Subsidiary of a Foreign Subsidiary or
Pass-Through Foreign Holdco, (h) each Subsidiary created or acquired after the
Closing Date as a Joint Venture, or that becomes a Joint Venture as a result of
a permitted Disposition, and (i) each Subsidiary created or acquired after the
Closing Date in respect of which (A) the Borrower shall have advised the
Administrative Agent that it would be a violation of applicable Law for such
Subsidiary to become a Loan Party or (B) the Administrative Agent shall have
determined that the contractual, operational, expense, tax or regulatory
consequences or difficulty of causing such Subsidiary to

14

--------------------------------------------------------------------------------




become a Guarantor would not, in light of the benefits to accrue to the Lenders,
justify such Subsidiary becoming a Loan Party, and “Excluded Subsidiary” means
any one of them.


“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or (ii)
that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 11.13) or (ii) such Lender changes its Lending Office,
except in each case to the extent that, pursuant to Section 3.01(a)(ii),
(a)(iii) or (c), amounts with respect to such Taxes were payable either to such
Lender's assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its Lending Office, (c) Taxes
attributable to such Recipient's failure to comply with Section 3.01(e) and (d)
any U.S. federal withholding Taxes imposed pursuant to FATCA.


“Existing Credit Agreement” means that certain Credit Agreement dated as of June
11, 2010 (as amended and/or amended and restated prior to the Closing Date),
among the Borrower, as the borrower thereunder, the guarantors from time to time
party thereto, the lenders from time to time party thereto, Bank of America,
N.A., as administrative agent for the lenders, and the various other agents and
arrangers party thereto.


“Existing Letters of Credit” means the letters of credit described on Schedule
1.01A.


“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b) of the Code.


“FCC” means the Federal Communications Commission or any successor commission or
agency of the United States of America having jurisdiction over the federal
telecommunications licensing of any Consolidated Party.


“Federal Funds Rate” means, for any day, the rate per annum (rounded upward, if
necessary, to a whole multiple of 1/100 of 1%) equal to the weighted average of
the rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers on such day, as published by
the Federal Reserve Bank of New York on the Business Day next succeeding such
day; provided that (a) if such day is not a Business Day, the Federal Funds Rate
for such day shall be such rate on such transactions on the next preceding
Business Day as so published on the next succeeding Business Day, and (b) if no
such rate is so published on such next succeeding Business Day, the Federal
Funds Rate for such day shall be the average rate charged to Bank of America on
such day on such transactions as determined by the Administrative Agent.


“Fee Letter” means the fee letter agreement, dated as of the Closing Date,
between the Borrower and the Administrative Agent.


“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes.
For purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.


“Foreign Subsidiary” means any Subsidiary of a Consolidated Party that is not a
Domestic Subsidiary.


“FRB” means the Board of Governors of the Federal Reserve System of the United
States.


“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to an L/C Issuer, such Defaulting Lender's Applicable Percentage of the
outstanding L/C Obligations other than L/C Obligations as to which

15

--------------------------------------------------------------------------------




such Defaulting Lender's participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Swingline Lender, such Defaulting Lender's Applicable Percentage
of Swingline Loans other than Swingline Loans as to which such Defaulting
Lender's participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.


“Fully Satisfied” means, with respect to the Obligations as of any date, that,
as of such date, (a) all principal of and interest accrued to such date which
constitute Obligations shall have been paid in full in cash, (b) all fees,
expenses and other amounts then due and payable which constitute Obligations
shall have been paid in cash, (c) all outstanding Letters of Credit shall have
been (i) terminated, (ii) fully Cash Collateralized, (iii) secured by one or
more letters of credit on terms and conditions, and with one or more financial
institutions, reasonably satisfactory to the applicable L/C Issuer(s) or
(iv) continued under a credit facility that in part or in whole replaces or
refinances this Agreement or otherwise treated in a manner satisfactory to the
applicable L/C Issuer(s), in either case, pursuant to an arrangement resulting
in the simultaneous termination (in a manner satisfactory to the Administrative
Agent, in its sole discretion) of the participations of the Lenders under this
Agreement in such Letters of Credit, and (d) the Commitments shall have expired
or been terminated in full.


“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.


“Funded Indebtedness” has the meaning assigned to such term in the definition of
Consolidated Funded Indebtedness in Section 1.01.


“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, as in effect from time to time.


“Governmental Approval” means, with respect to any Person, any license, permit,
or certificate of public convenience and necessity issued to such Person by the
FCC, any State PUC or any other Governmental Authority in connection with the
operation of the Businesses.


“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra‑national bodies such as the European Union or the European Central Bank).


“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease Property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
primary purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion or limited amount thereof,
in respect of which such Guarantee is made or, if not stated or determinable,
the maximum reasonably anticipated liability in respect thereof as determined by
the guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.

16

--------------------------------------------------------------------------------






“Guarantors” means a collective reference to the Subsidiaries of the Borrower
identified as “Guarantors” on the signature pages hereto, and each other Person
that subsequently becomes a Guarantor by executing a Joinder Agreement as
contemplated by Section 7.12, and “Guarantor” means any one of them. A list of
the Guarantors as of the Closing Date is set forth on Schedule 1.01B.


“Guaranty” means the Guarantee made by the Guarantors in favor of the
Administrative Agent and the Lenders pursuant to Article IV.


“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos‑containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.


“Honor Date” has the meaning specified in Section 2.03(c)(i).


“Immaterial Subsidiary” means any Subsidiary in respect of which (a) the portion
of Consolidated Total Assets (determined as of the last day of the most recent
fiscal year of the Borrower with respect to which the Administrative Agent has
received the Required Financial Information) attributable thereto (on an
unconsolidated basis) is less than 5% of Consolidated Total Assets as of such
date or (b) the portion of Consolidated EBITDA (determined as of the last day of
the most recent fiscal year of the Borrower with respect to which the
Administrative Agent has received the Required Financial Information for the
fiscal year ending on such date) attributable thereto (on an unconsolidated
basis) is less than 5% of Consolidated EBITDA for such fiscal year; provided,
however, the occurrence of any event or condition of the types referred in any
of subsections (g), (h), (i) or (k) of Section 9.01 with respect to more than
three Immaterial Subsidiaries concurrently shall (subject to any applicable
grace period) constitute an Event of Default notwithstanding any other provision
to the contrary set forth in this Agreement if the portion of Consolidated Total
Assets (determined as provided above) attributable to all of such Immaterial
Subsidiaries taken together would constitute more than 15% of Consolidated Total
Assets as of the applicable date or if the portion of Consolidated EBITDA
(determined as provided above) attributable to all of such Immaterial
Subsidiaries taken together would constitute more than 15% of Consolidated
EBITDA for the applicable fiscal year.


“Incremental Facilities” and “Incremental Facility” shall each have the meaning
specified in Section 11.01(b).


“Indebtedness” means, with respect to any Person, without duplication, (a) all
obligations of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds, debentures, notes or similar instruments, (c) all
obligations of such Person under conditional sale or other title retention
agreements relating to Property purchased by such Person (other than customary
reservations or retentions of title under agreements with suppliers entered into
in the ordinary course of business), (d) all obligations of such Person issued
or assumed as the deferred purchase price of Property or services purchased by
such Person (other than trade debt incurred in the ordinary course of business
and due within six months of the incurrence thereof) which would appear as
liabilities on a balance sheet of such Person, (e) the Attributable Indebtedness
of such Person with respect to Capital Leases and Synthetic Lease Obligations,
(f) all net obligations of such Person under Swap Contracts, (g) all direct and
contingent reimbursement obligations in respect of financial letters of credit,
including, without duplication, all unreimbursed drafts drawn thereunder (less
the amount of any cash collateral securing any such letters of credit), (h) the
principal component or liquidation preference of all preferred Capital Stock
issued by such Person and which by the terms thereof could at any time prior to
the Maturity Date (other than pursuant to a change of control provision that is
defined no more broadly that the definition of “Change of Control” set forth in
Section 1.01) be (at the request of the holders thereof or otherwise) subject to
mandatory sinking fund payments, mandatory redemption or other acceleration,
(i) the outstanding Attributed Principal Amount under any Permitted Receivables
Financing, (j) all Indebtedness of others secured by (or for which the holder of
such Indebtedness has an existing right, contingent or otherwise, to be secured
by) any Lien on, or payable out of the proceeds of production from, Property
owned or acquired by such Person, whether or not the obligations secured thereby
have been assumed, (k) all Guarantees of such Person with respect to
Indebtedness of another Person and (l) the Indebtedness of any partnership or
unincorporated joint venture in which such Person is a general partner

17

--------------------------------------------------------------------------------




or a joint venturer to the extent such Indebtedness is recourse to such Person.
The amount of any net obligation under any Swap Contract on any date shall be
deemed to be the Swap Termination Value thereof as of such date.


“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.


“Indemnitee” has the meaning specified in Section 11.04(b).


“Information” has the meaning specified in Section 11.07.


“Intellectual Property” has the meaning specified in Section 6.17.


“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a Eurodollar Rate Loan
exceeds three months, the respective dates that fall every three months after
the beginning of such Interest Period shall also be Interest Payment Dates; and
(b) as to any Base Rate Loan (including a Swingline Loan), the last Business Day
of each March, June, September and December and the Maturity Date.


“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter, as selected by the Borrower in its Committed Loan Notice, or such
other period that is 12 months or less requested by the Borrower and consented
to by all the Lenders; provided that:


(i)    any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless, in
the case of a Eurodollar Rate Loan, such Business Day falls in another calendar
month, in which case such Interest Period shall end on the next preceding
Business Day;


(ii)    any Interest Period pertaining to a Eurodollar Rate Loan that begins on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and


(iii)    no Interest Period shall extend beyond the Maturity Date.


“Investment” in any Person means (a) any Acquisition of such Person or its
Property, (b) any other acquisition of Capital Stock, bonds, notes, debentures,
partnership, joint ventures or other ownership interests or other securities of
such other Person, (c) any deposit with, or advance, loan or other extension of
credit to, such Person (other than deposits made in connection with the purchase
of equipment inventory and supplies in the ordinary course of business) or
(d) any other capital contribution to or investment in such Person, including,
without limitation, any Guarantee incurred for the benefit of such Person, but
excluding any Restricted Payment to such Person. Investments which are capital
contributions or purchases of Capital Stock which have a right to participate in
the profits of the issuer thereof or are purchases of other Property shall be
valued at the amount (or, in the case of any Investment made with Property other
than cash, the fair market value of such Property) actually contributed or paid
(including cash and non‑cash consideration and any assumption of Indebtedness)
to purchase such Capital Stock or other Property as of the date of such
contribution or payment less the amount of all returns of capital in respect of
such Investment (including, without limitation, pursuant to the Disposition or
liquidation of all or part of such Investment) through and including the date of
determination. Investments which are loans, advances, extensions of credit or
Guarantees shall be valued at the principal amount of such loan, advance or
extension of credit outstanding as of the date of determination or, as
applicable, the principal amount of the loan or advance outstanding as of the
date of determination actually guaranteed by such Guarantees. An exchange of
assets will be deemed not to constitute an “Investment” to the extent qualifying
for like kind treatment under Section 1031 of the Code.



18

--------------------------------------------------------------------------------




“Involuntary Disposition” means any loss of, damage to or destruction of, or any
condemnation or other taking for public use of, any Property of any Consolidated
Party.


“Involuntary Disposition Prepayment Event” means, with respect to any
Involuntary Disposition, the failure of the Loan Parties to apply (or cause to
be applied) an amount equal to the Net Cash Proceeds of such Involuntary
Disposition, if any, to make Eligible Reinvestments (including but not limited
to the repair or replacement of the Property affected by such Involuntary
Disposition) during the Application Period for such Involuntary Disposition;
provided that no Involuntary Disposition Prepayment Event shall be deemed to
have occurred hereunder during any fiscal year until the aggregate Net Cash
Proceeds received with respect to all Involuntary Dispositions occurring during
such fiscal year exceeds $25,000,000 in the aggregate, and then only to the
extent of such excess.


“IRS” means the United States Internal Revenue Service.


“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).


“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the applicable L/C Issuer and the Borrower (or any Subsidiary) or in
favor the applicable L/C Issuer and relating to any such Letter of Credit.


“Joinder Agreement” means a Joinder Agreement substantially in the form of
Exhibit E hereto, executed and delivered by a new Guarantor in accordance with
the provisions of Section 7.12.


“Joint Venture” means any corporation, limited liability company, trust, joint
venture, company or partnership which is not a Subsidiary as of the Closing Date
and in respect of which (a) any of the Consolidated Parties makes (or is deemed
to make pursuant to the last paragraph of Section 8.02) an Investment after the
Closing Date that results in one or more Consolidated Parties holding no more
than 90% and no less than 10% of the Capital Stock of such Person.


“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.


“L/C Advance” means, with respect to each Lender, such Lender's funding of its
participation in any L/C Borrowing in accordance with its Applicable Percentage.


“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when such drawing is
made or refinanced as a Borrowing of Revolving Loans.


“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.


“L/C Issuer” means each of Bank of America and PNC, each in its capacity as an
issuer of Letters of Credit hereunder, any Discretionary L/C Issuer, or any
successor to Bank of America, PNC or any Discretionary L/C Issuer that becomes
an issuer of Letters of Credit hereunder.


“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For the purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.06. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of

19

--------------------------------------------------------------------------------




the operation of Rule 3.14 of the ISP, such Letter of Credit shall be deemed to
be “outstanding” in the amount so remaining available to be drawn.


“Lender Cash Collateral” means Cash Collateral provided by a Defaulting Lender
to secure such Lender's obligations to fund its participation in respect of L/C
Obligations or Obligations in respect of Swingline Loans.


“Lenders” means a collective reference to the Persons identified as “Lenders” on
the signature pages hereto, together with any Person that subsequently becomes a
Lender by way of assignment in accordance with the terms of Section 11.06 or
pursuant to an amendment in accordance with the terms of Section 11.01(b),
together with their respective successors, other than any Person that ceases to
be a Lender as a result of an assignment in accordance with the terms of
Section 11.06 or Section 11.13 or an amendment of this agreement in accordance
with the terms of Section 11.01, and “Lender” means any one of them, and, as the
context requires, includes the Swingline Lender.


“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender's Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.


“Letter of Credit” means any standby letter of credit issued hereunder and shall
include the Existing Letters of Credit.


“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the applicable L/C Issuer.


“Letter of Credit Fee” has the meaning specified in Section 2.03(h).


“Letter of Credit Expiration Date” means the day that is 7 days prior to the
Maturity Date then in effect (or, if such day is not a Business Day, the next
preceding Business Day).


“Letter of Credit Sublimit” means an amount equal to $30,000,000. The Letter of
Credit Sublimit is part of, and not in addition to, the Aggregate Revolving
Commitments.


“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).


“Loan” means any extension of credit by a Lender to the Borrower under Article
II in the form of a Revolving Loan and/or a Swingline Loan, as the context may
require. The term “Loan” also shall mean, as appropriate, any portion of the
Revolving Loans bearing interest at the same rate of interest and having an
Interest Period which begins and ends on the same date.


“Loan Documents” means this Agreement, each Note, each Letter of Credit, each
Issuer Document, each Joinder Agreement, the Collateral Documents, the Fee
Letter and any agreement creating or perfecting rights in Cash Collateral
pursuant to the provisions of Section 2.14 of the Agreement.


“Loan Parties” means, collectively, the Borrower and each Guarantor, and “Loan
Party” means any one of them.


“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.


“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent), or condition (financial or otherwise) of the Borrower and its
Subsidiaries taken as a whole; (b) a material adverse impairment of the ability
of the Loan Parties, taken as a

20

--------------------------------------------------------------------------------




whole, to perform their material obligations under the Loan Documents; or (c) a
material adverse effect upon the rights or remedies, taken as a whole, of the
Administrative Agent or the Lenders under the Loan Documents; provided, however,
that the CyrusOne Reorganization and the Transactions shall not in any event be
deemed to constitute a Material Adverse Effect.


“Material Contract” means, with respect to any Person, each contract or other
arrangement to which such Person is a party for which breach, nonperformance,
cancellation or failure to renew could reasonably be expected to have a Material
Adverse Effect.


“Maturity Date” means July 15, 2017.


“Merrill Lynch” means Merrill Lynch, Pierce, Fenner & Smith Incorporated.


“Moody's” means Moody's Investors Service, Inc. and any successor thereto.


“Multiemployer Plan” means any employee benefit plan of the type described in
Sections 3(37) and 4001(a)(3) of ERISA, to which the Borrower or any ERISA
Affiliate makes or is obligated to make contributions, or during the preceding
five plan years, has made or been obligated to make contributions.


“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.
 
“Mutual Subsidiaries” means, collectively, CBMSM Inc. and any of its direct and
indirect Subsidiaries.


“Net Cash Proceeds” means the aggregate cash or Cash Equivalents proceeds
received by any Consolidated Party in respect of any Disposition or Involuntary
Disposition, net of (a) direct costs incurred in connection therewith
(including, without limitation, legal, accounting and investment banking fees,
and sales commissions), (b) Taxes paid or payable as a result thereof and (c) in
the case of any Disposition, the amount necessary to retire any Indebtedness
secured by a Permitted Lien on the related Property; it being understood that
“Net Cash Proceeds” shall include, without limitation, any cash or Cash
Equivalents received upon the sale or other disposition of any non-cash
consideration received by any such Consolidated Party in any Disposition or
Involuntary Disposition.


“Non-Extension Notice Date” has the meaning specified in Section 2.03(b)(iii).


“Non-Pledged Subsidiaries” means, subject to Section 7.12, (a) the Mutual
Subsidiaries, (b) the CBT Subsidiaries, (c) each Subsidiary of an Excluded
Subsidiary created or acquired by such Excluded Subsidiary after the Closing
Date, (d) each Receivables Financing SPC, (e) each Subsidiary created or
acquired after the Closing Date as a Joint Venture, or that becomes a Joint
Venture as a result of a permitted Disposition, and (f) each other Subsidiary
created or acquired after the Closing Date in respect of which (i) the Borrower
shall have advised the Administrative Agent that it would be a violation of
applicable Law for the Capital Stock of such Subsidiary to be pledged or
(ii) the Administrative Agent shall have determined that the contractual,
operational, expense, tax or regulatory consequences or difficulty of the
Capital Stock of such Subsidiary being pledged would not, in light of the
benefits to accrue to the Lenders, justify such pledge, and “Non‑Pledged
Subsidiary” means any one of them.


“Non-Shared Collateral Security Agreement” means the Non-Shared Collateral
Security and Pledge Agreement, dated as of the Closing Date, among the Loan
Parties signatories thereto and the Collateral Agent.


“Note” or “Notes” means the Revolving Notes and/or the Swingline Note,
individually or collectively, as appropriate.


“Note Redemption” means the redemption, repurchase or other retirement by the
Borrower and its Subsidiaries of all or a portion of the 2005 Senior Notes and
all or a portion of certain other outstanding Senior Notes and other

21

--------------------------------------------------------------------------------




senior indebtedness to occur on or after the Closing Date and to be effected
with Net Cash Proceeds received by the Borrower following the repayment of the
CyrusOne Intercompany Debt.


“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under (a) any Loan Document with
respect to any Loan or Letter of Credit, (b) any Secured Hedge Agreement, and
(c) all obligations under any Treasury Management Agreement between any Loan
Party and any Lender or Affiliate of a Lender, in each case whether direct or
indirect, absolute or contingent, due or to become due, now existing or
hereafter arising and including interest, expenses, costs and fees that accrue
after the commencement by or against any Loan Party or any Affiliate thereof of
any proceeding under any Debtor Relief Laws naming such Person as the debtor in
such proceeding, regardless of whether such interest and fees are allowed claims
in such proceeding.


“OECD” shall mean the Organisation for Economic Co-operation and Development and
its successors.


“Operating Lease” means, as applied to any Person, any lease (including, without
limitation, leases which may be terminated by the lessee at any time) of any
Property (whether real, personal or mixed) which is not a Capital Lease other
than any such lease in which that Person is the lessor.


“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non‑U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.


“Original Revolving Commitments” has the meaning specified in Section 2.06(b).


“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).


“Other Permitted Equity” means any Capital Stock of the Borrower other than
common stock that (a) is a security that is not guaranteed or secured and ranks
junior in right of payment to the Obligations, the Senior Notes, the 2010 Junior
Notes and any Subordinated Indebtedness in all respects, (b) has a term
extending to at least December 31, 2017 and is not mandatorily redeemable or
putable prior to such date (other than pursuant to a “change of control” that is
defined no more broadly than the definition of “Change of Control” set forth in
Section 1.01), and (c)  if convertible or exchangeable, is convertible or
exchangeable into the common stock of the Borrower or other Capital Stock of the
Borrower satisfying the conditions of clauses (a) and (b) of this definition.


“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).


“Outstanding Amount” means (a) with respect to Revolving Loans and Swingline
Loans on any date, the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of Revolving Loans
or Swingline Loans as the case may be, occurring on such date; and (b) with
respect to any L/C Obligations on any date, the amount of such L/C Obligations
on such date after giving effect to any L/C Credit Extension

22

--------------------------------------------------------------------------------




occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements by the
Borrower of Unreimbursed Amounts.


“Participant” has the meaning specified in Section 11.06(d).


“Participant Register” has the meaning specified in Section 11.06(d).


“Pass-Through Foreign Holdco” means any Domestic Subsidiary the sole assets of
which are Capital Stock in one or more CFCs or Pass-Through Foreign Holdcos.


“PBGC” means the United States Pension Benefit Guaranty Corporation.


“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan) that is maintained or is contributed to by the Borrower and any
ERISA Affiliate and is either covered by Title IV of ERISA or is subject to the
minimum funding standards under Section 412 of the Code.


“Permitted Acquisition” means an Acquisition by the Borrower or any Subsidiary
of the Borrower permitted pursuant to the terms of Section 8.02(h).


“Permitted Investments” means, at any time, Investments by the Consolidated
Parties permitted to exist at such time pursuant to the terms of Section 8.02.


“Permitted Liens” means, at any time, Liens in respect of Property of the
Consolidated Parties permitted to exist at such time pursuant to the terms of
Section 8.01.


“Permitted Preferred Stock” means the 6¾% Cumulative Convertible Preferred Stock
of the Borrower.


“Permitted Receivables Financing” means any transaction or series of
transactions that may be entered into by the Borrower or any Subsidiary pursuant
to which it may sell, convey, contribute to capital or otherwise transfer (which
sale, conveyance, contribution to capital or transfer may include or be
supported by the grant of a security interest) Transferred Assets (a) to any
Receivables Financier, which transfer is funded in whole or in part, directly or
indirectly, by the incurrence or issuance by the transferee or any successor
transferee of Indebtedness, fractional undivided interests or other securities
that are to receive payments from, or that represent interests in, the cash flow
derived from such Transferred Assets or interests in such Transferred Assets, or
(b) directly to one or more investors or other purchasers (other than the
Borrower or any Subsidiary), it being understood that a Permitted Receivables
Financing may involve (i) one or more sequential transfers or pledges of the
same Transferred Assets, or interests therein, e.g., a sale, conveyance or other
transfer to a Receivables Financing SPC followed by a pledge of the Transferred
Assets to secure Indebtedness incurred by the Receivables Financing SPC, and all
such transfers, pledges and Indebtedness incurrences shall be part of and
constitute a single Permitted Receivables Financing, and (ii) periodic transfers
or pledges of Transferred Assets and/or revolving transactions in which new
Transferred Assets, or interests therein, are transferred or pledged upon
collection of previously transferred or pledged Transferred Assets, or interests
therein; provided that any such transactions shall provide for recourse to such
Subsidiary (other than any Receivables Financing SPC) or the Borrower (as
applicable) only in respect of the cash flows in respect of such Transferred
Assets and to the extent of other customary securitization undertakings in the
United States; and provided further that the aggregate Attributed Principal
Amount for all Permitted Receivables Financings at any time outstanding shall
not exceed $120,000,000.


“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.


“Platform” has the meaning specified in Section 7.02.


“PNC” means PNC Bank, National Association and its successors.



23

--------------------------------------------------------------------------------




“Prepayable Indebtedness” means, on any date, Indebtedness of the Borrower or
any Subsidiary that is on such date eligible for voluntary prepayment or
redemption at a fixed price (i.e., at par or par plus a stated fixed premium),
without other premiums or penalties, under the terms of the documentation
governing such Indebtedness (it being understood that Indebtedness that is
prepayable or redeemable only upon payment of a make whole amount or discounted
amount reflecting the value future interest streams will not constitute
Prepayable Indebtedness).


“Pro Forma Basis” means, in connection with the calculation as of the applicable
Calculation Date (utilizing the principles set forth in Section 1.03(c)) of the
financial covenants set forth in Section 8.11(a)‑(d) in respect of a proposed
transaction (a “Specified Transaction”) as of the date on which such Specified
Transaction is to be effected, the making of such calculation after giving
effect on a pro forma basis to:


(a)    the consummation of such Specified Transaction as of the first day of the
applicable Calculation Period;


(b)    the assumption, incurrence or issuance of any Indebtedness by any of the
Consolidated Parties (including any Person which became a Subsidiary pursuant to
or in connection with such Specified Transaction) in connection with such
Specified Transaction, as if such Indebtedness had been assumed, incurred or
issued (and the proceeds thereof applied) on the first day of such Calculation
Period (with any such Indebtedness bearing interest at a floating rate being
deemed to have an implied rate of interest for the applicable period equal to
the rate which is or would be in effect with respect to such Indebtedness as of
the applicable Calculation Date);


(c)    the permanent repayment, retirement or redemption of any Indebtedness
(other than revolving Indebtedness, except to the extent accompanied by a
permanent commitment reduction) by any of the Consolidated Parties (including
any Person which became a Subsidiary pursuant to or in connection with such
Specified Transaction) in connection with such Specified Transaction, as if such
Indebtedness had been repaid, retired or redeemed on the first day of such
Calculation Period;


(d)    other than in connection with such Specified Transaction, any assumption,
incurrence or issuance of any Indebtedness (other than Indebtedness in an
aggregate amount not to exceed $10,000,000 which may be disregarded for purposes
of this paragraph (d)) by any of the Consolidated Parties after the first day of
the applicable Calculation Period, as if such Indebtedness had been assumed,
incurred or issued (and the proceeds thereof applied) on the first day of such
Calculation Period (with any such Indebtedness bearing interest at a floating
rate being deemed to have an implied rate of interest for the applicable period
equal to the weighted average of the interest rates actually in effect with
respect to such Indebtedness during the portion of such period that such
Indebtedness was outstanding); and


(e)    other than in connection with such Specified Transaction, the permanent
repayment, retirement or redemption of any Indebtedness (other than revolving
Indebtedness, except to the extent accompanied by a permanent commitment
reduction and other than other Indebtedness in an aggregate amount not to exceed
$10,000,000 which may be disregarded for purposes of this paragraph (e)) by any
of the Consolidated Parties after the first day of the applicable Calculation
Period, as if such Indebtedness had been repaid, retired or redeemed on the
first day of such Calculation Period.


“Pro Forma Compliance Certificate” means a certificate of a Responsible Officer
of the Borrower delivered to the Administrative Agent in connection with a
Specified Transaction, such certificate to contain reasonably detailed
calculations satisfactory to the Administrative Agent, upon giving effect to the
applicable Specified Transaction on a Pro Forma Basis, of the financial
covenants set forth in Section 8.11(a)‑(d) for the applicable Calculation
Period.


“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible.


“Public Lenders” has the meaning specified in Section 7.02.



24

--------------------------------------------------------------------------------




“Real Properties” means, at any time, a collective reference to each of the
facilities and real Properties owned, leased or operated by the Consolidated
Parties at such time.


“Receivables Financier” means any Person that is not the Borrower or any
Subsidiary or Affiliate of the Borrower (other than a Receivables Financing
SPC).


“Receivables Financing SPC” shall mean, in respect of any Permitted Receivables
Financing, any Subsidiary or Affiliate of the Borrower to which any Consolidated
Party sells, contributes or otherwise conveys any Transferred Assets in
connection with such Permitted Receivables Financing.


“Recipient” means the Administrative Agent, any Lender, the L/C Issuer or any
other recipient of any payment to be made by or on account of any obligation of
any Loan Party hereunder.


“Register” has the meaning specified in Section 11.06(c).


“Registered Public Accounting Firm” has the meaning specified in the Securities
Laws and shall be independent of the Borrower as prescribed by the Securities
Laws.


“Related Parties” means, with respect to any Person, such Person's Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person's Affiliates


“Remaining Present Value” means, as of any date with respect to any lease, the
present value as of such date of the scheduled future lease payments with
respect to such lease, determined with a discount rate equal to a market rate of
interest for such lease, as reasonably determined by the Borrower at the time
such lease is entered into.


“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30-day notice period has been waived.


“Request for Credit Extension” means (a) with respect to a Committed Borrowing,
conversion or continuation of Committed Loans, a Committed Loan Notice, (b) with
respect to an L/C Credit Extension, a Letter of Credit Application, and (c) with
respect to a Swingline Loan, a Swingline Loan Notice.


“Required Financial Information” means, with respect to each fiscal period or
quarter of the Borrower, (a) the financial statements required to be delivered
pursuant to subsection (a) or (b) of Section 7.01 for such fiscal period or
quarter, and (b) the certificate of a Responsible Officer of the Borrower
required by Section 7.02(b) to be delivered with the financial statements
described in clause (a) above.


“Required Lenders” means, at any time, Lenders holding in the aggregate more
than 50% of (a) the unfunded Commitments (and participations therein) and the
outstanding Loans, L/C Obligations and participations therein or (b) if the
Commitments have been terminated, the outstanding Loans, L/C Obligations and
participations therein (subject in each case to Section 11.01(c) hereof);
provided that whenever there are one or more Defaulting Lenders, the Loans and
unused Commitments of each such Defaulting Lender shall not be included in
determining whether the Required Lenders have taken or may take any action
hereunder (including any consent to any amendment, waiver or other modifications
pursuant to Section 11.01 (subject in each case to Section 11.01(c) hereof)).


“Responsible Officer” means the chief executive officer, president, chief
financial officer, principal accounting officer, treasurer, assistant treasurer
or controller of a Loan Party (or the equivalent of any of the foregoing), and,
solely for the purpose of the delivery of incumbency certificates pursuant to
Section 5.01, the secretary or assistant secretary of a Loan Party. Any document
delivered hereunder that is signed by a Responsible Officer of a Loan Party
shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.



25

--------------------------------------------------------------------------------




“Restricted Payment” means, with respect to any Person, (a) any dividend or
other payment or distribution, direct or indirect, on account of any shares of
any class of Capital Stock of such Person, now or hereafter outstanding
(including without limitation any payment in connection with any dissolution,
merger, consolidation or disposition involving any Consolidated Party), or to
the holders, in their capacity as such, of any shares of any class of Capital
Stock of such Person, now or hereafter outstanding, (b) any redemption,
retirement, sinking fund or similar payment, purchase or other acquisition for
value, direct or indirect, of any shares of any class of Capital Stock of such
Person, now or hereafter outstanding, and (c) any payment made to retire, or to
obtain the surrender of, any outstanding warrants, options or other rights to
acquire shares of any class of Capital Stock of such Person, now or hereafter
outstanding; provided that no such dividend, distribution, redemption,
retirement, acquisition or other payment shall constitute a “Restricted Payment”
to the extent made solely with the Capital Stock of such Person.


“Revolving Commitment” means, as to each Lender, its obligation to (a) make
Revolving Loans to the Borrower pursuant to Section 2.01, (b) purchase
participations in L/C Obligations and (c) purchase participations in Swingline
Loans, in an aggregate principal amount at any one time outstanding not to
exceed the amount set forth opposite such Lender's name on Schedule 2.01 or in
the Assignment and Assumption pursuant to which such Lender becomes a party
hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement.


“Revolving Lender” means a Lender with a Revolving Commitment or that holds a
Revolving Loan, Swingline Loan or L/C Obligation or has any participation
pursuant to Section 2.03 or 2.04 in any L/C Obligation or Swingline Loan.


“Revolving Loan” has the meaning specified in Section 2.01.


“Revolving Note” has the meaning specified in Section 2.11(a).


“S&P” means Standard & Poor's Ratings Services, a division of The McGraw‑Hill
Companies, Inc. and any successor thereto.


“Sale and Leaseback Transaction” means any arrangement pursuant to which any
Consolidated Party, directly or indirectly, becomes liable as lessee, guarantor
or other surety with respect to any lease, whether an Operating Lease, a Capital
Lease or a lease otherwise accounted for as indebtedness, of any Property
(a) which such Consolidated Party has sold or transferred (or is to sell or
transfer) to a Person which is not a Consolidated Party and (b) which such
Consolidated Party intends to use for substantially the same purpose as any
other Property which has been substantially contemporaneously sold or
transferred (or is to be sold or transferred) by such Consolidated Party to
another Person which is not a Consolidated Party.


“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.


“Secured Hedge Agreement” means any Swap Contract of a Loan Party that (a) is in
effect on the Closing Date with a counterparty that is a Lender or an Affiliate
of a Lender as of the Closing Date or (b) is entered into after the Closing Date
with a counterparty that is a Lender or an Affiliate of a Lender at the time
such Swap Contract is entered into.


“Securities Laws” means the Securities Act of 1933, the Securities Exchange Act
of 1934, the Sarbanes‑Oxley Act of 2002 and the applicable accounting and
auditing principles, rules, standards and practices promulgated, approved or
incorporated by the SEC or the Public Company Accounting Oversight Board, as
each of the foregoing may be amended and in effect on any applicable date
hereunder.


“Security Agreements” means a collective reference to the Non-Shared Collateral
Security Agreement and the Shared Collateral Security Agreement.


“Senior Note Documents” means a collective reference to the 1993 Senior Note
Documents, the 2005 Senior Note Documents and the 2009 Senior Note Documents.

26

--------------------------------------------------------------------------------






“Senior Note Indentures” means a collective reference to the 1993 Senior Note
Indenture, the 2005 Senior Note Indenture and the 2009 Senior Note Indenture,
and “Senior Note Indenture” means any one of them.


“Senior Notes” means a collective reference to the 1993 Senior Notes, the 2005
Senior Notes and the 2009 Senior Notes.


“Shared Collateral Security Agreement” means the Shared Collateral Security and
Pledge Agreement, dated as of the Closing Date, among the Borrower and the
Collateral Agent.


“Solvent” or “Solvency” means, with respect to any Person as of a particular
date, that on such date (a) such Person is able to pay its debts and other
liabilities, contingent obligations and other commitments as they mature in the
ordinary course of business, (b) such Person does not intend to, and does not
believe that it will, incur debts or liabilities beyond such Person's ability to
pay as such debts and liabilities mature in their ordinary course, (c) such
Person is not engaged in a business or a transaction, and is not about to engage
in a business or a transaction, for which such Person's Property would
constitute unreasonably small capital after giving due consideration to the
prevailing practice in the industry in which such Person is engaged or is to
engage, (d) the fair value of the Property of such Person is greater than the
total amount of liabilities, including, without limitation, contingent
liabilities, of such Person and (e) the present fair salable value of the assets
of such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured. In computing the amount of contingent liabilities at any time, it is
intended that such liabilities will be computed at the amount which, in light of
all the facts and circumstances existing at such time, represents the amount
that can reasonably be expected to become an actual or matured liability.


“Solvency Certificate” has the meaning specified in Section 5.01(e).


“Specified Transaction” shall have the meaning assigned to such term in the
definition of “Pro Forma Basis” set forth in this Section 1.01.


“Spectrum Assets” means any spectrum license granted by the FCC.


“State PUC” means any state Governmental Authority having utility or
communications regulatory authority over any Consolidated Party, or any
applicable successor agency.


“Subordinated Indebtedness” means, collectively, (a) Indebtedness arising under
the 2010 Junior Note Indenture and the 2010 Junior Notes, and (b) any other
Indebtedness of any of the Consolidated Parties which by its terms is
subordinated in right of payment to the Obligations on terms, taken as a whole,
no less favorable to the Lenders in any material respect than those set forth in
the 2010 Junior Note Indenture, as in effect on the Closing Date.


“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of Capital Stock having ordinary voting power for the election of
directors or other governing body (other than Capital Stock having such power
only by reason of the happening of a contingency) are at the time beneficially
owned, or the management of which is otherwise controlled, directly, or
indirectly through one or more intermediaries, or both, by such Person. Unless
otherwise specified, all references herein to a “Subsidiary” or to
“Subsidiaries” shall refer to a Subsidiary or Subsidiaries of the Borrower (but
shall not include CyrusOne or any of the other CyrusOne Subsidiaries). For the
avoidance of doubt, (i) “Subsidiary” shall not include any employee benefit plan
or any trust related to such plan, (ii) none of the CyrusOne Subsidiaries shall
constitute a “Subsidiary” of the Borrower for any purpose under this Agreement
or shall be subject to any of representations and warranties, affirmative or
negative covenants or Event of Default provisions of this Agreement and (iii)
the assets, results of operations and indebtedness of the CyrusOne Subsidiaries
will not be taken into account for the purposes of determining compliance with
the financial covenants set forth in Section 8.11.


“Swap Contract” means any and all rate swap transactions, basis swaps, credit
derivative transactions, forward rate transactions, commodity swaps, commodity
options, forward commodity contracts, equity or equity index swaps

27

--------------------------------------------------------------------------------




or options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross‑currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement.


“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any netting agreement relating to such
Swap Contracts, (a) for any date on or after the date such Swap Contracts have
been closed out and termination value(s) determined in accordance therewith,
such termination value(s), and (b) for any date prior to the date referenced in
clause (a), the amount(s) determined as the mark‑to‑market value(s) for such
Swap Contracts, as determined based upon one or more mid‑market or other readily
available quotations provided by any recognized dealer in such Swap Contracts
(which may include a Lender or any Affiliate of a Lender).


“Swingline” means the revolving credit facility made available by the Swingline
Lender pursuant to Section 2.04.


“Swingline Borrowing” means a borrowing of a Swingline Loan pursuant to
Section 2.04.


“Swingline Lender” means PNC, in its capacity as provider of Swingline Loans, or
any successor Swingline lender hereunder.


“Swingline Loan” has the meaning specified in Section 2.04(a).


“Swingline Loan Notice” means a notice of a Swingline Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B.


“Swingline Note” has the meaning specified in Section 2.04(g).


“Swingline Sublimit” means an amount equal to the lesser of (a) $25,000,000 and
(b) the Aggregate Revolving Commitments. The Swingline Sublimit is part of, and
not in addition to, the Aggregate Revolving Commitments.


“Synthetic Lease Obligation” means the monetary obligation of a Person under a
so‑called synthetic, off‑balance sheet or tax retention lease, including,
without limitation, any financing lease or other agreement for the use or
possession of Property creating obligations that do not appear on the balance
sheet of such Person but which are characterized as the indebtedness of such
Person for U.S. tax purposes (without regard to accounting treatment).


“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.


“Threshold Amount” means $35,000,000.


“Total Revolving Outstandings” means the aggregate Outstanding Amount of all
Revolving Loans, all Swingline Loans and all L/C Obligations.


“Transactions” means the closing of this Agreement, the repayment and
refinancing of the Existing Credit Agreement, the initial borrowings under this
Agreement (if applicable), the CyrusOne Financing, the Note Redemption, the
repayment of the CyrusOne Intercompany Debt, and the payment of fees,
commissions and expenses in connection with the foregoing.


“Transferred Assets” means any accounts receivable, notes receivable, rights to
future lease payments or residuals (collectively, the “Receivables”) owed to or
owned by the Borrower or any Subsidiary (whether now existing or arising or
acquired in the future), all collateral securing such Receivables, all contracts
and contract rights, purchase orders, security interests, financing statements
or other documentation in respect of such Receivables and all guarantees or
other obligations in respect of such Receivables, all proceeds of such
Receivables and other assets which are of the

28

--------------------------------------------------------------------------------




type customarily granted or transferred in connection with securitization
transactions involving receivables similar to such Receivables.


“Treasury Management Agreement” means any agreement governing the provision of
treasury or cash management services, including deposit accounts, funds
transfer, automated clearinghouse, zero balance accounts, returned check
concentration, controlled disbursement, lockbox, purchasing cards, account
reconciliation and reporting and trade finance services.


“TSS Plans” means the Borrower's 2010 Cyrus Performance Plan dated May 10, 2010
and the Borrower's 2011-2013 Technology Solutions/Data Center Performance Unit
Award Agreement approved by the compensation committee of the board of directors
of the Borrower on December 7, 2010.


“Type” means, with respect to any Revolving Loan, its character as a Base Rate
Loan or a Eurodollar Rate Loan.


“United States” and “U.S.” mean the United States of America.


“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).


“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.


“U.S. Tax Compliance Certificate” has the meaning specified in Section
3.01(e)(ii)(B)(III).


“Wholly Owned Subsidiary” means, with respect to any Person, any other Person
100% of whose Capital Stock (other than directors, qualifying shares or nominee
or other similar shares required pursuant to applicable Laws) is at the time
owned by such Person directly or indirectly through other Persons 100% of whose
Capital Stock (other than directors, qualifying shares or nominee or other
similar shares required pursuant to applicable Laws) is at the time owned,
directly or indirectly, by such Person.


“Wireless Disposition” means (a) any Disposition of all or any portion of the
Capital Stock of Wireless LLC held by the Consolidated Parties and/or all or any
portion of the Property of Wireless LLC or (b) the contribution by the
Consolidated Parties of all or part of the Capital Stock of Wireless LLC and/or
all or any portion of the Property of Wireless LLC to a new wireless Joint
Venture.


“Wireless LLC” means Cincinnati Bell Wireless, LLC, an Ohio limited liability
company.


1.02    Other Interpretive Provisions.


With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:


(a)    The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person's successors and assigns, (iii) the words “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules shall

29

--------------------------------------------------------------------------------




be construed to refer to Articles and Sections of, and Exhibits and Schedules
to, the Loan Document in which such references appear, and (v) any reference to
any law shall include all statutory and regulatory provisions consolidating,
amending, replacing or interpreting such law and any reference to any law or
regulation shall, unless otherwise specified, refer to such law or regulation as
amended, modified or supplemented from time to time.


(b)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”


(c)    Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.


1.03    Accounting Terms.


(a)    Generally. Except as otherwise specifically prescribed herein, all
accounting terms not specifically defined herein shall be construed in
conformity with, and all financial data (including financial ratios and other
financial calculations) required to be submitted pursuant to this Agreement
shall be prepared in conformity with, GAAP applied on a consistent basis, as in
effect from time to time, applied in a manner consistent with that used in
preparing the Audited Financial Statements (with such changes as may be approved
by the Borrower's accountants, subject to subsection (b) of this Section 1.03);
provided, however, that calculations of Attributable Indebtedness under any
Synthetic Lease Obligations or the implied interest component of any Synthetic
Lease Obligations shall be made by the Borrower in accordance with accepted
financial practice and consistent with the terms of such Synthetic Lease
Obligations.


(b)    Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, the application of any representation or warranty or any other
provision hereof and either the Borrower or the Required Lenders shall so
request, the Administrative Agent, the Lenders and the Borrower shall negotiate
in good faith to amend such ratio or requirement to preserve the original intent
thereof in light of such change in GAAP (subject to the approval of the Required
Lenders); provided that, if any party shall so request, then until so amended,
(i) such ratio or requirement shall continue to be computed in accordance with
GAAP prior to such change therein and (ii) the Borrower shall provide to the
Administrative Agent and the Lenders financial statements and other documents
required under this Agreement or as reasonably requested hereunder setting forth
a reconciliation between calculations of such ratio or requirement made before
and after giving effect to such change in GAAP.


(c)    Effect of Dispositions and Acquisitions. Notwithstanding the above, the
parties hereto acknowledge and agree that, for purposes of all calculations made
under the financial covenants set forth in Section 8.11 (including without
limitation for purposes of the definitions of “Applicable Rate” and “Pro Forma
Basis” set forth in Section 1.01), (i) after consummation of any Disposition of
any Subsidiary or business or line of business (other than Dispositions for
consideration in an aggregate amount for all such Disposition not to exceed
$50,000,000) (A) income statement items (whether positive or negative) and
capital expenditures attributable to the Property disposed of shall be excluded
and (B) Indebtedness which is retired shall be excluded and deemed to have been
retired as of the first day of the applicable period and (ii) after consummation
of any Acquisition of any Subsidiary or business or line of business (other than
Acquisitions for consideration in an aggregate amount for all such Acquisitions
not to exceed $50,000,000) (A) income statement items (whether positive or
negative) and capital expenditures attributable to the Person or Property
acquired shall, to the extent not otherwise included in such income statement
items for the Consolidated Parties in accordance with GAAP or in accordance with
any defined terms set forth in Section 1.01, be included to the extent relating
to any period applicable in such calculations, (B) to the extent not retired in
connection with such Acquisition, Indebtedness of the Person or Property
acquired shall be deemed to have been incurred as of the first day of the
applicable period and (C) pro forma adjustments may be included to the extent
that such adjustments would give effect to items that are (1) directly
attributable to such transaction, (2) expected to have a continuing impact on
the Consolidated Parties and (3) factually supportable.



30

--------------------------------------------------------------------------------




1.04    Rounding.


Any financial ratios required to be maintained by the Borrower pursuant to this
Agreement shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number within the number of places by which such ratio is expressed
herein (with a rounding‑up if there is no nearest number).


1.05    Times of Day.


Unless otherwise specified, all references herein to times of day shall be
references to Eastern Time (daylight or standard, as applicable).


1.06    Letter of Credit Amounts.


Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the stated amount of such Letter of Credit in effect at
such time; provided, however, that with respect to any Letter of Credit that, by
its terms or the terms of any Issuer Document related thereto, provides for one
or more automatic increases in the stated amount thereof, the amount of such
Letter of Credit shall be deemed to be the maximum stated amount of such Letter
of Credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at such time.




ARTICLE II
THE COMMITMENTS AND CREDIT EXTENSIONS


2.01    Committed Loans.


Subject to the terms and conditions set forth herein, each Lender having a
Revolving Commitment severally agrees to make loans (each such loan, a
“Revolving Loan”) to the Borrower (or to distribute as directed by the Borrower
the proceeds of such Revolving Loan to the Borrower) from time to time, on any
Business Day during the Availability Period, in an aggregate amount not to
exceed at any time outstanding the amount of such Lender's Revolving Commitment;
provided, however, that after giving effect to any Borrowing of Revolving Loans,
(i) the Total Revolving Outstandings shall not exceed the Aggregate Revolving
Commitments, and (ii) the aggregate Outstanding Amount of the Revolving Loans of
any Lender, plus such Lender's Applicable Percentage of the Outstanding Amount
of all L/C Obligations, plus such Lender's Applicable Percentage of the
Outstanding Amount of all Swingline Loans shall not exceed such Lender's
Revolving Commitment. Within the limits of each Lender's Revolving Commitment,
and subject to the other terms and conditions hereof, the Borrower may borrow
under this Section 2.01, prepay under Section 2.05(a), and reborrow under this
Section 2.01. Revolving Loans may be Base Rate Loans or Eurodollar Rate Loans,
as further provided herein.


2.02    Borrowings, Conversions and Continuations of Committed Loans.


(a)    Each Committed Borrowing, each conversion of Committed Loans from one
Type to the other, and each continuation of Eurodollar Rate Loans shall be made
upon the irrevocable notice from the Borrower to the Administrative Agent, which
may be given by telephone (provided that such telephonic notice complies with
the information requirements of the form of Committed Loan Notice attached
hereto). Each such notice must be received by the Administrative Agent not later
than 12:00 noon (i) three Business Days prior to the requested date of any
Borrowing of, conversion to, or continuation of Eurodollar Rate Loans, and
(ii) on the requested date of any Borrowing of Base Rate Committed Loans;
provided that if the Borrower wishes to request Eurodollar Rate Loans having an
Interest Period other than one, two, three or six months in duration as provided
in the definition of “Interest Period,” the applicable notice must be received
by the Administrative Agent not later than 11:00 a.m. four Business Days prior
to the requested date of such Borrowing, conversion or continuation, whereupon
(x) the Administrative Agent shall give prompt notice to the Lenders of such
request and determine whether the requested Interest Period is acceptable to all
of them, and (y) not later than 11:00 a.m. three Business Days before the
requested date of such Borrowing,

31

--------------------------------------------------------------------------------




conversion or continuation, the Administrative Agent shall notify the Borrower
(which notice may be by telephone) whether or not the requested Interest Period
has been consented to by all the Lenders. Each telephonic notice by the Borrower
pursuant to this Section 2.02(a) must be confirmed promptly by delivery to the
Administrative Agent of a written Committed Loan Notice, appropriately completed
and signed by a Responsible Officer of the Borrower. Each Borrowing of,
conversion to or continuation of Eurodollar Rate Loans shall be in a principal
amount of $5,000,000 or a whole multiple of $1,000,000 in excess thereof. Except
as provided in Section 2.03(c) and Section 2.04(c), each Borrowing of or
conversion to Base Rate Committed Loans shall be in a principal amount of
$500,000 or a whole multiple of $100,000 in excess thereof. Each Committed Loan
Notice (whether telephonic or written) shall specify (i) whether the Borrower is
requesting a Committed Borrowing, a conversion of Committed Loans from one Type
to the other, or a continuation of Eurodollar Rate Loans, (ii) the requested
date (which shall be a Business Day) of the Borrowing, conversion or
continuation, as the case may be, (iii) the principal amount of Committed Loans
to be borrowed, converted or continued, (iv) the Type of Committed Loans to be
borrowed or to which existing Committed Loans are to be converted, and (v) if
applicable, the duration of the Interest Period with respect thereto. If the
Borrower fails to specify a Type of Committed Loan in a Committed Loan Notice or
if the Borrower fails to give a timely notice requesting a conversion or
continuation, then the applicable Committed Loans shall be made as, or converted
to, Base Rate Loans. Any such automatic conversion to Base Rate Loans shall be
effective as of the last day of the Interest Period then in effect with respect
to the applicable Eurodollar Rate Loans. If the Borrower requests a Borrowing
of, conversion to, or continuation of Eurodollar Rate Loans in any such
Committed Loan Notice, but fails to specify an Interest Period, it will be
deemed to have specified an Interest Period of one month.


(b)    Following receipt of a Committed Loan Notice, the Administrative Agent
shall promptly notify each Lender of the amount of its Applicable Percentage of
the applicable Committed Loans, and if no timely notice of a conversion or
continuation is provided by the Borrower, the Administrative Agent shall notify
each Lender of the details of any automatic conversion to Base Rate Loans
described in the preceding subsection. In the case of a Committed Borrowing,
each Lender shall make the amount of its Committed Loan available to the
Administrative Agent in immediately available funds at the Administrative
Agent's Office not later than 2:00 p.m. on the Business Day specified in the
applicable Committed Loan Notice. Upon satisfaction of the applicable conditions
set forth in Section 5.02 (and, if such Borrowing is the initial Credit
Extension, Section 5.01), the Administrative Agent shall make all funds so
received available to the Borrower (or will distribute as directed by the
Borrower the proceeds of such Revolving Loan to the Borrower), in like funds as
received by the Administrative Agent either by (i) crediting the account of the
Borrower on the books of Bank of America with the amount of such funds or
(ii) wire transfer of such funds, in each case in accordance with instructions
provided to (and reasonably acceptable to) the Administrative Agent by the
Borrower; provided, however, that if, on the date a Committed Loan Notice with
respect to a Borrowing consisting of Revolving Loans is given by the Borrower,
there are L/C Borrowings outstanding, then the proceeds of such Borrowing first
shall be applied to the payment in full of any such L/C Borrowings, and second,
shall be made available to the Borrower as provided above.


(c)    Subject to Section 3.05, a Eurodollar Rate Loan may be continued or
converted only on the last day of an Interest Period for such Eurodollar Rate
Loan. During the existence of a Default, no Loans may be requested as, converted
to or continued as Eurodollar Rate Loans having Interest Periods greater than
one month without the consent of the Required Lenders. During the existence of
an Event of Default, no Loans may be converted to or continued as Eurodollar
Rate Loans without the consent of the Required Lenders.


(d)    The Administrative Agent shall promptly notify the Borrower and the
Lenders of the interest rate applicable to any Interest Period for Eurodollar
Rate Loans upon determination of such interest rate. At any time that Base Rate
Loans are outstanding, the Administrative Agent shall notify the Borrower and
the Lenders of any change in Bank of America's prime rate used in determining
the Base Rate promptly following the public announcement of such change.


(e)    After giving effect to all Committed Borrowings, all conversions of
Committed Loans from one Type to the other, and all continuations of Committed
Loans as the same Type, there shall not be more than twelve Interest Periods in
effect with respect to Revolving Loans.



32

--------------------------------------------------------------------------------




2.03    Letters of Credit.


(a)    The Letter of Credit Commitment.


(i)    Subject to the terms and conditions set forth herein, (A) each applicable
L/C Issuer agrees, in reliance upon the agreements of the Lenders having
Revolving Commitments set forth in this Section 2.03, (1) from time to time on
any Business Day during the period from the Closing Date until the Letter of
Credit Expiration Date, to issue Letters of Credit for the account of the
Borrower or its Subsidiaries, and to amend or extend Letters of Credit
previously issued by it, in accordance with subsection (b) below, and (2) to
honor drawings under the Letters of Credit; and (B) the Lenders having Revolving
Commitments severally agree to participate in Letters of Credit issued for the
account of the Borrower or its Subsidiaries and any drawings thereunder;
provided that after giving effect to any L/C Credit Extension with respect to
any Letter of Credit, (x) the Total Revolving Outstandings shall not exceed the
Aggregate Revolving Commitments, (y) the aggregate Outstanding Amount of the
Revolving Loans of any Lender, plus such Lender's Applicable Percentage of the
Outstanding Amount of all L/C Obligations, plus such Lender's Applicable
Percentage of the Outstanding Amount of all Swingline Loans shall not exceed
such Lender's Revolving Commitment and (z) the Outstanding Amount of the L/C
Obligations shall not exceed the Letter of Credit Sublimit. Each request by the
Borrower for the issuance or amendment of a Letter of Credit shall be deemed to
be a representation by the Borrower that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding sentence.
Within the foregoing limits, and subject to the terms and conditions hereof, the
Borrower's ability to obtain Letters of Credit shall be fully revolving, and
accordingly the Borrower may, during the foregoing period, obtain Letters of
Credit to replace Letters of Credit that have expired or that have been drawn
upon and reimbursed. On the Closing Date, each L/C Issuer that has issued an
Existing Letters of Credit shall be deemed, without further action by any party
hereto, to have granted to each Lender and each Lender shall be deemed to have
purchased from such L/C Issuer a participation in such Letter of Credit in
accordance with paragraph (b)(ii) below. On and after the Closing Date, each
Existing Letter of Credit shall constitute a Letter of Credit for the purposes
hereof.


(ii)    No L/C Issuer shall issue any Letter of Credit if:


(A)    subject to Section 2.03(b)(iii), the expiry date of such requested Letter
of Credit would occur more than twelve months after the date of issuance or last
extension, unless the Required Lenders (or if an Incremental Facility consisting
of a separate tranche of term loans has been established pursuant to Section
11.01(b), the Required Lenders determined without regard to term loans or term
loan lenders) have approved such expiry date; or


(B)    the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Lenders have approved such
expiry date;


(iii)    No L/C Issuer shall be under any obligation to issue any Letter of
Credit if:


(A)    any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the applicable L/C Issuer from
issuing such Letter of Credit, or any Law applicable to such L/C Issuer or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over such L/C Issuer shall prohibit, or
request that such L/C Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon such L/C
Issuer with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which such L/C Issuer is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon such L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which such L/C Issuer in good faith deems material to it;


(B)    the issuance of such Letter of Credit would violate one or more policies
of such L/C Issuer applicable to letters of credit generally;



33

--------------------------------------------------------------------------------




(C)    except as otherwise agreed by the Administrative Agent and the applicable
L/C Issuer, such Letter of Credit is in an initial stated amount less than
$500,000;


(D)    such Letter of Credit is to be denominated in a currency other than
Dollars;


(E)    such Letter of Credit contains any provision for automatic reinstatement
of the stated amount after any drawing thereunder; or


(F)    any Lender is at that time a Defaulting Lender, unless (A) the Borrower
has delivered Cash Collateral to the Administrative Agent in accordance with
Section 2.14 or (B) the applicable L/C Issuer has entered into an alternative
arrangement satisfactory to such L/C Issuer (in its sole discretion) with the
Borrower or such Lender to eliminate such L/C Issuer's actual or potential
Fronting Exposure (after giving effect to Section 2.15(a)(iv)) with respect to
the Defaulting Lender arising from either the Letter of Credit then proposed to
be issued or that Letter of Credit and all other L/C Obligations as to which
such L/C Issuer has actual or potential Fronting Exposure, as it may elect in
its sole discretion.


(iv)    No L/C Issuer shall increase or extend any Letter of Credit issued by it
if such L/C Issuer would not be permitted at such time to issue such Letter of
Credit in its increased or extended form under the terms hereof.


(v)    No L/C Issuer shall be under any obligation to amend any Letter of Credit
if (A) such L/C Issuer would have no obligation at such time to issue such
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.


(b)    Procedures for Issuance and Amendment of Letters of Credit;
Auto‑Extension Letters of Credit.


(i)    Each Letter of Credit shall be issued or amended, as the case may be,
upon the request of the Borrower delivered to the applicable L/C Issuer (with a
copy to the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower.
Such Letter of Credit Application may be sent by facsimile, by United States
mail, by overnight courier, by electronic transmission using the system provided
by the applicable L/C Issuer, by personal delivery or by any other means
acceptable to the applicable L/C Issuer. Such Letter of Credit Application must
be received by the applicable L/C Issuer and the Administrative Agent not later
than 11:00 a.m. at least two Business Days (or such later date and time as the
Administrative Agent and such L/C Issuer may agree in a particular instance in
its sole discretion) prior to the proposed issuance date or date of amendment,
as the case may be. In the case of a request for an initial issuance of a Letter
of Credit, such Letter of Credit Application shall specify in form and detail
satisfactory to the applicable L/C Issuer: (A) the proposed issuance date of the
requested Letter of Credit (which shall be a Business Day); (B) the amount
thereof; (C) the expiry date thereof; (D) the name and address of the
beneficiary thereof; (E) the documents to be presented by such beneficiary in
case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; (G) the purpose
and nature of the requested Letter of Credit; and (H) such other matters as the
applicable L/C Issuer may reasonably require. In the case of a request for an
amendment of any outstanding Letter of Credit, such Letter of Credit Application
shall specify in form and detail satisfactory to the applicable L/C Issuer
(1) the Letter of Credit to be amended; (2) the proposed date of amendment
thereof (which shall be a Business Day); (3) the nature of the proposed
amendment; and (4) such other matters as the applicable L/C Issuer may require.
Additionally, the Borrower shall furnish to the applicable L/C Issuer and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as the applicable L/C Issuer or the Administrative Agent may
reasonably require.


(ii)    Promptly after receipt of any Letter of Credit Application, the
applicable L/C Issuer will confirm with the Administrative Agent (by telephone
or in writing) that the Administrative Agent has received a copy of such Letter
of Credit Application from the Borrower and, if not, the applicable L/C Issuer
will provide the Administrative Agent with a copy thereof. Unless the applicable
L/C Issuer has received written notice from the Administrative Agent or

34

--------------------------------------------------------------------------------




any Loan Party at least one Business Day prior to the requested date of issuance
or amendment of the applicable Letter of Credit that one or more of the
applicable conditions contained in Article V shall not then be satisfied, then,
subject to the terms and conditions hereof, the applicable L/C Issuer shall, on
the requested date, issue a Letter of Credit for the account of the Borrower (or
the applicable Subsidiary) or enter into the applicable amendment, as the case
may be, in each case in accordance with such L/C Issuer's usual and customary
business practices. Immediately upon the issuance of each Letter of Credit, each
Lender having a Revolving Commitment shall be deemed to, and hereby irrevocably
and unconditionally agrees to, purchase from the applicable L/C Issuer a risk
participation in such Letter of Credit in an amount equal to the product of such
Lender's Applicable Percentage times the amount of such Letter of Credit.


(iii)    If the Borrower so requests in any applicable Letter of Credit
Application, the applicable L/C Issuer may, in its sole and absolute discretion,
agree to issue a Letter of Credit that has automatic extension provisions (each,
an “Auto‑Extension Letter of Credit”); provided that any such Auto‑Extension
Letter of Credit must permit the applicable L/C Issuer to prevent any such
extension at least once in each twelve‑month period (commencing with the date of
issuance of such Letter of Credit) by giving prior notice to the beneficiary
thereof not later than a day (the “Non‑Extension Notice Date”) in each such
twelve‑month period to be agreed upon at the time such Letter of Credit is
issued. Unless otherwise directed by the applicable L/C Issuer, the Borrower
shall not be required to make a specific request to the applicable L/C Issuer
for any such extension. Once an Auto‑Extension Letter of Credit has been issued,
the Lenders shall be deemed to have authorized (but may not require) the
applicable L/C Issuer to permit the extension of such Letter of Credit at any
time to an expiry date not later than the Letter of Credit Expiration Date;
provided, however, that the applicable L/C Issuer shall not permit any such
extension if (A) the applicable L/C Issuer has determined that it would not be
permitted, or would have no obligation at such time to issue such Letter of
Credit in its revised form (as extended) under the terms hereof (by reason of
the provisions of clause (ii) or (iii) of Section 2.03(a) or otherwise), or
(B) it has received notice (which may be by telephone or in writing) on or
before the day that is seven (7) Business Days before the Non‑Extension Notice
Date (1) from the Administrative Agent that the Required Lenders have elected
not to permit such extension or (2) from the Administrative Agent or the
Borrower that one or more of the applicable conditions specified in Section 5.02
is not then satisfied, and in each such case directing the applicable L/C Issuer
not to permit such extension.


(iv)    Promptly after its delivery of any Letter of Credit or any amendment to
a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the applicable L/C Issuer will also deliver to the Borrower
and the Administrative Agent a true and complete copy of such Letter of Credit
or amendment.


(v)    Any Lender with a Revolving Commitment (in such capacity, a
“Discretionary L/C Issuer”) may from time to time, at the written request of the
Borrower (with a copy to the Administrative Agent), and in such Lender's sole
discretion, agree to issue one or more Letters of Credit for the account of the
Borrower on the same terms and conditions in all respects as are applicable to
the Letters of Credit issued by the then existing L/C Issuer(s) hereunder by
executing and delivering to the Administrative Agent a written agreement to such
effect, among (and in form and substance satisfactory to) the Borrower, the
Administrative Agent and such Discretionary L/C Issuer. With respect to each of
the Letters of Credit issued (or to be issued) thereby, each of the
Discretionary L/C Issuers shall have all of the same rights and obligations
under and in respect of this Agreement and the other Loan Documents, and shall
be entitled to all of the same benefits (including, without limitation, the
rights, obligations and benefits set forth in Sections 2.04, 9.03 and 11.01), as
are afforded to the then existing L/C Issuers hereunder and thereunder. The
Administrative Agent shall promptly notify each of the Lenders with a Revolving
Commitment of the appointment of any Discretionary L/C Issuer. Each
Discretionary L/C Issuer shall provide to the Administrative Agent, on a monthly
basis, a report that details the activity with respect to each Letter of Credit
issued by such Discretionary L/C Issuer (including an indication of the maximum
amount then in effect with respect to each such Letter of Credit).


(c)    Drawings and Reimbursements; Funding of Participations.


(i)    Upon receipt from the beneficiary of any Letter of Credit of any notice
of a drawing under such Letter of Credit, the applicable L/C Issuer shall notify
the Borrower and the Administrative Agent thereof and of the date that the
applicable L/C Issuer is to make payment under the applicable Letter of Credit
(such payment date, the “Honor Date”). Not later than 1:00 p.m. on the Honor
Date (if the Borrower has received notice of such drawing prior to 11:00

35

--------------------------------------------------------------------------------




a.m. on the Honor Date), the Borrower shall reimburse the applicable L/C Issuer
through the Administrative Agent in an amount equal to the amount of such
drawing; provided, however, if such notice has not been received by the Borrower
prior to 11:00 a.m. on the Honor Date, the Borrower shall so reimburse the
applicable L/C Issuer through the Administrative Agent not later than 12:00 noon
on the Business Day immediately following the day that the Borrower receives
such notice If the Borrower fails to so reimburse the applicable L/C Issuer by
such time, the Administrative Agent shall promptly notify each Lender having a
Revolving Commitment of the Honor Date, the amount of the unreimbursed drawing
(the “Unreimbursed Amount”), and the amount of such Lender's Applicable
Percentage thereof. In such event, the Borrower shall be deemed to have
requested a Borrowing of Base Rate Revolving Loans to be disbursed on the Honor
Date in an amount equal to the Unreimbursed Amount, without regard to the
minimum and multiples specified in Section 2.02 for the principal amount of Base
Rate Committed Loans, but subject to the amount of the unutilized portion of the
Aggregate Revolving Commitments and the conditions set forth in Section 5.02
(other than the delivery of a Committed Loan Notice). Any notice given by the
applicable L/C Issuer or the Administrative Agent pursuant to this
Section 2.03(c)(i) may be given by telephone if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.


(ii)    Each Lender having a Revolving Commitment shall upon any notice pursuant
to Section 2.03(c)(i) make funds available (and the Administrative Agent shall
apply Lender Cash Collateral provided for this purpose) for the account of the
applicable L/C Issuer at the Administrative Agent's Office in an amount equal to
its Applicable Percentage of the Unreimbursed Amount not later than 1:00 p.m. on
the Business Day specified in such notice by the Administrative Agent,
whereupon, subject to the provisions of Section 2.03(c)(iii), each Lender that
so makes funds available (including pursuant to the application of its Lender
Cash Collateral) shall be deemed to have made a Base Rate Revolving Loan to the
Borrower in such amount. The Administrative Agent shall remit the funds so
received to the applicable L/C Issuer.


(iii)    With respect to any Unreimbursed Amount that is not fully refinanced by
a Borrowing of Base Rate Revolving Loans because the conditions set forth in
Section 5.02 cannot be satisfied or for any other reason (except to the extent
attributable to the Administrative Agent's failure to apply Lender Cash
Collateral in accordance with Section 2.03(c)(ii)), the Borrower shall be deemed
to have incurred from the applicable L/C Issuer an L/C Borrowing in the amount
of the Unreimbursed Amount that is not so repaid or refinanced, which L/C
Borrowing shall be due and payable on demand (together with interest) and shall
bear interest at the Default Rate. In such event, each Lender's payment to the
Administrative Agent for the account of the applicable L/C Issuer pursuant to
Section 2.03(c)(ii) shall be deemed payment in respect of its participation in
such L/C Borrowing and shall constitute an L/C Advance from such Lender in
satisfaction of its participation obligation under this Section 2.03.


(iv)    Until each Lender funds its Revolving Loan or L/C Advance pursuant to
this Section 2.03(c) to reimburse the applicable L/C Issuer for any amount drawn
under any Letter of Credit, interest in respect of such Lender's Applicable
Percentage of such amount shall be solely for the account of the applicable L/C
Issuer.


(v)    Each Lender's obligation to make Revolving Loans or L/C Advances to
reimburse the applicable L/C Issuer for amounts drawn under Letters of Credit,
as contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the applicable L/C Issuer, the Borrower or any other Person for any
reason whatsoever; (B) the occurrence or continuance of a Default, or (C) any
other occurrence, event or condition, whether or not similar to any of the
foregoing; provided, however, that each Lender's obligation to make Revolving
Loans pursuant to this Section 2.03(c) is subject to the conditions set forth in
Section 5.02 (other than delivery by the Borrower of a Committed Loan Notice).
No such making of an L/C Advance shall relieve or otherwise impair the
obligation of the Borrower to reimburse the applicable L/C Issuer for the amount
of any payment made by the applicable L/C Issuer under any Letter of Credit,
together with interest as provided herein.


(vi)    If any Lender fails to make available to the Administrative Agent for
the account of the applicable L/C Issuer any amount required to be paid by such
Lender pursuant to the foregoing provisions of this Section 2.03(c) by the time
specified in Section 2.03(c)(ii), then, without limiting the other provisions of
this Agreement, the applicable L/C Issuer shall be entitled to recover from such
Lender (acting through the Administrative Agent), on demand, such amount with
interest thereon for the period from the date such payment is required to the
date on which such payment

36

--------------------------------------------------------------------------------




is immediately available to the applicable L/C Issuer at a rate per annum equal
to the greater of the Federal Funds Rate and a rate reasonably determined by the
applicable L/C Issuer in accordance with banking industry rules on interbank
compensation, plus any reasonable administrative, processing or similar fees
customarily charged by the applicable L/C Issuer in connection with the
foregoing. If such Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lender's Loan included in
the relevant Borrowing or L/C Advance in respect of the relevant L/C Borrowing,
as the case may be. A certificate of the applicable L/C Issuer submitted to any
Lender (through the Administrative Agent) with respect to any amounts owing
under this clause (vi) shall be conclusive absent manifest error.


(d)    Repayment of Participations.


(i)    At any time after the applicable L/C Issuer has made a payment under any
Letter of Credit and has received from any Lender such Lender's L/C Advance in
respect of such payment in accordance with Section 2.03(c), if the
Administrative Agent receives for the account of the applicable L/C Issuer any
payment in respect of the related Unreimbursed Amount or interest thereon
(whether directly from the Borrower or otherwise, including proceeds of Cash
Collateral applied thereto by the Administrative Agent), the Administrative
Agent will distribute to such Lender its Applicable Percentage thereof in the
same funds as those received by the Administrative Agent.


(ii)    If any payment received by the Administrative Agent for the account of
the applicable L/C Issuer pursuant to Section 2.03(c)(i) is required to be
returned under any of the circumstances described in Section 11.05 (including
pursuant to any settlement entered into by the applicable L/C Issuer in its
discretion), each Lender shall pay to the Administrative Agent for the account
of the applicable L/C Issuer its Applicable Percentage thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned by such Lender, at a rate per annum equal to the
Federal Funds Rate from time to time in effect. The obligations of the Lenders
under this clause (ii) shall survive the payment in full of the Obligations and
the termination of this Agreement.


(e)    Obligations Absolute. The obligation of the Borrower to reimburse the
applicable L/C Issuer for each drawing under each Letter of Credit and to repay
each L/C Borrowing shall be absolute, unconditional and irrevocable, and shall
be paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following:


(i)    any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;


(ii)    the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the applicable L/C Issuer or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;


(iii)    any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;


(iv)    waiver by the applicable L/C Issuer of any requirement that exists for
the applicable L/C Issuer's protection and not the protection of the Borrower or
any waiver by the applicable L/C Issuer which does not in fact materially
prejudice the Borrower;


(v)    honor of a demand for payment presented electronically even if such
Letter of Credit requires that demand be in the form of a draft;



37

--------------------------------------------------------------------------------




(vi)    any payment made the by the applicable L/C Issuer in respect of an
otherwise complying item presented after the date specified as the expiration
date of, or the date by which documents must be received under such Letter of
Credit if presentation after such date is authorized by the UCC or the ISP, as
applicable.


(vii)    any payment by the applicable L/C Issuer under such Letter of Credit
against presentation of a draft or certificate that does not strictly comply
with the terms of such Letter of Credit; or any payment made by the applicable
L/C Issuer under such Letter of Credit to any Person purporting to be a trustee
in bankruptcy, debtor‑in‑possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including any arising in connection
with any proceeding under any Debtor Relief Law; or


(viii)    any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any
Subsidiary.


The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower's instructions or other irregularity, the
Borrower will promptly notify the applicable L/C Issuer. The Borrower shall be
conclusively deemed to have waived any such claim against the applicable L/C
Issuer and its correspondents unless such notice is given as aforesaid.


(f)    Role of L/C Issuer. Each Lender and the Borrower agree that, in paying
any drawing under a Letter of Credit, the applicable L/C Issuer shall not have
any responsibility to obtain any document (other than any sight draft,
certificates and documents expressly required by the Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document. None of the
applicable L/C Issuer, the Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or assignees of the applicable L/C
Issuer shall be liable to any Lender for (i) any action taken or omitted in
connection herewith at the request or with the approval of the Lenders or the
Required Lenders, as applicable; (ii) any action taken or omitted in the absence
of gross negligence or willful misconduct; or (iii) the due execution,
effectiveness, validity or enforceability of any document or instrument related
to any Letter of Credit or Issuer Document. The Borrower hereby assumes all
risks of the acts or omissions of any beneficiary or transferee with respect to
its use of any Letter of Credit; provided, however, that this assumption is not
intended to, and shall not, preclude the Borrower's pursuing such rights and
remedies as it may have against the beneficiary or transferee at law or under
any other agreement. None of the L/C Issuers, the Administrative Agent, any of
their respective Related Parties nor any correspondent, participant or assignee
of the applicable L/C Issuer, shall be liable or responsible for any of the
matters described in clauses (i) through (viii) of Section 2.03(e); provided,
however, that anything in such clauses to the contrary notwithstanding, the
Borrower may have a claim against the applicable L/C Issuer, and the applicable
L/C Issuer may be liable to the Borrower, to the extent, but only to the extent,
of any direct, as opposed to consequential or exemplary, damages suffered by the
Borrower which the Borrower proves were caused by the applicable L/C Issuer's
willful misconduct or gross negligence or the applicable L/C Issuer's willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit. In furtherance and not in limitation
of the foregoing, the applicable L/C Issuer may accept documents that appear on
their face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary, and the applicable L/C
Issuer shall not be responsible for the validity or sufficiency of any
instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.
The applicable L/C Issuer may send a Letter of Credit or conduct any
communication to or from the beneficiary via the Society for Worldwide Interbank
Financial Telecommunication (“SWIFT”) message or overnight courier, or any other
commercially reasonable means of communicating with a beneficiary.


(g)    Applicability of ISP. Unless otherwise expressly agreed by the applicable
L/C Issuer and the Borrower when a Letter of Credit is issued (including any
such agreement applicable to an Existing Letter of Credit), the rules of the ISP
shall apply to each Letter of Credit. Notwithstanding the forgoing, the
applicable L/C Issuer shall not be responsible to the Borrower for, and the
applicable L/C Issuer's rights and remedies against the Borrower shall not be
impaired by, any action or inaction of the applicable L/C Issuer required or
specifically contemplated and permitted

38

--------------------------------------------------------------------------------




under any law, order, or practice that is required or specifically contemplated
and permitted to be applied to any Letter of Credit or this Agreement, including
the Law or any order of a jurisdiction where the applicable L/C Issuer or the
beneficiary is located, the practice stated in the ISP, or in the decisions,
opinions, practice statements, or official commentary of the ICC Banking
Commission, the Bankers Association for Finance and Trade - International
Financial Services Association (BAFT-IFSA), or the Institute of International
Banking Law and Practice, whether or not any Letter of Credit chooses such law
or practice.


(h)    Letter of Credit Fees. The Borrower shall pay to the Administrative Agent
for the account of each Lender having a Revolving Commitment in accordance with
its Applicable Percentage a Letter of Credit fee (the “Letter of Credit Fee”)
for each Letter of Credit accruing at the Applicable Rate in effect from time to
time multiplied by the daily amount available to be drawn under such Letter of
Credit; provided, however, that (i) to the maximum extent permitted by
applicable Law, no Letter of Credit Fee will be payable in respect of any
Fronting Exposure on any Letter of Credit that is attributable to a Defaulting
Lender and in respect of which Borrower Cash Collateral has been provided, (ii)
any Letter of Credit Fees otherwise payable for the account of a Defaulting
Lender with respect to any Letter of Credit as to which such Defaulting Lender
has not provided Lender Cash Collateral satisfactory to the applicable L/C
Issuer pursuant to this Section 2.03 shall be payable, to the maximum extent
permitted by applicable Law, to the other Lenders in accordance with the upward
adjustments in their respective Applicable Percentages allocable to such Letter
of Credit pursuant to Section 2.15(a)(iv), with the balance of such fee
(excluding any fee relating to Fronting Exposure attributable to a Defaulting
Lender that has been secured with Borrower Cash Collateral), if any, payable to
the applicable L/C Issuer for its own account. For the purposes of computing the
daily amount available to be drawn under any Letter of Credit, the amount of
such Letter of Credit shall be determined in accordance with Section 1.06.
Letter of Credit Fees shall be (i) computed on a quarterly basis in arrears, and
(ii) due and payable on the first Business Day after the end of each March,
June, September and December, commencing with the first such date to occur after
the issuance of such Letter of Credit, on the Letter of Credit Expiration Date
and thereafter on demand. Notwithstanding anything to the contrary contained
herein, while any Event of Default exists, all Letter of Credit Fees shall
accrue at the Default Rate.


(i)    Fronting Fee and Processing Charges Payable to L/C Issuer. The Borrower
shall pay directly to the applicable L/C Issuer for its own account a fronting
fee for each Letter of Credit in such amount as may be agreed to by the Borrower
and the applicable L/C Issuer. Such fronting fee shall be (i) computed on a
quarterly basis in arrears, and (ii) due and payable on the tenth Business Day
after the end of each March, June, September and December in respect of the most
recently‑ended quarterly period (or portion thereof, in the case of the first
payment), commencing with the first such date to occur after the issuance of
such Letter of Credit, on the Letter of Credit Expiration Date and thereafter on
demand. For the purposes of computing the daily amount available to be drawn
under any Letter of Credit, the amount of such Letter of Credit shall be
determined in accordance with Section 1.06. In addition, the Borrower shall pay
directly to the applicable L/C Issuer for its own account the customary
issuance, presentation, amendment and other processing fees, and other standard
costs and charges, of the applicable L/C Issuer relating to letters of credit as
from time to time in effect. Such customary fees and standard costs and charges
are due and payable on demand and are nonrefundable.


(j)    Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Documents, the terms hereof shall
control.


(k)    Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter
of Credit issued or outstanding hereunder is in support of any obligations of,
or is for the account of, a Subsidiary, the Borrower shall be obligated to
reimburse the applicable L/C Issuer hereunder for any and all drawings under
such Letter of Credit. The Borrower hereby acknowledges that the issuance of
Letters of Credit for the account of Subsidiaries inures to the benefit of the
Borrower, and that the Borrower's business derives substantial benefits from the
businesses of such Subsidiaries.


2.04    Swingline Loans.


(a)    The Swingline. Subject to the terms and conditions set forth herein, the
Swingline Lender agrees, in reliance upon the agreements of the other Lenders
having Revolving Commitments set forth in this Section 2.04, to make loans (each
such loan, a “Swingline Loan”) to the Borrower from time to time on any Business
Day during the

39

--------------------------------------------------------------------------------




Availability Period in an aggregate amount not to exceed at any time outstanding
the amount of the Swingline Sublimit, notwithstanding the fact that such
Swingline Loans, when aggregated with the Applicable Percentage of the
Outstanding Amount of Revolving Loans and L/C Obligations of the Lender acting
as Swingline Lender, may exceed the amount of such Lender's Commitment;
provided, however, that after giving effect to any Swingline Loan, (i) the Total
Revolving Outstandings shall not exceed the Aggregate Revolving Commitments, and
(ii) the aggregate Outstanding Amount of the Committed Loans of any Lender
(other than the Swingline Lender), plus such Lender's Applicable Percentage of
the Outstanding Amount of all L/C Obligations, plus such Lender's Applicable
Percentage of the Outstanding Amount of all Swingline Loans shall not exceed
such Lender's Commitment; and provided, further, that the Borrower shall not use
the proceeds of any Swingline Loan to refinance any outstanding Swingline Loan.
Within the foregoing limits, and subject to the other terms and conditions
hereof, the Borrower may borrow under this Section 2.04, prepay under
Section 2.05, and reborrow under this Section 2.04. Immediately upon the making
of a Swingline Loan, each Lender having a Revolving Commitment shall be deemed
to, and hereby irrevocably and unconditionally agrees to, purchase from the
Swingline Lender a risk participation in such Swingline Loan in an amount equal
to the product of such Lender's Applicable Percentage times the amount of such
Swingline Loan.


(b)    Borrowing Procedures. Each Swingline Borrowing shall be made upon the
Borrower's irrevocable notice to the Swingline Lender and the Administrative
Agent, which may be given by telephone. Each such notice must be received by the
Swingline Lender not later than 1:00 p.m. on the requested borrowing date (or
such later time as the Swingline Lender shall agree to in the case of any
Swingline Borrowing) with a copy to the Administrative Agent, and shall specify
(i) the amount to be borrowed, which shall be a minimum of $100,000 or a whole
multiple of $10,000 in excess thereof and (ii) the requested borrowing date,
which shall be a Business Day. Each such telephonic notice must be confirmed
promptly by delivery to the Swingline Lender and the Administrative Agent of a
written Swingline Loan Notice, appropriately completed and signed by a
Responsible Officer of the Borrower. Promptly after receipt by the Swingline
Lender of any telephonic Swingline Loan Notice, the Swingline Lender will
confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has also received such Swingline Loan Notice and, if not,
the Swingline Lender will notify the Administrative Agent (by telephone or in
writing) of the contents thereof. Unless the Swingline Lender has received
notice (by telephone or in writing) from the Administrative Agent within one
hour of the Borrower's notice requesting a Swingline Borrowing (A) directing the
Swingline Lender not to make such Swingline Loan as a result of the limitations
set forth in the proviso to the first sentence of Section 2.04(a), or (B) that
one or more of the applicable conditions specified in Article V is not then
satisfied (a copy of which notice shall be delivered simultaneously to the
Borrower by the Administrative Agent), then, subject to the terms and conditions
hereof, the Swingline Lender will, promptly by in any event not later than 2:00
p.m. on the borrowing date specified in such Swingline Loan Notice, make the
amount of its Swingline Loan available to the Borrower in immediately available
funds.


(c)    Refinancing of Swingline Loans.


(i)    The Swingline Lender at any time in its sole and absolute discretion may
request, on behalf of the Borrower (which hereby irrevocably authorizes the
Swingline Lender to so request on its behalf), that each Lender having a
Revolving Commitment make a Base Rate Revolving Loan in an amount equal to such
Lender's Applicable Percentage of the amount of Swingline Loans then
outstanding. Such request shall be made in writing (which written request shall
be deemed to be a Committed Loan Notice for purposes hereof) and in accordance
with the requirements of Section 2.02, without regard to the minimum and
multiples specified therein for the principal amount of Base Rate Loans, but
subject to the unutilized portion of the Aggregate Revolving Commitments and the
conditions set forth in Section 5.02. The Swingline Lender shall furnish the
Borrower with a copy of the applicable Committed Loan Notice promptly after
delivering such notice to the Administrative Agent. Each Lender having a
Revolving Commitment shall make an amount equal to its Applicable Percentage of
the amount specified in such Committed Loan Notice available to the
Administrative Agent in immediately available funds (and the Administrative
Agent may apply Lender Cash Collateral available with respect to the applicable
Swingline Loan) for the account of the Swingline Lender at the Administrative
Agent's Office not later than 10:00 a.m. on the day specified in such Committed
Loan Notice (which day shall be not sooner than the first Business Day following
the date on which such Committed Loan Notice is delivered), whereupon, subject
to Section 2.04(c)(ii), each Lender that so makes funds available shall be
deemed to have made a Base Rate Revolving Loan to the Borrower in such amount.
The Administrative Agent shall remit the funds so received to the Swingline
Lender.

40

--------------------------------------------------------------------------------






(ii)    If for any reason any Swingline Loan cannot be refinanced by such a
Committed Borrowing in accordance with Section 2.04(c)(i), the request for Base
Rate Revolving Loans submitted by the Swingline Lender as set forth herein shall
be deemed to be a request by the Swingline Lender that each of the Lenders
having a Revolving Commitment fund its risk participation in the relevant
Swingline Loan and each Lender's payment to the Administrative Agent for the
account of the Swingline Lender pursuant to Section 2.04(c)(i) shall be deemed
payment in respect of such participation.


(iii)    Subject to Section 2.14 and 2.15, if any Lender fails to make available
to the Administrative Agent for the account of the Swingline Lender any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(i), the Swingline
Lender shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swingline Lender at a rate per annum equal to
the greater of the Federal Funds Rate and a rate determined by the Swingline
Lender in accordance with banking industry rules on interbank compensation. A
certificate of the Swingline Lender submitted to any Lender (through the
Administrative Agent) with respect to any amounts owing under this clause (iii)
shall be conclusive absent manifest error.


(iv)    Each Lender's obligation to make Revolving Loans or to purchase and fund
risk participations in Swingline Loans pursuant to this Section 2.04(c) shall be
absolute and unconditional and shall not be affected by any circumstance,
including (A) any set‑off, counterclaim, recoupment, defense or other right
which such Lender may have against the Swingline Lender, the Borrower or any
other Person for any reason whatsoever, (B) the occurrence or continuance of a
Default, or (C) any other occurrence, event or condition, whether or not similar
to any of the foregoing; provided, however, that each Lender's obligation to
make Revolving Loans pursuant to this Section 2.04(c) is subject to the
conditions set forth in Section 5.02. No such funding of risk participations
shall relieve or otherwise impair the obligation of the Borrower to repay
Swingline Loans, together with interest as provided herein.


(d)    Repayment of Participations.


(i)    At any time after any Lender has purchased and funded a risk
participation in a Swingline Loan, if the Swingline Lender receives any payment
on account of such Swingline Loan, the Swingline Lender will distribute to such
Lender its Applicable Percentage of such payment (appropriately adjusted, in the
case of interest payments, to reflect the period of time during which such
Lender's risk participation was funded) in the same funds as those received by
the Swingline Lender.


(ii)    If any payment received by the Swingline Lender in respect of principal
or interest on any Swingline Loan is required to be returned by the Swingline
Lender under any of the circumstances described in Section 11.05 (including
pursuant to any settlement entered into by the Swingline Lender in its
discretion), each Lender having a Revolving Commitment shall pay to the
Swingline Lender its Applicable Percentage thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned, at a rate per annum equal to the Federal Funds
Rate. The Administrative Agent will make such demand upon the request of the
Swingline Lender. The obligations of the Lenders under this clause shall survive
payment in full of the Obligations and the termination of this Agreement.


(e)    Interest for Account of Swingline Lender. The Swingline Lender shall be
responsible for invoicing the Borrower for interest on the Swingline Loans.
Until a Lender funds its Base Rate Revolving Loan or risk participation pursuant
to this Section 2.04 to refinance such Lender's Applicable Percentage of any
Swingline Loan, interest in respect of such Applicable Percentage shall be
solely for the account of the Swingline Lender.


(f)    Payments Directly to Swingline Lender. The Borrower shall make all
payments of principal and interest in respect of the Swingline Loans directly to
the Swingline Lender.


(g)    Swingline Note. The Swingline Loans shall be evidenced by a duly executed
promissory note of the Borrower to the Swingline Lender in the form of Exhibit
C-1.

41

--------------------------------------------------------------------------------






2.05    Prepayments.


(a)    Voluntary Prepayments of Loans.


(i)
Committed Loans. The Borrower may, upon notice to the Administrative Agent, at
any time or from time to time (i) voluntarily prepay Base Rate Committed Loans
in whole or in part without premium or penalty, and (ii) subject to
Section 3.05, voluntarily prepay Eurodollar Rate Loans in whole or in part
without premium or penalty; provided that (i) such notice must be received by
the Administrative Agent not later than 11:00 a.m. (A) three Business Days prior
to any date of prepayment of Eurodollar Rate Loans and (B) on the date of
prepayment of Base Rate Committed Loans; (ii) any prepayment of Eurodollar Rate
Loans shall be in a principal amount of $5,000,000 or a whole multiple of
$1,000,000 in excess thereof (or, if less, the entire principal amount thereof
then outstanding); and (iii) any prepayment of Base Rate Committed Loans shall
be in a principal amount of $500,000 or a whole multiple of $100,000 in excess
thereof (or, if less, the entire principal amount thereof then outstanding).
Each such notice shall specify the date and amount of such prepayment and the
Type(s) of Committed Loans to be prepaid. The Administrative Agent will promptly
notify each Lender of its receipt of each such notice, and of the amount of such
Lender's Applicable Percentage of such prepayment. If such notice is given by
the Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein;
provided that if a notice of prepayment is given in connection with a
conditional notice of termination of the Revolving Commitments as contemplated
by Section 2.06(c), then such notice of prepayment may be revoked if such notice
of termination is revoked in accordance with Section 2.06. Any prepayment of a
Eurodollar Rate Loan shall be accompanied by all accrued interest on the amount
prepaid, together with any additional amounts required pursuant to Section 3.05.
Subject to Section 2.15, each such prepayment shall be applied to the Committed
Loans of the Lenders in accordance with their respective Applicable Percentages.



(ii)
Swingline Loans. The Borrower may, upon notice to the Swingline Lender (with a
copy to the Administrative Agent), at any time or from time to time, voluntarily
prepay Swingline Loans in whole or in part without premium or penalty; provided
that (i) such notice must be received by the Swingline Lender and the
Administrative Agent not later than 11:00 a.m. (or such later time as may be
acceptable to the Swingline Lender) on the date of the prepayment, and (ii) any
such prepayment shall be in a minimum principal amount of $100,000. Each such
notice shall specify the date and amount of such prepayment. If such notice is
given by the Borrower, the Borrower shall make such prepayment and the payment
amount specified in such notice shall be due and payable on the date specified
therein.



(b)    Mandatory Prepayments.


(i)
Aggregate Revolving Commitments. If for any reason the Total Revolving
Outstandings at any time exceed the Aggregate Revolving Commitments then in
effect, the Borrower shall immediately prepay Revolving Loans and/or Cash
Collateralize the L/C Obligations in an aggregate amount equal to such excess;
provided, however, that the Borrower shall not be required to Cash Collateralize
the L/C Obligations pursuant to this Section 2.05(b)(i) unless after the
prepayment in full of the Revolving Loans the Total Revolving Outstandings
exceed the Aggregate Revolving Commitments then in effect.



(ii)
(A)    Dispositions (Other Than Dispositions of Capital Stock of CyrusOne). In
the event a Disposition Prepayment Event occurs with respect to any Property,
other than Capital Stock of CyrusOne or CyrusOne LP, the Borrower shall, not
later than the Applicable Prepayment Date, prepay the outstanding Revolving
Loans and other Prepayable Indebtedness of the Borrower and its Subsidiaries
(or, to the extent permitted by clause (iii) below, make contributions to
underfunded Pension Plans) in an aggregate amount equal to 100% of the Net Cash
Proceeds of the related Disposition not applied (or caused to be applied) by the
Loan Parties during the related Application Period to make Eligible
Reinvestments as contemplated by the terms of Section 8.05(e)(vii) (such p


42

--------------------------------------------------------------------------------




repayment to be applied as set forth in clause (iii) below). Notwithstanding the
foregoing, (i) the Borrower shall not be required to make any prepayment under
this Section 2.05(b)(ii)(A) if the Consolidated Total Leverage Ratio as of the
most recent fiscal quarter end prior to such Disposition Prepayment Event or as
of the most recent fiscal quarter end prior to such Applicable Prepayment Date
with respect to which the Administrative Agent has received the Required
Financial Information was equal to or less than 4.00 to 1.00 and (ii) in the
event clause (i) of this sentence is inapplicable, the Borrower shall be deemed
to have satisfied its obligations under this Section 2.05(b)(ii)(A) in respect
of any Disposition Prepayment Event at such time as it has applied Net Cash
Proceeds to the repayment of outstanding Loans or other Prepayable Indebtedness
in an amount sufficient to cause the Consolidated Total Leverage Ratio,
calculated on a Pro Forma Basis giving effect to such prepayments, to be equal
to or less than 4.00 to 1.00.


(B)    Involuntary Dispositions. In the event an Involuntary Disposition
Prepayment Event occurs, the Borrower shall, not later than the Applicable
Prepayment Date, prepay the outstanding Revolving Loans and other Prepayable
Indebtedness of the Borrower and its Subsidiaries (or, to the extent permitted
by clause (iii) below, make contributions to underfunded Pension Plans) in an
aggregate amount equal to 100% of the Net Cash Proceeds of the related
Involuntary Disposition not applied (or caused to be applied) by the Loan
Parties during the related Application Period to make Eligible Reinvestments
(such prepayment to be applied as set forth in clause (iii) below).
Notwithstanding the foregoing, (i) the Borrower shall not be required to make
any prepayment under this Section 2.05(b)(ii)(B) if the Consolidated Total
Leverage Ratio as of the most recent fiscal quarter end prior to such
Disposition Prepayment Event or as of the most recent fiscal quarter end prior
to such Applicable Prepayment Date with respect to which the Administrative
Agent has received the Required Financial Information was equal to or less than
4.00 to 1.00 and (ii) in the event clause (i) of this sentence is inapplicable,
the Borrower shall be deemed to have satisfied its obligations under this
Section 2.05(b)(ii)(B) in respect of any Involuntary Disposition Prepayment
Event at such time as it has applied Net Cash Proceeds to the repayment of
outstanding Loans or other Prepayable Indebtedness in an amount sufficient to
cause the Consolidated Total Leverage Ratio, calculated on a Pro Forma Basis
giving effect to such prepayments, to be equal to or less than 4.00 to 1.00.
Pending any required application of Net Cash Proceeds from Involuntary
Disposition Prepayment Events pursuant to this Section 2.05(b)(ii)(B), the Loan
Parties shall not use such Net Cash Proceeds for any purpose other than to
temporarily reduce the Revolving Loans or to make Investments in Cash
Equivalents.


(C)    Dispositions of Capital Stock of CyrusOne. In the event a Disposition
Prepayment Event occurs with respect to a Disposition of Capital Stock of
CyrusOne or CyrusOne LP on or after the date that the Original Revolving
Commitments have been reduced as described in the first two sentences of Section
2.06(b) below, the Borrower shall, not later than the Applicable Prepayment
Date, prepay the outstanding Revolving Loans and other Prepayable Indebtedness
of the Borrower and its Subsidiaries (or to the extent permitted by clause (iii)
below, make contributions to underfunded Pension Plans) in an aggregate amount
equal to 100% of the Net Cash Proceeds of the related Disposition (such
prepayment to be applied as set forth in clause (iii) below). Notwithstanding
the foregoing, (i) the Borrower shall not be required to make any prepayment
under this Section 2.05(b)(ii)(C) if the Consolidated Total Leverage Ratio as of
the most recent fiscal quarter end prior to such Disposition Prepayment Event or
as of the most recent fiscal quarter end prior to such Applicable Prepayment
Date with respect to which the Administrative Agent has received the Required
Financial Information was equal to or less than 4.00 to 1.00 and (ii) in the
event clause (i) of this sentence is inapplicable, the Borrower shall be deemed
to have satisfied its obligations under this Section 2.05(b)(ii)(C) in respect
of any Disposition Prepayment Event at such time as it has applied Net Cash
Proceeds to the repayment of outstanding Loans or other Prepayable Indebtedness
in an amount sufficient to cause the Consolidated Total Leverage Ratio,
calculated on a Pro Forma Basis giving effect to such prepayments, to be equal
to or less than 4.00 to 1.00.

43

--------------------------------------------------------------------------------




(iii)
Application of Mandatory Prepayments. All amounts required to be paid pursuant
to Section 2.05(b)(ii), if any, shall be applied first to the repayment of any
Revolving Loans then outstanding hereunder (without a concurrent reduction of
the Aggregate Revolving Commitments), and second to the repayment of other
Prepayable Indebtedness (to the extent, but only to the extent, that such other
Prepayable Indebtedness exists); provided that contributions in an aggregate
amount not to exceed $150,000,000 that are applied by the Applicable Prepayment
Date to fund underfunded pension plan obligations of the Borrower and its
Subsidiaries shall be deemed to be a payment in satisfaction of the prepayment
requirement under clause “second” of this Section 2.05(b)(iii). To the extent
the amount of relevant Net Cash Proceeds to be applied pursuant to Section
2.05(b)(ii) exceeds the amount necessary to repay all outstanding Revolving
Loans and other Prepayable Indebtedness at the time of the relevant Prepayment
Disposition Event or Involuntary Prepayment Disposition Event, as the case may
be, the Borrower may retain such excess amount without further obligation under
this Section 2.05.



Within the parameters of the applications set forth above, prepayments of
Revolving Loans shall be applied first to Base Rate Loans and then to Eurodollar
Rate Loans in direct order of Interest Period maturities. All prepayments under
this Section 2.05(b) shall be subject to Section 3.05, but otherwise without
premium or penalty, and shall be accompanied by interest on the principal amount
prepaid through the date of prepayment.


2.06    Termination or Reduction of Commitments.


(a)    Voluntary Reduction of Aggregate Revolving Commitments. The Borrower may,
upon notice to the Administrative Agent, terminate the Aggregate Revolving
Commitments, or from time to time permanently reduce the Aggregate Revolving
Commitments; provided that (i) any such notice shall be received by the
Administrative Agent not later than 1:00 p.m. three Business Days prior to the
date of termination or reduction, (ii) any such partial reduction shall be in an
aggregate amount of $10,000,000 or any whole multiple of $1,000,000 in excess
thereof, (iii) the Borrower shall not terminate or reduce the Aggregate
Revolving Commitments if, after giving effect thereto and to any concurrent
prepayments hereunder, the Total Revolving Outstandings would exceed the
Aggregate Revolving Commitments, and (iv) if, after giving effect to any
reduction of the Aggregate Revolving Commitments, the Letter of Credit Sublimit
or Swingline Sublimit exceeds the amount of the Aggregate Revolving Commitments,
such sublimit automatically shall be reduced by the amount of such excess.


(b)    Mandatory Reduction of Aggregate Revolving Commitments. The initial
portion of the Aggregate Revolving Commitments that become effective on the
Closing Date (the “Original Revolving Commitments”) (without giving effect to
any increase thereof in connection with an Incremental Facility) shall be
permanently reduced by an amount equal to the lesser of (i) the amount of Net
Cash Proceeds received by the Borrower or any Guarantor from the consummation of
the first sale of Capital Stock of CyrusOne to occur after the date of the
CyrusOne IPO (or the sale of Capital Stock of CyrusOne LP that generates Net
Cash Proceeds and is consummated in lieu of the foregoing) and (ii) $50,000,000,
in either case concurrently with the consummation of such sale such of the
Capital Stock; provided that such sale has been consummated on or prior to
December 31, 2014. If such sale is not consummated on or prior to December 31,
2014, the Original Revolving Commitments shall be permanently reduced to
$150,000,000 on such date. In addition, the Original Revolving Commitments shall
be permanent reduced to $125,000,000 on December 31, 2015.


(c)    General. The Administrative Agent will promptly notify the Lenders of any
such notice of termination or reduction of the Aggregate Revolving Commitments.
Any voluntary reduction of the Aggregate Revolving Commitments pursuant to
Section 2.06(a) shall be applied to the Revolving Commitment of each Lender
according to its Applicable Percentage. Each mandatory reduction of the Original
Revolving Commitments pursuant to Section 2.06(b) shall be applied to the
Original Revolving Commitment of each Lender then holding such commitment
(including any Lender that assumes an Original Revolving Commitment pursuant to
an assignment effected after the Closing Date, if applicable) according to its
Applicable Percentage of such commitments. All commitment fees accrued until the
effective date of any termination of the Aggregate Revolving Commitments shall
be paid on the effective date of such termination. A notice of termination of
all the Revolving Commitments delivered by the Borrower may state that such
notice is conditioned upon the effectiveness of other credit facilities, in
which case such notice may be revoked

44

--------------------------------------------------------------------------------




by such Borrower (by notice to the Administrative Agent on or prior to the
specified effective date) if such condition is not satisfied.


2.07    Repayment of Loans.


(a)    Revolving Loans. The Borrower shall repay to the Lenders on the Maturity
Date applicable to the Revolving Loans the aggregate principal amount of
Revolving Loans outstanding on such date.


(b)    Swingline Loans. The Borrower shall repay each Swingline Loan on the
earlier to occur of (i) the date that is fifteen (15) Business Days after such
Loan is made (or, provided that the aggregate outstanding amount of all
Swingline Loans does not exceed $5,000,000, such later date as shall be
acceptable to the Swingline Lender) and (ii) the Maturity Date applicable to
Swingline Loans.


2.08    Interest.


(a)    Subject to the provisions of subsection (b) below, (i) each Eurodollar
Rate Loan shall bear interest on the outstanding principal amount thereof for
each Interest Period at a rate per annum equal to the Eurodollar Rate for such
Interest Period plus the Applicable Rate, (ii) each Base Rate Committed Loan
shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate plus the
Applicable Rate and (iii) each Swingline Loan shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate for Revolving
Loans.


(b)    (i)    If any amount of principal of any Loan is not paid when due
(without regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.


(ii)    If any amount (other than principal of any Loan) payable by the Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then,
unless otherwise agreed to by the Required Lenders, such amount shall thereafter
bear interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.


(iii)    Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.


(c)    Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.


2.09    Fees.


In addition to certain fees described in subsections (h) and (i) of
Section 2.03:


(a)    Commitment Fee. The Borrower shall pay to the Administrative Agent for
the account of each Lender in accordance with its Applicable Percentage, a
commitment fee accruing at the Applicable Rate in effect from time to time
multiplied by the actual daily amount by which the Aggregate Revolving
Commitments exceed the sum of (i) the Outstanding Amount of Revolving Loans and
(ii) the Outstanding Amount of L/C Obligations, subject to adjustment as
provided in Section 2.15. For the avoidance of doubt, the Outstanding Amount of
Swingline Loans shall not be counted towards or considered usage of the
Aggregate Revolving Commitments for purposes of determining the commitment fee.
The commitment fee shall accrue at all times during the Availability Period,
including at any time during which one or more of the conditions in Article V is
not met, and shall be due and payable quarterly in arrears on the last Business
Day of each

45

--------------------------------------------------------------------------------




March, June, September and December, commencing with the first such date to
occur after the Closing Date, and on the Maturity Date; provided that no
commitment fee shall accrue hereunder with respect to the Revolving Commitment
of a Defaulting Lender (except if such Defaulting Lender is a Defaulting Lender
solely pursuant to clause (d) of the definition thereof) so long as such Lender
shall be a Defaulting Lender.


(b)    Other Fees. The Borrower shall pay (i) to the Arrangers and the
Administrative Agent for their own respective accounts fees in the amounts and
at the times specified in the Fee Letter, and (ii) to the Lenders such fees as
shall have been separately agreed upon in writing in the amounts and at the
times so specified. In each case such fees shall be fully earned when paid and
shall not be refundable for any reason whatsoever.


2.10    Computation of Interest and Fees.


(a)    All computations of interest for Base Rate Loans (including Base Rate
Loans when determined by reference to the Eurodollar Rate) shall be made on the
basis of a year of 365 or 366 days, as the case may be, and actual days elapsed.
All other computations of fees and interest shall be made on the basis of a
360‑day year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365‑day year).
Interest shall accrue on each Loan for the day on which the Loan is made, and
shall not accrue on a Loan, or any portion thereof, for the day on which the
Loan or such portion is paid; provided that any Loan that is repaid on the same
day on which it is made shall, subject to Section 2.12(a), bear interest for one
day. Each determination by the Administrative Agent of an interest rate or fee
hereunder shall be conclusive and binding for all purposes, absent manifest
error.


(b)    If, as a result of any restatement of or other adjustment to the
financial statements of the Borrower or for any other reason, the Borrower or
the Lenders determine that (i) the Consolidated Total Leverage Ratio as
calculated by the Borrower as of any applicable date was inaccurate and (ii) a
proper calculation of the Consolidated Total Leverage Ratio would have resulted
in higher pricing for such period, the Borrower shall retroactively be obligated
to pay to the Administrative Agent for the account of the applicable Lenders or
the applicable L/C Issuer, as the case may be, promptly on demand by the
Administrative Agent (or, after the occurrence of an actual or deemed entry of
an order for relief with respect to the Borrower under the Bankruptcy Code,
automatically and without further action by the Administrative Agent, any Lender
or the L/C Issuer), an amount equal to the excess of the amount of interest and
fees that should have been paid for such period over the amount of interest and
fees actually paid for such period. This paragraph shall not limit the rights of
the Administrative Agent, any Lender or either L/C Issuer, as the case may be,
under Section 2.03(c)(iii), 2.03(i) or 2.08(b) or under Article IX. The
Borrower's obligations under this paragraph shall survive the termination of the
Commitments and the repayment of all other Obligations hereunder.


2.11    Evidence of Debt.


(a)    The Credit Extensions made by each Lender shall be evidenced by one or
more accounts or records maintained by such Lender and by the Administrative
Agent in the ordinary course of business. The accounts or records maintained by
the Administrative Agent and each Lender shall be conclusive absent demonstrable
error of the amount of the Credit Extensions made by the Lenders to the Borrower
and the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrower hereunder to pay any amount owing with respect to the Obligations. In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error in the accounts and records of the
Administrative Agent. Upon the request of any Lender made through the
Administrative Agent, the Borrower shall execute and deliver to such Lender
(through the Administrative Agent) a promissory note which shall evidence such
Lender's Revolving Loans in addition to such accounts or records. Each such
promissory note shall (i) in the case of Revolving Loans, be in the form of
Exhibit C (a “Revolving Note”), and (ii) in the case of the Swingline Loans, be
in the form of Exhibit C-1 (a “Swingline Note”). Each Lender may attach
schedules to its Revolving Note and endorse thereon the date, Type (if
applicable), amount and maturity of its Loans and payments with respect thereto.



46

--------------------------------------------------------------------------------




(b)    In addition to the accounts and records referred to in subsection (a),
each Lender and the Administrative Agent shall maintain in accordance with its
usual practice accounts or records evidencing the purchases and sales by such
Lender of participations in Letters of Credit and Swingline Loans. In the event
of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of any Lender in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of demonstrable error in the accounts and records of the
Administrative Agent.


2.12    Payments Generally; Administrative Agent's Clawback.


(a)    General. All payments to be made by the Borrower shall be made free and
clear of and without condition or deduction for any counterclaim, defense,
recoupment or setoff. Except as otherwise expressly provided herein, all
payments by the Borrower hereunder shall be made to the Administrative Agent,
for the account of the respective Lenders to which such payment is owed, at the
Administrative Agent's Office in Dollars and in immediately available funds not
later than 2:00 p.m. on the date specified herein. The Administrative Agent will
promptly distribute to each Lender its Applicable Percentage (or other
applicable share as provided herein) of such payment in like funds as received
by wire transfer to such Lender's Lending Office. All payments received by the
Administrative Agent after 4:00 p.m. may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day and any applicable interest or fee shall continue to accrue. If any
payment to be made by the Borrower shall come due on a day other than a Business
Day, payment shall be made on the next following Business Day, and such
extension of time shall be reflected in computing interest or fees, as the case
may be.


(b)    (i)    Funding by Lenders; Presumption by Administrative Agent. Unless
the Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Committed Borrowing of Eurodollar Rate Loans (or, in the
case of any Committed Borrowing of Base Rate Loans, prior to 12:00 noon on the
date of such Committed Borrowing) that such Lender will not make available to
the Administrative Agent such Lender's share of such Committed Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.02 (or, in the case of a Committed
Borrowing of Base Rate Loans, that such Lender has made such share available in
accordance with and at the time required by Section 2.02) and may, in reliance
upon such assumption, make available to the Borrower a corresponding amount. In
such event, if a Lender has not in fact made its share of the applicable
Committed Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount in immediately available funds
with interest thereon, for each day from and including the date such amount is
made available to the Borrower to but excluding the date of payment to the
Administrative Agent, at (A) in the case of a payment to be made by such Lender,
the greater of the Federal Funds Rate and a rate reasonably determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation, plus any reasonable administrative, processing or similar fees
customarily charged by the Administrative Agent in connection with the foregoing
and (B) in the case of a payment to be made by the Borrower, the interest rate
applicable to Base Rate Loans. If the Borrower and such Lender shall pay such
interest to the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower for such period. If such Lender pays its share of
the applicable Committed Borrowing to the Administrative Agent, then the amount
so paid shall constitute such Lender's Loan included in such Committed
Borrowing. Any payment by the Borrower shall be without prejudice to any claim
the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.


(ii)    Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the L/C Issuers hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the L/C Issuers, as the case may be,
the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or L/C Issuers, as the case may be, severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or such L/C Issuer, in immediately available funds
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater

47

--------------------------------------------------------------------------------




of the Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation.


A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.


(c)    Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article V are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.


(d)    Obligations of Lenders Several. The obligations of the Lenders hereunder
to make Committed Loans and to fund participations in Letters of Credit and
Swingline Loans and to make payments pursuant to Section 11.04(c) are several
and not joint. The failure of any Lender to make any Committed Loan, to fund any
such participation or to make any payment under Section 11.04(c) on any date
required hereunder shall not relieve any other Lender of its corresponding
obligation to do so on such date, and no Lender shall be responsible for the
failure of any other Lender to so make its Committed Loan, purchase its
participation or make its payment pursuant to Section 11.04(c).


(e)    Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.


2.13    Sharing of Payments by Lenders.


If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
the Committed Loans made by it, or the participations in L/C Obligations or in
Swingline Loans held by it resulting in such Lender's receiving payment of a
proportion of the aggregate amount of such Committed Loans or participations and
accrued interest thereon greater than its pro rata share thereof as provided
herein, then the Lender receiving such greater proportion shall (a) notify the
Administrative Agent of such fact, and (b) purchase (for cash at face value)
participations in the Loans and subparticipations in L/C Obligations and
Swingline Loans of the other Lenders, or make such other adjustments as shall be
equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Committed Loans and other amounts owing
them; provided that:


(i)    if any such participations or subparticipations are purchased and all or
any portion of the payment giving rise thereto is recovered, such participations
or subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and


(ii)    the provisions of this Section 2.13 shall not be construed to apply to
(x) any payment made by or on behalf of the Borrower pursuant to and in
accordance with the express terms of this Agreement (including the application
of funds arising from the existence of a Defaulting Lender), (y) the application
of Borrower Cash Collateral provided for in Section 2.14, or (z) any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Committed Loans or subparticipations in L/C
Obligations or Swingline Loans to any assignee or participant, other than an
assignment to the Borrower or any Subsidiary thereof (as to which the provisions
of this Section 2.13 shall apply).


Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.


2.14    Cash Collateral.



48

--------------------------------------------------------------------------------




(a)    Certain Credit Support Events. Upon the request of the Administrative
Agent or an L/C Issuer (i) if an L/C Issuer has honored any full or partial
drawing request under any Letter of Credit and such drawing has resulted in an
L/C Borrowing, or (ii) if, as of the Letter of Credit Expiration Date, any L/C
Obligation for any reason remains outstanding, the Borrower shall, in each case,
immediately Cash Collateralize the then Outstanding Amount of all L/C
Obligations. At any time that there shall exist a Defaulting Lender, immediately
upon the request of the Administrative Agent, an L/C Issuer or the Swingline
Lender, the Borrower shall deliver to the Administrative Agent Cash Collateral
in an amount sufficient to cover all Fronting Exposure attributable to such
Defaulting Lender (after giving effect to Section 2.15(a)(iv) and any Cash
Collateral provided by the Defaulting Lender).


(b)    Grant of Security Interest. All Cash Collateral (other than credit
support not constituting funds subject to deposit) shall be maintained in
blocked, interest bearing deposit accounts with the Administrative Agent. The
Borrower, and to the extent provided by any Lender, such Lender, hereby grants
to (and subjects to the control of) the Administrative Agent, for the benefit of
the Administrative Agent, each L/C Issuer and the Lenders (including the
Swingline Lender), and agrees to maintain, a first priority security interest in
all such cash, deposit accounts and all balances therein, and all other property
so provided as collateral pursuant hereto, and in all proceeds of the foregoing,
all as security for the obligations to which such Cash Collateral may be applied
pursuant to Section 2.14(c). If at any time the Administrative Agent determines
that Cash Collateral is subject to any right or claim of any Person other than
the Administrative Agent as herein provided, or that the total amount of such
Cash Collateral is less than the applicable Fronting Exposure and other
obligations secured thereby, the Borrower or the relevant Defaulting Lender
will, promptly upon demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency.


(c)    Application. (i) Notwithstanding anything to the contrary contained in
this Agreement, Cash Collateral provided under any of this Section 2.14 or
Sections 2.15 or 9.02 in respect of Letters of Credit or Swingline Loans shall
be held and applied to the satisfaction of the specific L/C Obligations,
Swingline Loans, obligations to fund participations therein (including, as to
Lender Cash Collateral provided by a Defaulting Lender, any interest accrued on
such obligation) and other obligations for which the Cash Collateral was so
provided, prior to any other application of such property as may be provided for
herein.


(ii)    Notwithstanding anything to the contrary contained in this Agreement, if
any Loan Party delivers Borrower Cash Collateral pursuant to Section 2.14(a) to
cover Fronting Exposure attributable to a Defaulting Lender, (A) such Borrower
Cash Collateral shall secure only the Borrower's L/C Obligations and Obligations
in respect of Swingline Loans, as the case may be, and not any obligation of
such Defaulting Lender and (B) in the event the Borrower fails to make timely
payment of an Unreimbursed Amount in respect of a Letter of Credit or repay a
Swingline Loan when due, or the Lenders are required to fund Loans under Section
2.03(c)(ii) or Section 2.04(c)(i) in respect of any Unreimbursed Amount or
Swingline Loan or to fund L/C Advances under Section 2.03(c)(iii) or
participations in Swingline Loans under Section 2.04(c)(ii), then, prior to any
such funding by Revolving Lenders of Loans, L/C Advances or participations, such
Borrower Cash Collateral shall be applied to the reimbursement or payment of
that portion of such Unreimbursed Amount or Swingline Loan giving rise to such
Fronting Exposure (which will then be deemed reimbursed or paid for all purposes
hereof), and the Revolving Lenders (other than such Defaulting Lender) will fund
such Loans, L/C Advances or participations in Swingline Loans in the amounts
reflecting their individual Applicable Percentages of the original amount of
such Unreimbursed Amount or Swingline Loan (after giving effect to Section
2.15(a)(iv)).


(d)    Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or other obligations shall be released promptly
following (i) the elimination of the applicable Fronting Exposure or other
obligations giving rise thereto (including by the termination of Defaulting
Lender status of the applicable Lender (or, as appropriate, its assignee
following compliance with Section 11.06(b)(vi))) or (ii) the Administrative
Agent's good faith determination that there exists excess Cash Collateral;
provided, however, (x) that Borrower Cash Collateral shall not be released
during the continuance of an Event of Default (and following application as
provided in this Section 2.14 may be otherwise applied in accordance with
Section 9.03), and (y) the Person providing Cash Collateral and the applicable
L/C Issuer or Swingline Lender, as applicable, may agree that Cash Collateral
shall not be released but instead held to support future anticipated Fronting
Exposure or other obligations.

49

--------------------------------------------------------------------------------






2.15    Defaulting Lenders.


(a)    Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:


(i)    Waivers and Amendments. That Defaulting Lender's right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 11.01(c).


(ii)    Reallocation of Payments. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of that
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article IX or otherwise, and including any amounts made available to the
Administrative Agent by that Defaulting Lender pursuant to Section 11.08, but in
any event excluding any application of Borrower Cash Collateral or the proceeds
thereof), shall be applied at such time or times as may be determined by the
Administrative Agent as follows: first, to the payment of any amounts owing by
that Defaulting Lender to the Administrative Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by that Defaulting Lender to
the L/C Issuers or Swingline Lender hereunder; third, if so determined by the
Administrative Agent or requested by the applicable L/C Issuer or Swingline
Lender, to be held as Lender Cash Collateral for future funding obligations of
that Defaulting Lender of any participation in any Swingline Loan or Letter of
Credit; fourth, as the Borrower may request (so long as no Default or Event of
Default exists), to the funding of any Loan in respect of which that Defaulting
Lender has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; fifth, if so determined by the
Administrative Agent and the Borrower, to be held in a non-interest bearing
deposit account and released in order to satisfy obligations of that Defaulting
Lender to fund Loans under this Agreement; sixth, to the payment of any amounts
owing to the Lenders, the L/C Issuers or Swingline Lender as a result of any
judgment of a court of competent jurisdiction obtained by any Lender, any L/C
Issuer or Swingline Lender against that Defaulting Lender as a result of that
Defaulting Lender's breach of its obligations under this Agreement; seventh, so
long as no Default or Event of Default exists, to the payment of any amounts
owing to the Borrower as a result of any judgment of a court of competent
jurisdiction obtained by the Borrower against that Defaulting Lender as a result
of that Defaulting Lender's breach of its obligations under this Agreement; and
eighth, to that Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if (x) such payment is a payment of the
principal amount of any Loans or L/C Borrowings in respect of which that
Defaulting Lender has not fully funded its appropriate share (other than any
application of Borrower Cash Collateral provided in respect of Fronting Exposure
attributable to such Defaulting Lender which shall be applied as set forth in
Section 2.14(c)) and (y) such Loans or L/C Borrowings were made at a time when
the conditions set forth in Section 5.02 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and L/C Borrowings owed to, all
non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or L/C Borrowings owed to, that Defaulting Lender. Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to
provide Lender Cash Collateral pursuant to this Section 2.15(a)(ii) shall be
deemed paid to and redirected by that Defaulting Lender, and each Lender
irrevocably consents hereto.


(iii)    Certain Fees. That Defaulting Lender (x) shall not be entitled to
receive any commitment fee pursuant to Section 2.09(a) for any period during
which that Lender is a Defaulting Lender (and the Borrower shall not be required
to pay any such fee that otherwise would have been required to have been paid to
that Defaulting Lender) except to the extent attributable to that portion of its
Revolving Commitment used to fund Committed Loans funded by it after it became
the Defaulting Lender (and the Borrower shall (A) be required to pay to the
Swingline Lender the amount of such fee allocable to its Fronting Exposure
arising from that Defaulting Lender (excluding any such Fronting Exposure that
has been secured with Borrower Cash Collateral) and (B) not be required to pay
the remaining amount of such fee that otherwise would have been required to have
been paid to that Defaulting Lender) and (y) shall be limited in its right to
receive Letter of Credit Fees as provided in Section 2.03(h).

50

--------------------------------------------------------------------------------






(iv)    Reallocation of Applicable Percentages to Reduce Fronting Exposure.
During any period in which there is a Defaulting Lender, for purposes of
computing the amount of the obligation of each non-Defaulting Lender to acquire,
refinance or fund participations in Letters of Credit or Swingline Loans
pursuant to Sections 2.03 and 2.04, the “Applicable Percentage” of each
non-Defaulting Lender shall be computed without giving effect to the Commitment
of that Defaulting Lender; provided, that, (i) each such reallocation shall be
given effect only if, at the date the applicable Lender becomes a Defaulting
Lender, no Default or Event of Default exists; and (ii) the aggregate obligation
of each non-Defaulting Lender to acquire, refinance or fund participations in
Letters of Credit and Swingline Loans shall not exceed the positive difference,
if any, of (1) the Revolving Commitment of that non-Defaulting Lender minus (2)
the aggregate Outstanding Amount of the Revolving Loans of such Lender, plus
such Lender's pro rata share of the Outstanding Amount of all other L/C
Obligations (prior to giving effect to such reallocation), plus such Lender's
pro rata share of the Outstanding Amount of all other Swingline Loans (prior to
giving effect to such reallocation).


(b)    Defaulting Lender Cure. If the Borrower and the Administrative Agent
agree in writing in their sole discretion that a Defaulting Lender should no
longer be deemed to be a Defaulting Lender, the Administrative Agent will so
notify the parties hereto, whereupon as of the effective date specified in such
notice and subject to any conditions set forth therein (which may include
arrangements with respect to any Lender Cash Collateral), that Lender will, to
the extent applicable, purchase that portion of outstanding Loans of the other
Lenders or take such other actions as the Administrative Agent may determine to
be necessary to cause the Committed Loans and funded and unfunded participations
in Letters of Credit and Swingline Loans to be held on a pro rata basis by the
Lenders in accordance with their Applicable Percentages (without giving effect
to Section 2.15(a)(iv)), whereupon that Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrower while that Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender's having been a Defaulting Lender.




ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY


3.01    Taxes.


(a)    Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.


(i)    Any and all payments by or on account of any obligation of any Loan Party
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by applicable Laws. If any applicable Laws (as
determined in the good faith discretion of the Administrative Agent or the
Borrower, as applicable) require the deduction or withholding of any Tax from
any such payment by the Administrative Agent or a Loan Party, then the
Administrative Agent or such Loan Party shall be entitled to make such deduction
or withholding, upon the basis of the information and documentation to be
delivered pursuant to subsection (e) below.


(ii)    If any Loan Party or the Administrative Agent shall be required by the
Code to withhold or deduct any Taxes, including both United States Federal
backup withholding and withholding taxes, from any payment, then (A) the
Administrative Agent shall withhold or make such deductions as are determined by
the Administrative Agent to be required based upon the information and
documentation it has received pursuant to subsection (e) below, (B) the
Administrative Agent shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with the Code, and (C) to the
extent that the withholding or deduction is made on account of Indemnified
Taxes, the sum payable by the applicable Loan Party shall be increased as
necessary so that after any required withholding or the making of all required
deductions (including deductions applicable to additional

51

--------------------------------------------------------------------------------




sums payable under this Section 3.01) the applicable Recipient receives an
amount equal to the sum it would have received had no such withholding or
deduction been made.


(iii)    If any Loan Party or the Administrative Agent shall be required by any
applicable Laws other than the Code to withhold or deduct any Taxes from any
payment, then (A) such Loan Party or the Administrative Agent, as required by
such Laws, shall withhold or make such deductions as are determined by it to be
required based upon the information and documentation it has received pursuant
to subsection (e) below, (B) such Loan Party or the Administrative Agent, to the
extent required by such Laws, shall timely pay the full amount withheld or
deducted to the relevant Governmental Authority in accordance with such Laws,
and (C) to the extent that the withholding or deduction is made on account of
Indemnified Taxes, the sum payable by the applicable Loan Party shall be
increased as necessary so that after any required withholding or the making of
all required deductions (including deductions applicable to additional sums
payable under this Section 3.01) the applicable Recipient receives an amount
equal to the sum it would have received had no such withholding or deduction
been made.


(b)    Payment of Other Taxes by the Borrower. The Borrower shall timely pay to
the relevant Governmental Authority in accordance with applicable Laws, or at
the option of the Administrative Agent timely reimburse it for, Other Taxes.


(c)    Tax Indemnification.


(i)    The Borrower shall, and does hereby, indemnify each Recipient, and shall
make payment in respect thereof within 10 days after demand therefor, for the
full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section 3.01) payable
or paid by such Recipient or required to be withheld or deducted from a payment
to such Recipient, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. A certificate as to the
amount of such payment or liability delivered to the Borrower by a Lender or the
L/C Issuer (with a copy to the Administrative Agent), or by the Administrative
Agent on its own behalf or on behalf of a Lender or the L/C Issuer, shall be
conclusive absent manifest error.


(ii)    Each Lender and the L/C Issuer shall, and does hereby, severally
indemnify, and shall make payment in respect thereof within 10 days after demand
therefor, (x) the Administrative Agent against any Indemnified Taxes
attributable to such Lender or the L/C Issuer (but only to the extent that the
Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrower to do so),
(y) the Administrative Agent and the Borrower, as applicable, against any Taxes
attributable to such Lender's failure to comply with the provisions of Section
11.06(d) relating to the maintenance of a Participant Register and (z) the
Administrative Agent and the Borrower, as applicable, against any Excluded Taxes
attributable to such Lender or the L/C Issuer, in each case, that are payable or
paid by the Administrative Agent or the Borrower in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender and the L/C Issuer hereby
authorizes the Administrative Agent to set off and apply any and all amounts at
any time owing to such Lender or the L/C Issuer, as the case may be, under this
Agreement or any other Loan Document against any amount due to the
Administrative Agent under this clause (ii).


(d)    Evidence of Payments. Upon request by the Borrower or the Administrative
Agent, as the case may be, after any payment of Taxes by the Borrower or by the
Administrative Agent to a Governmental Authority as provided in this Section
3.01, the Borrower shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to the Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority

52

--------------------------------------------------------------------------------




evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to the
Borrower or the Administrative Agent, as the case may be.


(e)    Status of Lenders; Tax Documentation.


(i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 3.01(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender's reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.


(ii)    Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,


(A)    any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;


(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:


(I)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;


(II)    executed originals of IRS Form W-8ECI;


(III)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit G-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of IRS Form W-8BEN; or



53

--------------------------------------------------------------------------------




(IV)    to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit G-2 or
Exhibit G-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit G-4 on
behalf of each such direct and indirect partner;


(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and


(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender's obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.


(iii)    Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Administrative Agent in writing of its
legal inability to do so.


(f)    Treatment of Certain Refunds. Unless required by applicable Laws, at no
time shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or the L/C Issuer, or have any obligation to pay to
any Lender or the L/C Issuer, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender or the L/C Issuer, as the case may be.
If any party determines, in its sole discretion exercised in good faith, that it
has received a refund of any Taxes as to which it has been indemnified pursuant
to this Section 3.01 (including by the payment of additional amounts pursuant to
this Section 3.01), it shall pay to the indemnifying party an amount equal to
such refund (but only to the extent of indemnity payments made under this
Section 3.01 with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund). Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this paragraph (g) (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event that such
indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this paragraph (g), in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (g) the payment of which would
place the indemnified party in a less favorable net after-Tax position than such
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. This subparagraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

54

--------------------------------------------------------------------------------






(g)    Survival. Each party's obligations under this Section 3.01 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender or the applicable L/C Issuer, the
termination of the Commitments and the repayment, satisfaction or discharge of
all other Obligations.


3.02    Illegality.


If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to make, maintain or fund Loans whose interest is
determined by reference to the Eurodollar Rate, or to determine or charge
interest rates based upon the Eurodollar Rate, or any Governmental Authority has
imposed material restrictions on the authority of such Lender to purchase or
sell, or to take deposits of, Dollars in the London interbank market, then, on
notice thereof by such Lender to the Borrower through the Administrative Agent,
(i) any obligation of such Lender to make or continue Eurodollar Rate Loans or
to convert Base Rate Loans to Eurodollar Rate Loans shall be suspended, and (ii)
if such notice asserts the illegality of such Lender making or maintaining Base
Rate Loans the interest rate on which is determined by reference to the
Eurodollar Rate component of the Base Rate, the interest rate on which Base Rate
Loans of such Lender shall, if necessary to avoid such illegality, be determined
by the Administrative Agent without reference to the Eurodollar Rate component
of the Base Rate, in each case until such Lender notifies the Administrative
Agent and the Borrower that the circumstances giving rise to such determination
no longer exist. Upon receipt of such notice, (x) the Borrower shall, upon
demand from such Lender (with a copy to the Administrative Agent), prepay or, if
applicable, convert all Eurodollar Rate Loans of such Lender to Base Rate Loans
(the interest rate on which Base Rate Loans of such Lender shall, if necessary
to avoid such illegality, be determined by the Administrative Agent without
reference to the Eurodollar Rate component of the Base Rate), either on the last
day of the Interest Period therefor, if such Lender may lawfully continue to
maintain such Eurodollar Rate Loans to such day, or immediately, if such Lender
may not lawfully continue to maintain such Eurodollar Rate Loans and (y) if such
notice asserts the illegality of such Lender determining or charging interest
rates based upon the Eurodollar Rate, the Administrative Agent shall during the
period of such suspension compute the Base Rate applicable to such Lender
without reference to the Eurodollar Rate component thereof until the
Administrative Agent is advised in writing by such Lender that it is no longer
illegal for such Lender to determine or charge interest rates based upon the
Eurodollar Rate. Upon any such prepayment or conversion, the Borrower shall also
pay accrued interest on the amount so prepaid or converted.


3.03    Inability to Determine Rates.


If the Required Lenders determine that for any reason in connection with any
request for a Eurodollar Rate Loan or a conversion to or continuation thereof
that (a) Dollar deposits are not being offered to banks in the London interbank
eurodollar market for the applicable amount and Interest Period of such
Eurodollar Rate Loan, (b) adequate and reasonable means do not exist for
determining the Eurodollar Rate for any requested Interest Period with respect
to a proposed Eurodollar Rate Loan or in connection with an existing or proposed
Base Rate Loan , or (c) the Eurodollar Rate for any requested Interest Period
with respect to a proposed Eurodollar Rate Loan does not adequately and fairly
reflect the cost to such Lenders of funding such Loan, the Administrative Agent
will promptly so notify the Borrower and each Lender. Thereafter, (x) the
obligation of the Lenders to make or continue into new interest periods
Eurodollar Rate Loans shall be suspended until the Administrative Agent (in its
sole discretion or upon the instruction of the Required Lenders) revokes such
notice and (y) in the event of a determination described in the preceding
sentence with respect to the Eurodollar Rate component of the Base Rate, the
utilization of the Eurodollar Rate component in determining the Base Rate shall
be suspended, in each case until the Administrative Agent (upon the instruction
of the Required Lenders) revokes such notice. Upon receipt of such notice, the
Borrower may revoke any pending request for a Borrowing of, conversion to or
continuation of Eurodollar Rate Loans or, failing that, will be deemed to have
converted such request into a request for a Borrowing of Base Rate Loans in the
amount specified therein.



55

--------------------------------------------------------------------------------




3.04    Increased Costs.


(a)    Increased Costs Generally. If any Change in Law shall:


(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement contemplated by Section 3.04(e)) or
any L/C Issuer;


(ii)    subject any Lender or any L/C Issuer to any tax of any kind whatsoever
with respect to this Agreement, any Letter of Credit, any participation in a
Letter of Credit or any Eurodollar Rate Loan made by it, or change the basis of
taxation of payments to such Lender or such L/C Issuer in respect thereof
(except for Indemnified Taxes or Other Taxes covered by Section 3.01 and the
imposition of, or any change in the rate of, any Excluded Tax payable by such
Lender or such L/C Issuer); or


(iii)    impose on any Lender or such L/C Issuer or the London interbank market
any other condition, cost or expense (other than Taxes) affecting this Agreement
or Eurodollar Rate Loans made by such Lender or any Letter of Credit or
participation therein;


and the result of any of the foregoing shall be to increase the cost to such
Lender of making, continuing, converting into or maintaining any Eurodollar Rate
Loan (or of maintaining its obligation to make any such Loan), or to increase
the cost to such Lender or such L/C Issuer of participating in, issuing or
maintaining any Letter of Credit (or of maintaining its obligation to
participate in or to issue any Letter of Credit), or to reduce the amount of any
sum received or receivable by such Lender or such L/C Issuer hereunder (whether
of principal, interest or any other amount) then the Borrower will pay to such
Lender or such L/C Issuer, as the case may be, such additional amount or amounts
as will compensate such Lender or such L/C Issuer, as the case may be, for such
additional costs incurred or reduction suffered, in each case upon receipt of a
written request of such Lender or such L/C Issuer showing the computation of
such amount in reasonable detail and certifying that it is the general practice
of such Lender or such L/C Issuer to charge such amount to its borrowers.
Notwithstanding the foregoing, no Lender shall be entitled to request
compensation for any increased cost relating to items described in paragraph
(a)(iii) of this Section 3.04 if it shall not be the general policy and practice
of such Lender to seek compensation in similar circumstances under similar
provisions in comparable credit facilities.


(b)    Capital Requirements. If any Lender or any L/C Issuer determines that any
Change in Law affecting such Lender or such L/C Issuer or any Lending Office of
such Lender or such Lender's or such L/C Issuer's holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender's or such L/C Issuer's capital or on
the capital of such Lender's or such L/C Issuer's holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit held by, such Lender, or the Letters
of Credit issued by such L/C Issuer, to a level below that which such Lender or
such L/C Issuer or such Lender's or such L/C Issuer's holding company could have
achieved but for such Change in Law (taking into consideration such Lender's or
such L/C Issuer's policies and the policies of such Lender's or such L/C
Issuer's holding company with respect to capital adequacy), then from time to
time the Borrower will pay to such Lender or such L/C Issuer, as the case may
be, such additional amount or amounts as will compensate such Lender or such L/C
Issuer or such Lender's or such L/C Issuer's holding company for any such
reduction suffered, in each case upon receipt of a written request of such
Lender or L/C Issuer showing the computation of such amount in reasonable detail
and certifying that it is the general practice of such Lender or L/C Issuer to
charge such amount to its borrowers.


(c)    Certificates for Reimbursement. A certificate of a Lender or an L/C
Issuer setting forth the amount or amounts necessary to compensate such Lender
or such L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section 3.04, showing the computation of such
amount or amounts in reasonable detail and delivered to the Borrower shall be
conclusive absent demonstrable error. The Borrower shall pay such Lender or such
L/C Issuer, as the case may be, the amount shown as due on any such certificate
within 10 days after receipt thereof.



56

--------------------------------------------------------------------------------




(d)    Delay in Requests. Failure or delay on the part of any Lender or any L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section 3.04 shall not constitute a waiver of such Lender's or such L/C Issuer's
right to demand such compensation; provided that the Borrower shall not be
required to compensate a Lender or such L/C Issuer pursuant to the foregoing
provisions of this Section 3.04 for any increased costs incurred or reductions
suffered more than six months prior to the date that such Lender or such L/C
Issuer, as the case may be, notifies the Borrower of the Change in Law giving
rise to such increased costs or reductions and of such Lender's or such L/C
Issuer's intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
six‑month period referred to above shall be extended to include the period of
retroactive effect thereof).


(e)    Reserves on Eurodollar Rate Loans. The Borrower shall pay to each Lender,
as long as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits
(currently known as “Eurocurrency liabilities”), additional interest on the
unpaid principal amount of each Eurodollar Rate Loan equal to the actual costs
of such reserves allocated to such Loan by such Lender (as determined by such
Lender reasonably and in good faith, which determination shall be conclusive
absent demonstrable error), which shall be due and payable on each date on which
interest is payable on such Loan; provided the Borrower shall have received at
least 10 days' prior notice (with a copy to the Administrative Agent) of such
additional interest from such Lender together with a computation in reasonable
detail of such additional interest. If a Lender fails to give notice 10 days
prior to the relevant Interest Payment Date, such additional interest shall be
due and payable 10 days from receipt of such notice.


3.05    Compensation for Losses; Breakage Payments.


Upon demand of any Lender (with a copy to the Administrative Agent) from time to
time, the Borrower shall promptly compensate such Lender for and hold such
Lender harmless from any loss, cost or expense incurred by it as a result of:


(a)    any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);


(b)    any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower; or


(c)    any assignment of a Eurodollar Rate Loan on a day other than the last day
of the Interest Period therefor as a result of a request by the Borrower
pursuant to Section 11.13;


Such loss, cost or expense to any Lender shall be deemed to equal an amount
determined by such Lender to be the excess, if any, of (i) the amount of
interest which would have accrued on the principal amount of such Loan had such
event not occurred, at the Eurodollar Rate that would have been applicable to
such Loan, for the period from the date of such event to the last day of the
then current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest which would accrue on such
principal amount for such period at the interest rate which such Lender would
offer were it to offer, at the commencement of such period, for dollar deposits
of a comparable amount and period from major banks in the London interbank
eurodollar market. A certificate of any Lender setting forth in reasonable
detail any amount or amounts that such Lender is entitled to receive pursuant to
this Section 3.05 shall be delivered to the Borrower and shall be conclusive
absent demonstrable error. The Borrower shall also pay any customary
administrative fees charged by the Administrative Agent in connection with the
foregoing. For the purposes of calculating amounts payable by the Borrower to
the Lenders under this Section 3.05, each Lender shall have been deemed to have
funded each Eurodollar Rate Loan made by it at the Eurodollar Rate for such Loan
by a matching deposit or other borrowing in the London interbank eurodollar
market for a comparable amount and for a comparable period, whether or not such
Eurodollar Rate Loan was in fact so funded.



57

--------------------------------------------------------------------------------




3.06    Mitigation Obligations; Replacement of Lenders.


(a)    Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or the Borrower is required to pay any
additional amount to any Lender, any L/C Issuer or any Governmental Authority
for the account of any Lender or any L/C Issuer pursuant to Section 3.01, or if
any Lender gives a notice pursuant to Section 3.02, then such Lender or such L/C
Issuer shall, as applicable, use reasonable efforts to designate a different
Lending Office for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender or such L/C Issuer, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 3.01 or 3.04, as the case may be, in the future, or eliminate the
need for the notice pursuant to Section 3.02, as applicable, and (ii) in each
case, would not subject such Lender or such L/C Issuer, as the case may be, to
any unreimbursed cost or expense and would not otherwise be disadvantageous in
any significant respect to such Lender or such L/C Issuer, as the case may be.
The Borrower hereby agrees to pay all reasonable costs and expenses incurred by
any Lender or such L/C Issuer in connection with any such designation or
assignment.


(b)    Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, the Borrower may replace such Lender in accordance with
Section 11.13.


3.07    Survival.


All of the Borrower's obligations under this Article III shall survive
termination of the Aggregate Revolving Commitments, repayment of all other
Obligations hereunder and resignation of the Administrative Agent.




ARTICLE IV
GUARANTY


4.01    The Guaranty.


Each of the Guarantors hereby jointly and severally guarantees to each Lender,
each applicable Affiliate of a Lender that is party to a Secured Hedge Agreement
or a Treasury Management Agreement (and each Person (and/or each applicable
Affiliate thereof) that ceases to be a Lender as a result of an assignment in
accordance with the terms of Section 11.06 or Section 11.13 or an amendment of
this agreement in accordance with the terms of Section 11.01 that is party to a
Secured Hedge Agreement), the Collateral Agent and the Administrative Agent as
hereinafter provided, as primary obligor and not as surety, the prompt payment
of the Obligations in full when due (whether at stated maturity, as a mandatory
prepayment, by acceleration, as a mandatory cash collateralization or otherwise)
strictly in accordance with the terms thereof. The Guarantors hereby further
agree that if any of the Obligations are not paid in full when due (whether at
stated maturity, as a mandatory prepayment, by acceleration, as a mandatory cash
collateralization or otherwise), the Guarantors will, jointly and severally,
promptly pay the same, without any demand or notice whatsoever, and that in the
case of any extension of time of payment or renewal of any of the Obligations,
the same will be promptly paid in full when due (whether at extended maturity,
as a mandatory prepayment, by acceleration, as a mandatory cash
collateralization or otherwise) in accordance with the terms of such extension
or renewal.


Notwithstanding any provision to the contrary contained herein or in any other
of the Loan Documents or Secured Hedge Agreements or Treasury Management
Agreements, the obligations of each Guarantor under this Agreement and the other
Loan Documents shall be limited to an aggregate amount equal to the largest
amount that would not render such obligations subject to avoidance under the
Debtor Relief Laws or any comparable provisions of any applicable state law.


4.02    Obligations Unconditional.


The obligations of the Guarantors under Section 4.01 are joint and several,
absolute and unconditional, irrespective of the value, genuineness, validity,
regularity or enforceability of any of the Loan Documents, Secured

58

--------------------------------------------------------------------------------




Hedge Agreements or Treasury Management Agreements, or any other agreement or
instrument referred to therein, or any substitution, release, impairment or
exchange of any other guarantee of or security for any of the Obligations, and,
to the fullest extent permitted by applicable Law, irrespective of any other
circumstance whatsoever which might otherwise constitute a legal or equitable
discharge or defense of a surety or guarantor, it being the intent of this
Section 4.02 that the obligations of the Guarantors hereunder shall be absolute
and unconditional under any and all circumstances. Each Guarantor agrees that
its rights of subrogation, indemnity, reimbursement or contribution against the
Borrower or any other Guarantor for amounts paid under this Article IV shall not
be enforceable until, and shall be subordinate and subject in right of payment
to, the Obligations, until such time as the Obligations have been Fully
Satisfied. Without limiting the generality of the foregoing, it is agreed that,
to the fullest extent permitted by law, the occurrence of any one or more of the
following shall not alter or impair the liability of any Guarantor hereunder
which shall remain absolute and unconditional as described above:


(a)    at any time or from time to time, without notice to any Guarantor, the
time for any performance of or compliance with any of the Obligations shall be
extended, or such performance or compliance shall be waived;


(b)    any of the acts mentioned in any of the provisions of any of the Loan
Documents, any Secured Hedge Agreement or any Treasury Management Agreement
between any Consolidated Party and any Lender, or any Affiliate of a Lender, or
any other agreement or instrument referred to in the Loan Documents or such
Secured Hedge Agreements shall be done or omitted;


(c)    the maturity of any of the Obligations shall be accelerated, or any of
the Obligations shall be modified, supplemented or amended in any respect, or
any right under any of the Loan Documents, any Secured Hedge Agreement or any
Treasury Management Agreement between any Consolidated Party and any Lender, or
any Affiliate of a Lender, or any other agreement or instrument referred to in
the Loan Documents or such Secured Hedge Agreements or such Treasury Management
Agreements shall be waived or any other guarantee of any of the Obligations or
any security therefor shall be released, impaired or exchanged in whole or in
part or otherwise dealt with;


(d)    any Lien granted to, or in favor of, the Administrative Agent, the
Collateral Agent or any Lender or Lenders as security for any of the Obligations
shall fail to attach or be perfected; or


(e)    any of the Obligations shall be determined to be void or voidable
(including, without limitation, for the benefit of any creditor of any
Guarantor) or shall be subordinated to the claims of any Person (including,
without limitation, any creditor of any Guarantor).


With respect to its obligations hereunder, each Guarantor hereby expressly
waives diligence, presentment, demand of payment, protest and all notices
whatsoever, and any requirement that the Administrative Agent, the Collateral
Agent or any Lender exhaust any right, power or remedy or proceed against any
Person under any of the Loan Documents, any Secured Hedge Agreement or any
Treasury Management Agreement between any Consolidated Party and any Lender, or
any Affiliate of a Lender, or any other agreement or instrument referred to in
the Loan Documents or such Secured Hedge Agreements or such Treasury Management
Agreements, or against any other Person under any other guarantee of, or
security for, any of the Obligations.


4.03    Reinstatement.


The obligations of the Guarantors under this Article IV shall be automatically
reinstated if and to the extent that for any reason any payment by or on behalf
of any Person in respect of the Obligations is rescinded or must be otherwise
restored by any holder of any of the Obligations, whether as a result of any
proceedings in bankruptcy or reorganization or otherwise, and each Guarantor
agrees that it will indemnify the Administrative Agent, the Collateral Agent and
each Lender on demand for all reasonable costs and expenses (including, without
limitation, fees and expenses of counsel) incurred by the Administrative Agent,
the Collateral Agent or such Lender in connection with such rescission or
restoration, including any such costs and expenses incurred in defending against
any claim alleging

59

--------------------------------------------------------------------------------




that such payment constituted a preference, fraudulent transfer or similar
payment under any bankruptcy, insolvency or similar law.


4.04    Certain Additional Waivers.


Each Guarantor agrees that such Guarantor shall have no right of recourse to
security for the Obligations, except through the exercise of rights of
subrogation pursuant to Section 4.02 and through the exercise of rights of
contribution pursuant to Section 4.06.


4.05    Remedies.


The Guarantors agree that, to the fullest extent permitted by law, as between
the Guarantors, on the one hand, and the Administrative Agent, the Collateral
Agent and the Lenders, on the other hand, the Obligations may be declared to be
forthwith due and payable as provided in Section 9.02 (and shall be deemed to
have become automatically due and payable in the circumstances provided in said
Section 9.02) for purposes of Section 4.01 notwithstanding any stay, injunction
or other prohibition preventing such declaration (or preventing the Obligations
from becoming automatically due and payable) as against any other Person and
that, in the event of such declaration (or the Obligations being deemed to have
become automatically due and payable), the Obligations (whether or not due and
payable by any other Person) shall forthwith become due and payable by the
Guarantors for purposes of Section 4.01. The Guarantors acknowledge and agree
that their obligations hereunder are secured in accordance with the terms of the
Collateral Documents and that the Lenders may exercise their remedies thereunder
in accordance with the terms thereof.


4.06    Rights of Contribution.


The Guarantors hereby agree as among themselves that, in connection with
payments made hereunder, each Guarantor shall have a right of contribution from
each other Guarantor in accordance with applicable Law. Such contribution rights
shall be subordinate and subject in right of payment to the Obligations until
such time as the Obligations have been Fully Satisfied, and none of the
Guarantors shall exercise any such contribution rights until the Obligations
have been Fully Satisfied.


4.07    Guarantee of Payment; Continuing Guarantee.


The guarantee in this Article IV is a guaranty of payment and not of collection,
is a continuing guarantee, and shall apply to all Obligations whenever arising.




ARTICLE V
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS


5.01    Conditions of Closing Date and Initial Credit Extension.


The occurrence of the Closing Date, the effectiveness of this Agreement and the
obligation of each L/C Issuer and each Lender to make its initial Credit
Extension hereunder is subject to satisfaction of the following conditions
precedent:


(a)    Loan Documents, Organization Documents, Etc. The Administrative Agent's
receipt of the following, each of which shall be originals or telecopies
(followed promptly by originals) unless otherwise specified, each properly
executed by a Responsible Officer of the signing Loan Party, each dated the
Closing Date (or, in the case of certificates of governmental officials, a
recent date before the Closing Date) and each in form and substance satisfactory
to the Administrative Agent and each of the Lenders:


(i)    executed counterparts of this Agreement and the other Loan Documents
(subject to the last paragraph of this Section 5.01);



60

--------------------------------------------------------------------------------




(ii)    to the extent requested by a Lender or the Swingline Lender, a Revolving
Note executed by the Borrower in favor of such Lender or a Swingline Note in
favor of the Swingline Lender;


(iii)    copies of the Organization Documents of each Loan Party certified to be
true and complete as of a recent date by the appropriate Governmental Authority
of the state or other jurisdiction of its incorporation or organization, where
applicable, and certified by a secretary or assistant secretary of such Loan
Party to be true and correct as of the Closing Date;


(iv)    such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Administrative Agent may reasonably require evidencing the
identity, authority and capacity of each Responsible Officer thereof authorized
to act as a Responsible Officer in connection with this Agreement and the other
Loan Documents to which such Loan Party is a party; and


(v)    such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and is validly existing, in good standing and qualified to engage in business in
the jurisdiction of its incorporation or organization.


(b)    Opinions of Counsel. The Administrative Agent shall have received, in
each case dated as of the Closing Date and in form and substance reasonably
satisfactory to the Administrative Agent:


(i)    a legal opinion of Cravath, Swaine & Moore LLP, special counsel for the
Loan Parties; and


(ii)    a legal opinion of The Law Offices of Thomas W. Bosse, PLLC, Esq.,
special Ohio counsel for each Loan Party organized in the State of Ohio;


(iii)     a legal opinion of Richards, Layton & Finger, P.A., special Delaware
counsel for the Loan Parties; and


(iii)    a legal opinion of counsel for each Loan Party organized in the
Commonwealth of Virginia.


(c)    Personal Property Collateral. Subject to the last paragraph of this
Section 5.01, the Administrative Agent shall have received:


(i)    searches of Uniform Commercial Code filings in the jurisdiction of
organization of each Loan Party and the chief executive office of each Loan
Party, and copies of the financing statements on file in such jurisdictions and
evidence that no Liens exist other than (i) Permitted Liens and (ii) Liens
securing obligations under the Existing Credit Agreement (it being understood
that the Liens referenced in this clause (ii) other than Liens permitted to
remain outstanding hereunder after the Closing Date will be released on, and as
a condition to the occurrence of, the Closing Date);


(ii)    all certificates evidencing any certificated Capital Stock pledged to
the Collateral Agent pursuant to the Security Agreement, together with duly
executed in blank, undated stock powers attached thereto (unless, with respect
to the pledged Capital Stock of any Foreign Subsidiary, such stock powers are
deemed unnecessary by the Administrative Agent in its reasonable discretion
under the law of the jurisdiction of incorporation of such Person);


(iii)    searches of ownership of, and Liens on, Intellectual Property of each
Loan Party in the appropriate governmental offices, and duly executed notices of
grant of security interest to be filed with the United States Patent and
Trademark Office to the extent and in the form required by the Security
Agreements; and

61

--------------------------------------------------------------------------------






(iv)    all instruments in the possession of any of the Loan Parties evidencing
any Indebtedness owed by an Excluded Subsidiary to a Loan Party, together with
such allonges or assignments as may be necessary to perfect the Collateral
Agent's security interest in such Indebtedness.


(d)    Officer's Certificates. The Administrative Agent shall have received a
certificate or certificates executed by a Responsible Officer of the Borrower as
of the Closing Date, in form and substance satisfactory to the Administrative
Agent, stating that the conditions specified in Section 5.01(i) and Section 5.02
have been satisfied.


(e)    Solvency. The Administrative Agent shall have received a certificate
executed by a Responsible Officer of the Borrower as of the Closing Date, in the
form of Exhibit H hereto (the “Solvency Certificate”), regarding the Solvency of
the Consolidated Parties on a consolidated basis after giving effect to the
Transactions.


(f)    Fees. Any fees of Merrill Lynch, the Administrative Agent and the Lenders
required to be paid on or before the Closing Date shall have been paid to the
extent the Borrower has received an invoice therefor at least two days prior to
the Closing Date (it being understood that at the Borrower's election, payment
of such fees to the Administrative Agent on behalf of the Administrative Agent,
the Arrangers and the Lenders may constitute payment under this Section 5.01(f).


(g)    Attorney Costs. The Borrower shall have paid all reasonable fees, charges
and disbursements of counsel of the Administrative Agent to such counsel or to
the Administrative Agent, on behalf of such counsel, to the extent invoiced at
least two days prior to the Closing Date, plus such additional amounts of such
fees, charges and disbursements as shall constitute its reasonable estimate of
such fees, charges and disbursements incurred or to be incurred by it through
the closing proceedings (provided that such estimate shall not thereafter
preclude a final settling of accounts between the Borrower and the
Administrative Agent).


(h)    Existing Indebtedness. The Administrative Agent shall have received
evidence, in form and substance satisfactory to the Administrative Agent, that
all Indebtedness outstanding under the Existing Credit Agreement has been or
concurrently with the Closing Date is being repaid in full and terminated and
all Liens securing such Indebtedness have been or concurrently with the Closing
Date are being released.


(i)    No Material Adverse Effect. Since December 31, 2011, there shall not have
occurred any event that has had, individually or in the aggregate, a Material
Adverse Effect.


(j)    Financial Statements. The Administrative Agent and the Arrangers shall
have received (A) pro forma balance sheets and income statements as to the
Borrower and its Subsidiaries (reflecting investments in the CyrusOne
Subsidiaries under the equity method of accounting regardless of whether then
applicable under GAAP) for the fiscal year ended December 31, 2011 and for the
nine months ended September 30, 2012, in each case giving effect to all elements
of the Transactions to be effected on or before the Closing Date and (B)
forecasts prepared by management of the Borrower, each in a form reasonably
satisfactory to the Administrative Agent and the Lead Arranger, of balance
sheets, income statements and cash flow statements for the Borrower and its
Subsidiaries (other than the CyrusOne Subsidiaries) on an annual basis for each
year following the Closing Date.


(k)    Evidence of Insurance. Receipt by the Administrative Agent of
certificates of insurance of the Loan Parties evidencing property and liability
insurance meeting the requirements set forth in the Loan Documents.


Notwithstanding the foregoing, it is understood and agreed that, to the extent
any Collateral (other than (A) Collateral for which a security interest can be
perfected by filing of a Uniform Commercial code financing statement and (B)
certificates evidencing the equity interests of each Subsidiary of the Borrower
(other than a Non-Pledged Subsidiary) is not provided on the Closing Date after
the Borrower's use of commercially reasonable efforts to do so,

62

--------------------------------------------------------------------------------




the delivery of such Collateral will not constitute a condition precedent to the
availability of the initial extension of credit hereunder on the Closing Date
but will be required to be delivered after the Closing Date pursuant to
arrangements mutually agreed upon between the Borrower and the Administrative
Agent.


Without limiting the generality of the provisions of the last paragraph of
Section 10.03, for purposes of determining compliance with conditions specified
in this Section 5.01, each Lender that has signed this Agreement shall be deemed
to have consented to, approved or accepted or to be satisfied with, each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to a Lender unless the Administrative Agent shall
have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.


5.02    Conditions to all Credit Extensions.


The obligation of each Lender to honor any Request for Credit Extension (other
than a Committed Loan Notice requesting only a conversion of Committed Loans to
the other Type, or a continuation of Eurodollar Rate Loans), is subject to the
following conditions precedent:


(a)    The representations and warranties of the Borrower and each other Loan
Party contained in Article VI or any other Loan Document, or which are contained
in any certification or representation provided in writing to the Administrative
Agent or the Collateral Agent by a Responsible Officer of a Loan Party under or
in connection with this Agreement or any other Loan Document, shall be true and
correct in all material respects (or in all respects, if such representation or
warranty is qualified by materiality) on and as of the date of such Credit
Extension, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct in all material respects (or in all respects, if such representation or
warranty is qualified by materiality) as of such earlier date, and except that
for purposes of this Section 5.02, the representations and warranties contained
in subsections (a) and (b) of Section 6.05 shall be deemed to refer to the most
recent statements furnished pursuant to clauses (a) and (b), respectively, of
Section 7.01.


(b)    No Default shall exist, or would result from, such proposed Credit
Extension.


(c)    The Administrative Agent and, if applicable, the applicable L/C Issuer or
the Swingline Lender shall have received a Request for Credit Extension in
accordance with the requirements hereof.


(d)    Upon giving effect to the incurrence of such Credit Extension and to the
concurrent retirement of any other Indebtedness of a Consolidated Party, the
Borrower shall be in compliance with the financial covenants set forth in
Section 8.11(a)-(b) (with such covenants being calculated (for the purposes of
this Section 5.02(d) only) based upon (i) the amount of Indebtedness outstanding
after giving effect to the incurrence of such Credit Extension and to the
concurrent retirement of any other Indebtedness of a Consolidated Party and (ii)
Consolidated EBITDA for the most recent four-fiscal-quarter period for which the
Administrative Agent has received the Required Financial Information.


Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Committed Loans to the other Type or a continuation of
Eurodollar Rate Loans) submitted by the Borrower shall be deemed to be a
representation and warranty that the conditions specified in Section 5.02(a),
(b), (c) and (d) have been satisfied on and as of the date of the applicable
Credit Extension.




ARTICLE VI
REPRESENTATIONS AND WARRANTIES


The Borrower represents and warrants to the Administrative Agent and the Lenders
that:



63

--------------------------------------------------------------------------------




6.01    Existence, Qualification and Power.


Each Consolidated Party (a) is duly organized or formed, validly existing and in
good standing (to the extent applicable in its jurisdiction) under the Laws of
the jurisdiction of its incorporation or organization, (b) has all requisite
power and authority and all requisite governmental licenses, authorizations,
consents and approvals to (i) own its assets and carry on its business and
(ii) execute, deliver and perform its obligations under the Loan Documents, if
any, to which it is a party and (c) is duly qualified and is licensed and in
good standing (to the extent applicable in its jurisdiction) under the Laws of
each jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license; except in each
case referred to in clause (b)(i) or (c), to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect.


6.02    Authorization; No Contravention.


The execution, delivery and performance by each Loan Party of each Loan Document
to which such Person is party, have been duly authorized by all necessary
corporate or other organizational action, and do not and will not (a) contravene
the terms of any of such Person's Organization Documents; (b) conflict with or
result in any breach or contravention of, or result in or require the creation
of any Lien under, or require any payment to be made under (i) except for Liens
under the Loan Documents and the lien creation requirements of the 1993 Senior
Note Indenture, any Material Contract to which such Person is a party or
affecting such Person or the Property of such Person or any of its Subsidiaries
or (ii) any order, injunction, writ or decree of any Governmental Authority or
any arbitral award to which such Person or its property is subject; or
(c) violate any Law (including, without limitation, Regulation U or Regulation X
issued by the FRB). Each Loan Party and each Subsidiary thereof is in compliance
in all material respects with all Contractual Obligations, except to the extent
that failure to do so could not reasonably be expected to have a Material
Adverse Effect.


6.03    Governmental Authorization; Other Consents.


No approval, consent, exemption, authorization, or other action by, or notice
to, or filing with, any Governmental Authority or any other Person is necessary
or required in connection with the execution, delivery or performance by, or
enforcement against, any Loan Party of this Agreement or any other Loan
Document, except for (a) consents, authorizations, notices and filings described
in Schedule 6.03, all of which have been obtained or made or have the status
described in such Schedule 6.03 and (b) filings to perfect the Liens created by
the Collateral Documents.


6.04    Binding Effect.


This Agreement has been, and each other Loan Document, when delivered hereunder,
will have been, duly executed and delivered by each Loan Party that is party
thereto. This Agreement constitutes, and each other Loan Document when so
delivered will constitute, a legal, valid and binding obligation of such Loan
Party, enforceable against each Loan Party that is party thereto in accordance
with its terms except as enforceability may be limited by applicable Debtor
Relief Laws and by general equitable principles (whether enforcement is sought
by proceedings in equity or at law).


6.05    Financial Statements; No Material Adverse Effect.


(a)    The Audited Financial Statements (i) were prepared in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (ii) fairly present the financial condition
of the Consolidated Parties and the CyrusOne Subsidiaries as of the date thereof
and their results of operations for the period covered thereby in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; and (iii) show all material indebtedness and
other liabilities, direct or contingent, of the Consolidated Parties as of the
date thereof, including liabilities for taxes, material commitments and
Indebtedness, in each case to the extent required to be disclosed by GAAP.



64

--------------------------------------------------------------------------------




(b)    The unaudited consolidated balance sheet of the Consolidated Parties
dated September 30, 2012 and the related consolidated statements of income or
operations, shareholders' equity and cash flows for the fiscal quarter ended on
that date (i) were prepared in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein, and (ii) fairly present the financial condition of the Consolidated
Parties and the CyrusOne Subsidiaries as of the date thereof and their results
of operations for the period covered thereby, subject, in the case of
clauses (i) and (ii), to the absence of footnotes and to normal year‑end audit
adjustments.


(c)    During the period from December 31, 2011 to and including the Closing
Date, and except for the CyrusOne Reorganization, there has been no sale,
transfer or other disposition by any Consolidated Party of any material part of
the business or Property of the Consolidated Parties, taken as a whole, and no
purchase or other acquisition by any of them of any business or property
(including any Capital Stock of any other Person) material in relation to the
consolidated financial condition of the Consolidated Parties, taken as a whole,
in each case, which is not reflected in the foregoing financial statements or in
the notes thereto and has not otherwise been disclosed in writing to the Lenders
on or prior to the Closing Date.


(d)    The financial statements delivered pursuant to Section 7.01(a) and (b)
have been prepared in accordance with GAAP (except as may otherwise be permitted
under Section 7.01(a) and (b)) and present fairly (on the basis disclosed in the
footnotes to such financial statements) the consolidated (and, in the case of
the annual statements, consolidating) financial condition, results of operations
and cash flows of the Consolidated Parties as of such date and for such periods.


(e)    There has not occurred a material adverse change in the business, assets,
properties, liabilities (actual or contingent), operations or condition
(financial or otherwise) of the Borrower and its Subsidiaries, taken as a whole,
since the date of the Audited Financial Statements.


6.06    Litigation.


There are no actions, suits, proceedings, claims or disputes pending or, to the
knowledge of the Loan Parties, threatened or contemplated, at law, in equity, in
arbitration or before any Governmental Authority, by or against any Consolidated
Party or against any of its properties or revenues that (a) purport to affect or
pertain to this Agreement or any other Loan Document, or any of the transactions
the consummation of which is a condition precedent to the Closing Date, or
(b) either individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect.


6.07    No Default.


No Default has occurred and is continuing or would result from the consummation
of the transactions contemplated by this Agreement or any other Loan Document.


6.08    Ownership of Property; Liens.


Each Consolidated Party has good record and marketable title in fee simple to,
or valid leasehold interests in, or other applicable rights in, all real
property necessary or used in the ordinary conduct of its business, except for
such defects in title as could not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect. The property of the Consolidated
Parties is subject to no Liens, other than Permitted Liens.


6.09    Environmental Compliance.


Except in each case as where the existence and/or occurrence of any of the
following could not reasonably be expected to have a Material Adverse Effect:


(a)    All operations of each Consolidated Party at the Real Properties are in
compliance with all applicable Environmental Laws, no Consolidated Party has
violated any Environmental Law with respect to the Real Properties or the
Businesses, no Consolidated Party has caused, and, to the knowledge of the

65

--------------------------------------------------------------------------------




Responsible Officers of the Loan Parties, no other Person has caused, any
conditions relating to the Real Properties or the Businesses that could give
rise to liability under any applicable Environmental Laws.


(b)    No Consolidated Party has received any written notice of, or inquiry from
any Governmental Authority regarding, any violation, alleged violation,
non‑compliance, liability or alleged liability pursuant to Environmental Laws
with regard to any of the Real Properties or the Businesses.


(c)    Hazardous Materials have not been transported or disposed of from the
Real Properties, or generated, treated, stored or disposed of at, on or under
any of the Real Properties or any other location, in each case by or on behalf
of any Consolidated Party, or, to the knowledge of the Responsible Officers of
the Loan Parties, by any other Person on behalf of a Consolidated Party, in
violation of, or in a manner that would give rise to liability under, any
applicable Environmental Law.


(d)    No judicial proceeding or governmental or administrative action is
pending or, to the knowledge of the Responsible Officers of the Loan Parties,
threatened, under any Environmental Law to which any Consolidated Party is or
will be named as a party, nor are any Consolidated Parties subject to any
consent decrees, consent orders, administrative orders, or other administrative
or judicial requirements outstanding under any Environmental Law.


(e)    There has been no release, or threat of release, of Hazardous Materials
at or from the Real Properties, or arising from or related to the operations
(including, without limitation, disposal) of any Consolidated Party, or, to the
knowledge of the Responsible Officers of the Loan Parties, of any other Person
in connection with the Real Properties or otherwise in connection with the
Businesses, in violation of or in amounts or in a manner that would give rise to
liability under Environmental Laws.


6.10    Insurance.


The properties of the Borrower and its Subsidiaries are insured with financially
sound and reputable insurance companies not Affiliates of the Borrower, in such
amounts, with such deductibles and covering such risks as are customarily
carried by companies engaged in similar businesses and owning similar properties
in localities where the Borrower or the applicable Subsidiary operates.


6.11    Taxes.


The Consolidated Parties have filed all Federal, state and other tax returns and
reports required to be filed, and have paid all Federal, state and other taxes,
assessments, fees and other governmental charges levied or imposed upon them or
their properties, income or assets otherwise due and payable, except (a) those
which are being contested in good faith by appropriate proceedings and for which
adequate reserves have been provided in accordance with GAAP, or (b) to the
extent that failure to do so could not reasonably be expected to result in
Material Adverse Effect. There is no proposed tax assessment against the
Borrower or any Subsidiary that would, if made, have a Material Adverse Effect.


6.12    ERISA Compliance.


No ERISA Event has occurred or is reasonably expected to occur that, when taken
together with all other such ERISA Events for which liability is reasonably
expected to occur, could reasonably be expected to result in a Material Adverse
Effect.


6.13    Capital Structure/Subsidiaries.


The corporate capital and ownership structure of the Consolidated Parties as of
the Closing Date is as described in Schedule 6.13(a). Set forth on
Schedule 6.13(b) is a complete and accurate list as of the Closing Date with
respect to each of the direct and indirect Subsidiaries of the Borrower of
(i) jurisdiction of incorporation or formation, (ii) number of shares of each
class of Capital Stock outstanding, (iii) number and percentage of outstanding
shares of

66

--------------------------------------------------------------------------------




each class owned (directly or indirectly) by the Consolidated Parties and
(iv) number and effect, if exercised, of all outstanding options, warrants,
rights of conversion or purchase and all other similar rights with respect
thereto as of the Closing Date. The outstanding Capital Stock of all such
Persons is validly issued, fully paid and, with respect to incorporated Loan
Parties, non‑assessable and as of the Closing Date is owned by the Consolidated
Parties, directly or indirectly, in the manner set forth on Schedule 6.13(b),
free and clear of all Liens (other than those arising under or contemplated in
connection with the Loan Documents). Other than as set forth in
Schedule 6.13(b), as of the Closing Date none of the Borrower's Subsidiaries has
outstanding any securities convertible into or exchangeable for its Capital
Stock nor does any such Person have outstanding any rights to subscribe for or
to purchase or any options for the purchase of, or any agreements providing for
the issuance (contingent or otherwise) of, or any calls, commitments or claims
of any character relating to its Capital Stock.


6.14    Margin Regulations; Investment Company Act.


(a)    The Borrower is not engaged and will not engage, principally or as one of
its important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock.


(b)    None of the Loan Parties (i) is or is required to be registered as an
“investment company” under the Investment Company Act of 1940 or (ii) is subject
to regulation under any other Law which limits its ability to incur
Indebtedness.


6.15    Disclosure.


The Borrower has disclosed to the Administrative Agent and the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
of its Subsidiaries is subject, and all other matters known to it that are not
disclosed in its public filings with the SEC and that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect.
No written report, financial statement, certificate or other information
furnished by or on behalf of any Loan Party to the Administrative Agent or any
Lender in connection with the transactions contemplated hereby and the
negotiation of this Agreement or delivered hereunder or under any other Loan
Document (in each case, as modified or supplemented from time to time by other
information so furnished, and taken together with the information disclosed in
the Borrower's public filings with the SEC, as such information is modified or
supplemented by other information so disclosed) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that, with respect to projected financial
information, the Borrower represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time.


6.16    Compliance with Laws.


Each Consolidated Party is in compliance in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its Properties, except in such instances in which
(a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings or (b) the failure to comply
therewith, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.


6.17    Intellectual Property.


Each Consolidated Party owns, or has the legal right to use, all material
trademarks, service marks, trade names, trade dress, patents, copyrights,
technology, know‑how and processes (the “Intellectual Property”) necessary for
each of them to conduct its business as currently conducted. No claim has been
asserted and is pending by any Person challenging or questioning the use of the
Intellectual Property or the validity or effectiveness of the Intellectual
Property, nor does any Loan Party know of any such claim, and, to the knowledge
of the Responsible Officers of the Loan Parties, the use of the Intellectual
Property by any Consolidated Party or the granting of a right or a license in
respect of the Intellectual Property from any Consolidated Party does not
infringe on the rights of any Person, except

67

--------------------------------------------------------------------------------




for such claims and infringements that, in the aggregate, could not reasonably
be expected to have a Material Adverse Effect.


6.18    Solvency.


The Consolidated Parties are Solvent on a consolidated basis.


6.19    Telecommunications Regulatory Matters.


(a)    Each Consolidated Party has obtained all material Governmental Approvals
of any Governmental Authority having jurisdiction over such Consolidated Party,
which Governmental Approvals are necessary for the operation of the Businesses.
All Governmental Approvals of such Consolidated Party are in full force and
effect, are duly issued in the name of, or validly assigned to, such
Consolidated Party and such Consolidated Party has the power and authority to
operate thereunder, except in each case to the extent the failure thereof could
not reasonably be expected to result in a Material Adverse Effect.


(b)    No consent or approval of, or notification to, the FCC, a State PUC or
any other Governmental Authority responsible for telecommunications matters is
required in connection with the consummation of this Agreement of the making of
the Loans, except where the failure to obtain such consent or approval, or to
give such notification could not reasonably be expected to result in a Material
Adverse Effect.


(c)    There are no proceedings pending or, to the knowledge of the Borrower,
threatened from or before the FCC, a State PUC or any other Governmental
Authority responsible for telecommunications matters naming any of the
Consolidated Parties, that either individually or in the aggregate could
reasonably be expected to result in a Material Adverse Effect.


6.20    Perfection; Etc.


Except as otherwise contemplated hereby (including, with respect to the Closing
Date, the last paragraph of Section 5.01) or under any other Loan Documents, all
filings and other actions necessary to perfect the Liens on the Collateral
created under, and in the manner contemplated by, the Collateral Documents have
been duly made or taken or otherwise provided for (to the extent required hereby
or by the applicable Collateral Documents) and are in full force and effect and
the Collateral Documents, upon execution and delivery thereof by all parties
thereto, create in favor of the Administrative Agent for the benefit of the
holders of the Secured Obligations (as defined in the Security Agreements) a
valid and, together with such filings and other actions (to the extent required
hereby or by the applicable Collateral Documents), perfected Lien in the
Collateral securing the payment of the Obligations (subject to Permitted Liens).


ARTICLE VII
AFFIRMATIVE COVENANTS


So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall not be Fully Satisfied, or any Letter of Credit shall
remain outstanding, the Borrower shall, and shall cause each Subsidiary to:


7.01    Financial Statements.


Deliver to the Administrative Agent (which shall promptly deliver to the
Lenders):


(a)    after the end of each fiscal year of the Borrower, the Borrower shall
provide to the Administrative Agent, as soon as available, but in any event
within 15 days after it files or is required to file the same with the SEC
(whether or not required by the reporting requirements of Section 13 or 15(d) of
the Exchange Act), a consolidated balance sheet of the Borrower and its
Subsidiaries (which will include the CyrusOne Subsidiaries unless the
Deconsolidation Date has occurred) as at the end of such fiscal year, and

68

--------------------------------------------------------------------------------




the related consolidated statements of income or operations, shareholders'
equity and cash flows for such fiscal year, setting forth in each case in
comparative form the figures for the previous fiscal year, all prepared in
accordance with GAAP, audited and accompanied by a report and opinion of a
Registered Public Accounting Firm of nationally recognized standing, which
report and opinion shall be prepared in accordance with generally accepted
auditing standards and shall not be subject to any “going concern” or like
qualification (other than any such exception that is expressed solely with
respect to, or resulting solely from, (i) a maturity date in respect of any
Commitments or Loans that is scheduled to occur within one year from the date of
delivery of such opinion or (ii) any inability or potential inability to satisfy
the covenants set forth in Section 8.11 of this Agreement on a future date or in
a future period), together with (A) unless the Deconsolidation Date has
occurred, unaudited pro forma balance sheets and income statements of the
Borrower and its Subsidiaries (not including the CyrusOne Subsidiaries) that
account for investments in the CyrusOne Subsidiaries using the equity method of
accounting, regardless of whether then applicable under GAAP and (B) unaudited
consolidating statements, certified by a Responsible Officer of the Borrower to
the effect that such consolidating statements are fairly stated in all material
respects when considered in relation to the consolidated financial statements of
the Borrower and its Subsidiaries; and


(b)    after the end of each of the first three fiscal quarters of each fiscal
year of the Borrower, the Borrower shall provide to the Administrative Agent, as
soon as available, but in any event within 15 days after it files or is required
to file the same with the SEC (whether or not required by the reporting
requirements of Section 13 or 15(d) of the Exchange Act), a consolidated balance
sheet of the Borrower and its Subsidiaries (which will include the CyrusOne
Subsidiaries unless the Deconsolidation Date has occurred) as at the end of such
fiscal quarter, and the related consolidated statements of income or operations,
shareholders' equity and cash flows for such fiscal quarter and for the portion
of the Borrower's fiscal year then ended, setting forth in each case in
comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
such consolidated statements to be certified by a Responsible Officer of the
Borrower as fairly presenting the financial condition, results of operations,
shareholders' equity and cash flows of the Borrower and its Subsidiaries in
accordance with GAAP, subject only to normal year‑end audit adjustments and the
absence of footnotes, together with, unless the Deconsolidation Date has
occurred, pro forma balance sheets and related income statements for such fiscal
quarter and for the portion of the fiscal year then ended of the Borrower and
its Subsidiaries (not including the CyrusOne Subsidiaries) that account for
investments in the CyrusOne Subsidiaries using the equity method of accounting,
regardless of whether then applicable under GAAP.


7.02    Certificates; Other Information.


Deliver to the Administrative Agent (which shall promptly deliver to the
Lenders):


(a)    concurrently with the delivery of the financial statements referred to in
Section 7.01(a), a certificate of its independent certified public accountants
(which may be limited to accounting matters) certifying such financial
statements;


(b)    concurrently with the delivery of the financial statements referred to in
Section 7.01(a) and (b) (commencing with the delivery of the financial
statements for the fiscal quarter ended December 31, 2012), a duly completed
Compliance Certificate signed by a Responsible Officer of the Borrower.


(c)    at least 30 days after the end of each fiscal year of the Borrower, an
annual business plan and budget of the Consolidated Parties containing, among
other things, pro forma financial statements for the next fiscal year, beginning
with an annual business plan and budget for fiscal year 2013;


(d)    promptly after the same are available, copies of each annual report,
proxy or financial statement or other report or communication sent to the
stockholders of the Borrower, and copies of all annual, regular, periodic and
special reports and registration statements which the Borrower may file or be
required to file with the SEC under Section 13 or 15(d) of the Securities
Exchange Act of 1934;



69

--------------------------------------------------------------------------------




(e)    promptly, such additional information regarding the business, financial
or corporate affairs of the Borrower or any Subsidiary, or compliance with the
terms of the Loan Documents, as the Administrative Agent or any Lender may from
time to time reasonably request; and


(f)    within 90 days after the end of each fiscal year of the Borrower, a
certificate containing information regarding the amount of all Dispositions
(other than any Excluded Disposition), Involuntary Dispositions and Acquisitions
that occurred during the prior fiscal year.


Documents required to be delivered pursuant to Section 7.01 or Section 7.02 may
be delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (i) on which the Borrower posts such documents, or
provides a link thereto, on the Borrower's website on the Internet at the
website address listed on Schedule 11.02; (ii) on which such documents are
posted on the Borrower's behalf on an Internet or intranet website, if any, to
which each Lender and the Administrative Agent are offered access (whether a
commercial, third‑party website or whether sponsored by the Administrative
Agent) or (iii) on which such documents become available on the website of the
SEC at http://www/sec/gov; provided that the Borrower shall notify the
Administrative Agent (by telecopier or electronic mail) of the posting of any
such documents (other than those referred to in clause (d) above that have been
posted to the SEC's website) and provide to the Administrative Agent by
electronic mail electronic versions of such documents. The Administrative Agent
shall have no obligation to request the delivery of or to maintain paper copies
of the documents referred to above, and in any event shall have no
responsibility to monitor compliance by the Borrower with any such request by a
Lender for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.


The Loan Parties hereby acknowledge that (a) the Administrative Agent may, but
shall not be obligated to, make available to the Lenders and the L/C Issuers
materials and/or information provided by or on behalf of the Loan Parties
hereunder (collectively, “Borrower Materials”) by posting the Borrower Materials
on Debt Domain, IntraLinks, Syndtrak or another similar electronic system (the
“Platform”) and (b) certain of the Lenders (each, a “Public Lender”) may have
personnel who do not wish to receive material non‑public information with
respect to the Borrower or its Affiliates, or the respective securities of any
of the foregoing, and who may be engaged in investment and other market-related
activities with respect to such Persons' securities. The Loan Parties hereby
agree that (w) all Borrower Materials that are to be made available to Public
Lenders shall be clearly and conspicuously marked “PUBLIC” which, at a minimum,
shall mean that the word “PUBLIC” shall appear prominently on the first page
thereof; (x) by marking Borrower Materials “PUBLIC,” the Loan Parties shall be
deemed to have authorized the Administrative Agent, the Arrangers, the L/C
Issuers and the Lenders to treat such Borrower Materials as not containing any
material non-public information with respect to the Borrower or its securities
for purposes of United States Federal and state securities laws (provided,
however, that to the extent such Borrower Materials constitute Information, they
shall be treated as set forth in Section 11.07; (y) all Borrower Materials
marked “PUBLIC” are permitted to be made available through a portion of the
Platform designated “Public Side Information;” and (z) the Administrative Agent
and the Arrangers shall be entitled to treat any Borrower Materials that are not
marked “PUBLIC” as being suitable only for posting on a portion of the Platform
not designated “Public Side Information.”


7.03    Notices and Information.


Promptly notify the Administrative Agent, for further dissemination to the
Lenders, of:


(a)    The occurrence of any Default known to any Responsible Officer of the
Borrower and the nature thereof.


(b)    Any matter that has resulted or could reasonably be expected to result in
a Material Adverse Effect, including those resulting from (i) breach or
non‑performance of, or any default under, a Contractual Obligation of any
Consolidated Party; (ii) any dispute, litigation, investigation, proceeding or
suspension between any Consolidated Party and any Governmental Authority; or
(iii) the commencement of, or any material development in, any litigation or
proceeding affecting any Consolidated Party, including pursuant to any
applicable Environmental Laws.



70

--------------------------------------------------------------------------------




(c)    The occurrence of any ERISA Event that could reasonably be expected to
result in liability of the Borrower and its Subsidiaries in an aggregate amount
exceeding the Threshold Amount; and


(d)    Any material change in internal accounting policies or internal financial
reporting practices by any Consolidated Party that will have a material effect
on financial statement results.


In addition, at the time of delivery of the financial statements and reports
provided for in Section 7.01(a), the Borrower shall deliver to the
Administrative Agent a report signed by an Responsible Officer of the Borrower
setting forth (i) a list of registration numbers for all material patents,
trademarks, service marks, trade names and copyrights awarded to any Loan Party
since the last day of the immediately preceding fiscal year and (ii) a list of
all material patent applications, trademark applications, service mark
applications, trade name applications and copyright applications submitted by
any Loan Party since the last day of the immediately preceding fiscal year and
the status of each such application, all in such form as shall be reasonably
satisfactory to the Administrative Agent.


Each notice pursuant to this Section 7.03(a) through (d) shall be accompanied by
a statement of a Responsible Officer of the Borrower setting forth details of
the occurrence referred to therein and stating what action the Borrower has
taken and proposes to take with respect thereto. Each notice pursuant to
Section 7.03(a) shall describe with particularity any and all provisions of this
Agreement and any other Loan Document that have been breached.
    
7.04    Payment of Obligations.


Except to the extent that the failure to do so could not reasonably be expected
to result in a Material Adverse Effect, pay and discharge as the same shall
become due and payable, all its obligations (other than Indebtedness) and
liabilities, including (a) all Tax liabilities, assessments and governmental
charges or levies upon it or its Properties or assets, unless the same are being
contested in good faith by appropriate proceedings and adequate reserves in
accordance with GAAP are being maintained by the applicable Consolidated Party;
(b) all lawful claims which, if unpaid, would by law become a Lien upon any
material portion of its Property; and (c) all Indebtedness, as and when due and
payable, but subject to any subordination provisions contained in any instrument
or agreement evidencing such Indebtedness, and except to the extent that
non-payment thereof does not result in an Event of Default under Section
9.01(f).


7.05    Preservation of Existence, Etc.


(a)    Preserve, renew and maintain in full force and effect its legal existence
and good standing under the Laws of the jurisdiction of its organization except
in a transaction permitted by Section 8.04 or Section 8.05, except to the extent
that failure to do so could not reasonably be expected to result in a Material
Adverse Effect; (b) take all reasonable action to maintain all rights,
privileges, permits, licenses and franchises necessary or desirable in the
normal conduct of its business; and (c) preserve or renew all of its material
registered copyrights, patents, trademarks, trade names and service marks,
except to the extent that failure to do so could not reasonably be expected to
result in a Material Adverse Effect.


7.06    Maintenance of Properties.


(a)    Maintain, preserve and protect all of its material properties and
equipment necessary in the operation of its business in good working order and
condition, ordinary wear and tear excepted; (b) make all necessary repairs
thereto and renewals and replacements thereof; and (c) use the standard of care
typical in the industry in the operation and maintenance of its facilities.


7.07    Maintenance of Insurance.


Maintain in full force and effect insurance in such amounts, covering such risks
and liabilities and with such deductibles or self‑insurance retentions as are in
accordance with normal industry practice (it being understood that, to the
extent consistent with prudent business practices of Person carrying on a
similar business in a similar location as the Consolidated Parties, a program of
self‑insurance for first or other loss layers may be utilized in an aggregate
amount not to exceed $50,000,000). The Administrative Agent shall be named as an
additional insured as its interests

71

--------------------------------------------------------------------------------




may appear on behalf of the Lenders under all policies with respect to liability
insurance (A) within 30 days following the Closing Date with respect to such
policies in effect on the Closing Date and (B) as promptly as practicable
following the effectiveness of the applicable policies with respect to policies
that become effective after the Closing Date. The Collateral Agent, for the
benefit of the Lenders, shall be named as a co-loss payee under all policies
with respect to property insurance covering any Collateral (x) within 30 days
following the Closing Date with respect to such policies in effect on the
Closing Date and (y) as promptly as practicable following the effectiveness of
the applicable policies with respect to policies that become effective after the
Closing Date; provided in each case that (without limiting the provisions of
Section 2.05): (i) so long as no Event of Default under Sections 9.01(a)(i) or
(g) hereof shall have occurred and be continuing, any proceeds payable under
such property insurance shall be paid directly to the Borrower and not the
Collateral Agent for application permitted under this Agreement and (ii) the
Collateral Agent shall promptly deliver such documentation as the Borrower or
the applicable insurer shall reasonably request to confirm and give effect to
the provisions of the foregoing clause (i).


7.08    Compliance with Laws and Contractual Obligations.


Comply with the requirements of all Laws, all Contractual Obligations and all
orders, writs, injunctions and decrees applicable to it or to its business or
Property, except in such instances in which (a) such requirement of Law,
Contractual Obligation or order, writ, injunction or decree is being contested
in good faith by appropriate proceedings; or (b) the failure to comply therewith
could not reasonably be expected to have a Material Adverse Effect.


7.09    Books and Records.


(a)    Maintain proper books of record and account, in which entries in
conformity with GAAP shall be made of all financial transactions and matters
involving the assets and business of the Loan Party or such Subsidiary, as the
case may be; and (b) maintain such books of record and account in material
conformity with all applicable requirements of any Governmental Authority having
regulatory jurisdiction over the Loan Party or such Subsidiary, as the case may
be.


7.10    Inspection Rights.


Permit representatives and independent contractors of the Administrative Agent
and the Lenders to visit and inspect any of its Properties, to examine its
corporate, financial and operating records, and, with the prior written consent
of the Borrower (not to be unreasonably withheld) make copies thereof or
abstracts therefrom, and to discuss its affairs, finances and accounts with its
directors, officers, and independent public accountants, all at such reasonable
times during normal business hours and as often as may be reasonably desired,
upon reasonable advance notice to the Borrower, and, at any time when an Event
of Default has occurred and is continuing, at the expense of the Borrower.


7.11    Use of Proceeds.


Use the proceeds of the Credit Extensions made (i) on the Closing Date to
refinance the Indebtedness outstanding under the Existing Credit Agreement and,
to the extent other available funds are not used for such purposes, to pay
certain transaction costs incurred in connection with the Transactions and the
CyrusOne Reorganization, and (ii) thereafter, for general corporate purposes, in
each case not in contravention of any Law or of any Loan Document.


7.12    Additional Guarantors.


(a)    General. Notify the Administrative Agent at the time that any Person
becomes a Subsidiary of a Loan Party, and within 30 days thereafter (or such
later date as the Administrative Agent shall agree in its reasonable
discretion), (i) unless such Person is an Excluded Subsidiary, cause such Person
to (A) become a Guarantor by executing and delivering to the Administrative
Agent a Joinder Agreement, and (B) deliver to the Administrative Agent items of
the types referred to for each of the initial Loan Parties pursuant to
Section 5.01, all in form, content and scope reasonably satisfactory to the
Administrative Agent and (ii) unless such Person is a Non‑Pledged Subsidiary,
cause the Capital Stock of such Person owned by the Loan Parties to be pledged
to the Collateral Agent (for the benefit of the Lenders) as and to the extent
required by Section 7.13.

72

--------------------------------------------------------------------------------






(b)    CBT and CBET. Notwithstanding any provision to the contrary set forth
herein or in any other Loan Document, at such time, if ever, that (i) CBT and/or
CBET, as applicable, ceases to be subject to all applicable Laws, including all
regulations relating to telecommunications businesses by all Governmental
Authorities which prohibit, restrict or require regulatory approval for
(A) the pledging of assets or (B) the incurrence of Indebtedness and (ii) any
action described in either of clause (A) or (B) above could not, in the
determination of the Borrower reasonably exercised, be expected to result in any
such Governmental Authority taking an action or refusing to take an action which
action or refusal to take any action could have a material adverse effect on CBT
and/or CBET, as applicable, then (x)(1) CBT and/or CBET, as applicable, shall
cease to be an Excluded Subsidiary and (2) each applicable CBT Subsidiary shall
cease to be a Non‑Pledged Subsidiary and (y) the Loan Parties shall within 30
days thereafter (or such later date as the Administrative Agent shall agree in
its reasonable discretion) (1) cause CBT and/or CBET, as applicable, to
(I) become a Guarantor by executing and delivering to the Administrative Agent a
Joinder Agreement, and (II) deliver to the Administrative Agent items of the
types referred to for each of the initial Loan Parties pursuant to Section 5.01,
all in form, content and scope reasonably satisfactory to the Administrative
Agent and (2) cause the Capital Stock of each CBT Subsidiary owned by it to be
pledged to the Collateral Agent (for the benefit of the Lenders) as and to the
extent required by Section 7.13.


(c)    Wireless LLC and CBTS. As of the Closing Date, each of Wireless LLC and
CBTS is a Guarantor and all of its Capital Stock is pledged to the Collateral
Agent (for the benefit of the Lenders) to the extent required by Section 7.13.
Notwithstanding the provisions of this Section 7.12(c) or Section 7.13, in the
event that any Wireless Disposition or CBTS Disposition, as applicable, is
consummated, then the Administrative Agent shall take such action as
contemplated by Section 10.10 to evidence the release of the Collateral Agent's
Lien on the Property and Capital Stock of Wireless LLC, CBTS or such Subsidiary
of CBTS, as applicable, and the release of Wireless LLC, CBTS or such Subsidiary
of CBTS, as applicable, from all of its obligations under the Loan Documents
and, automatically, Wireless LLC, CBTS or such Subsidiary of CBTS, as applicable
shall, if applicable, be deemed to be an Excluded Subsidiary and a Non‑Pledged
Subsidiary.


(d)    Other Excluded Subsidiaries; Non-Pledged Subsidiaries. Notwithstanding
any provision to the contrary set forth herein or in any other Loan Document,
but subject to applicable Laws, including all regulations relating to
telecommunications businesses by all Governmental Authorities which prohibits,
restricts or requires regulatory approval for the pledging of assets:


(i)    in the event that (A) any Subsidiary which is an Excluded Subsidiary by
virtue of clause (h) of the definition of “Excluded Subsidiaries” set forth in
Section 1.01 becomes a Wholly Owned Subsidiary, (B) any Subsidiary which is an
Excluded Subsidiary by virtue of clause (i)(A) of the definition of “Excluded
Subsidiaries” set forth in Section 1.01 could become a Loan Party without
causing a violation of applicable Law or (C) the Administrative Agent shall have
reasonably determined as a result of a change in fact, law or circumstance that
any Subsidiary which is an Excluded Subsidiary by virtue of clause (i)(B) of the
definition of “Excluded Subsidiaries” set forth in Section 1.01 should become a
Loan Party, then (1) such Subsidiary shall cease to be an Excluded Subsidiary
and (2) the Loan Parties shall within 30 days after receipt of notice of such
determination (or such later date as the Administrative Agent shall agree in its
reasonable discretion) cause such Subsidiary to become a Guarantor by executing
and delivering to the Administrative Agent a Joinder Agreement and deliver to
the Administrative Agent items of the types referred to for each of the initial
Loan Parties pursuant to Section 5.01, all in form, content and scope reasonably
satisfactory to the Administrative Agent; or


(ii)    in the event that (A) any Subsidiary which is a Non‑Pledged Subsidiary
by virtue of clause (e) of the definition of “Non‑Pledged Subsidiaries” set
forth in Section 1.01 becomes a Wholly Owned Subsidiary, (B) the Capital Stock
of any Subsidiary which is a Non‑Pledged Subsidiary by virtue of clause (f)(i)
of the definition of “Non‑Pledged Subsidiaries” set forth in Section 1.01 could
be pledged to the Collateral Agent without causing a violation of applicable Law
or (C) the Administrative Agent shall have reasonably determined as a result of
a change in fact, law or circumstance that the Capital Stock of any Subsidiary
which is a Non‑Pledged Subsidiary by virtue of clause (f)(ii) of the definition
of “Non‑Pledged Subsidiaries” set forth in Section 1.01 should be pledged to the
Collateral Agent, then (1) such Subsidiary shall cease to be a

73

--------------------------------------------------------------------------------




Non‑Pledged Subsidiary and (2) the Loan Parties shall within 30 days after
receipt of notice of such determination (or such later date as the
Administrative Agent shall agree in its reasonable discretion) cause the Capital
Stock of such Subsidiary to be pledged to the Collateral Agent (for the benefit
of the Lenders) as and to the extent required by Section 7.13.


7.13    Further Assurances.


(a)    Pledges of Capital Stock. Subject to the last paragraph of Section 5.01
with respect to the Closing Date, cause (i) all of the issued and outstanding
Capital Stock of each Domestic Subsidiary (other than any Non-Pledged Subsidiary
or Pass-Through Foreign Holdco) owned by the Loan Parties, (ii) all of the
issued and outstanding Capital Stock of each of CyrusOne and CyrusOne LP owned
by the Loan Parties and (iii) 66% of the issued and outstanding Capital Stock of
each Foreign Subsidiary, CFC or Pass-Through Foreign Holdco (other than any
Non-Pledged Subsidiary) directly owned by each Loan Party to be subject at all
times to a valid and perfected, first priority Lien (subject only to Permitted
Liens) in favor of the Collateral Agent pursuant to the terms and conditions of
the Collateral Documents. In addition, subject to the last paragraph of Section
5.01 with respect to the Closing Date, at such time as any Foreign Subsidiary
ceases to be an Immaterial Subsidiary, the Loan Parties shall cause to be
delivered to the Administrative Agent such local law security documents as the
Administrative Agent shall reasonably request and deem necessary for the purpose
of effecting such Lien on 66% of the issued and outstanding Capital Stock of
such Foreign Subsidiary, CFC or Pass-Through Foreign Holdco and ensuring the
validity and enforceability of such Lien under applicable local law, and a
customary legal opinion covering the creation and perfection of such Lien under
such applicable local law.


(b)    Certain Debt Repayments.


(i)    Within ten (10) Business Days after the Closing Date, the Administrative
Agent shall have received evidence satisfactory to it that the Cyrus Financing
has been consummated and not less than $475,000,000 of the Cyrus Intercompany
Debt has been repaid in full in cash;


(ii)    within forty (40) days after the Closing Date the Administrative Agent
shall have received evidence satisfactory to it that not less than $440,000,000
of the cash proceeds received by the Borrower from the repayment of the Cyrus
Intercompany Debt have been applied to the partial redemption, repurchase or
other retirement (including to the payment of premiums, fees and expenses
relating thereto) of the 2005 Senior Notes and other senior indebtedness of the
Borrower and its Subsidiaries to be retired in connection with the Note
Redemption in the amounts required to allow the Borrower to designate the
subsidiaries holding the Borrower's interest in each of CyrusOne and CyrusOne LP
as “unrestricted subsidiaries” under the applicable documentation governing such
other senior indebtedness so as to permit the CyrusOne IPO and other related
components of the Transactions; and


(iii)    any 2005 Senior Notes that remain outstanding following the
consummation of the CyrusOne IPO and the other transactions described herein
shall be redeemed or otherwise retired in full no later than the date that is
ninety (90) days prior to their maturity date.


ARTICLE VIII
NEGATIVE COVENANTS


So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall not be Fully Satisfied, or any Letter of Credit shall
remain outstanding, the Borrower shall not, nor shall it permit any Subsidiary
to, directly or indirectly:



74

--------------------------------------------------------------------------------




8.01    Liens.


Create, incur, assume or suffer to exist any Lien upon any of its Property,
whether now owned or hereafter acquired, other than the following:


(a)    Liens pursuant to any Loan Document;


(b)    Liens existing on the date hereof and listed on Schedule 8.01 and any
renewals or extensions thereof; provided that (i) such Lien shall not apply to
any other Property of the Consolidated Parties, (ii) the maximum amount secured
or benefited thereby is not increased, and (iii) any renewal or extension of the
obligations secured or benefited thereby is permitted by Section 8.03;


(c)    Liens for Taxes, assessments or governmental charges or levies not yet
due or which are being contested in good faith and by appropriate proceedings,
if adequate reserves with respect thereto are maintained on the books of the
applicable Person in accordance with GAAP;


(d)    statutory Liens of landlords and Liens of carriers, warehousemen,
mechanics, materialmen and suppliers and other Liens imposed by law or pursuant
to customary reservations or retentions of title arising in the ordinary course
of business; provided that such Liens secure only amounts not yet due and
payable or, if due and payable, are unfiled and no other action has been taken
to enforce the same or are being contested in good faith by appropriate
proceedings for which adequate reserves determined in accordance with GAAP have
been established;


(e)    pledges or deposits in the ordinary course of business in connection with
workers' compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;


(f)    deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature, in each case incurred
in the ordinary course of business;


(g)    easements, rights‑of‑way, restrictions and other similar encumbrances
affecting real Property which, in the aggregate, are not substantial in amount,
and which do not in any case materially detract from the value of the Property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person;


(h)    Liens securing judgments for the payment of money not constituting an
Event of Default under Section 9.01(i);


(i)    Liens securing Indebtedness permitted under Section 8.03(e), Section
8.03(m) or Section 8.03(n); provided that, (i) in the case of Liens securing
Indebtedness permitted under clause (i) of Section 8.03(e) or clause (i) of
Section 8.03(m), (A) such Liens do not at any time encumber any Property other
than the Property financed by such Indebtedness, (B) the Indebtedness secured
thereby does not, at the time incurred, exceed the cost or fair market value,
whichever is lower, of the Property being acquired, constructed or improved on
the date of acquisition, construction or improvement, as applicable, and
(C) such Liens attach to such Property concurrently with or within 180 days
after the acquisition or completion of construction or improvement, as
applicable, thereof; and (ii) in the case of Liens securing Indebtedness
permitted under clause (ii) of Section 8.03(e), (A) such Liens do not at any
time encumber any Property other than the Property financed by such Indebtedness
and the proceeds thereof generated by the sale of such Property to the
applicable customer, (B) the Indebtedness secured thereby does not, at the time
incurred, exceed the sale price to the customer of the Property being acquired,
and (C) such Liens attach to such Property substantially concurrently with the
acquisition thereof;



75

--------------------------------------------------------------------------------




(j)    subleases of real Property and licenses of Intellectual Property granted
to other Persons, in each case (i) entered into in the ordinary course of its
business, (ii) not intended to constitute a financing arrangement, and (iii) not
interfering in any material respect with the business of any Consolidated Party;


(k)    any interest of title of a lessor under, and Liens arising from UCC
financing statements (or equivalent filings, registrations or agreements in
foreign jurisdictions) relating to, leases permitted by this Agreement;


(l)    Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods;


(m)    Liens deemed to exist in connection with Investments in repurchase
agreements permitted under Section 8.02;


(n)    normal and customary rights of setoff upon deposits of cash in favor of
banks or other depository institutions;


(o)    Liens of a collection bank arising under Section 4‑210 of the Uniform
Commercial Code on items in the course of collection;


(p)    Liens existing or deemed to exist in connection with any Permitted
Receivables Financing, but only to the extent that any such Lien relates to the
applicable Transferred Assets purported to be sold, contributed, financed or
otherwise conveyed or pledged pursuant to such transaction;


(q)    Liens of sellers of goods to the Borrower and any of its Subsidiaries
arising under Article 2 of the Uniform Commercial Code or similar provisions of
applicable Law in the ordinary course of business, covering only the goods sold
and securing only the unpaid purchase price for such goods and related expenses;


(r)    any interest of title of a buyer in connection with, and Liens arising
from Uniform Commercial Code financing statements relating to, a sale of
receivables permitted by this Agreement;


(s)    any Lien on Property not owned by the Borrower or any Subsidiary on the
Closing Date that is in existence at the time that such Property is acquired by
the Borrower or any Subsidiary or at the time that the Person that owns such
Property becomes a Subsidiary; provided that such Lien is not created in
contemplation of, or in connection with, such acquisition or such Person
becoming a Subsidiary, as the case may be;


(t)    Liens, leases, and grants of indefeasible rights of use, rights of use
and similar rights in respect of capacity, dark fiber and similar assets of the
Consolidated Parties in the ordinary course of business either existing as of
the Closing Date or as permitted pursuant to Section 8.05;


(u)    other Liens (other than Liens on Capital Stock of any Subsidiary)
securing Indebtedness or other obligations in an aggregate principal amount not
to exceed $20,000,000 at any time outstanding;


(v)    Liens consisting of margin deposits on Property securing exchange traded
or other commodities Swap Contracts entered into in the ordinary course of
business;


(w)    in the case of (A) any Subsidiary that is not a wholly-owned Subsidiary
and (B) the Capital Stock of any Person that is not a Subsidiary (including
CyrusOne and CyrusOne LP), any encumbrance or restriction, including any put and
call arrangements, related to the Capital Stock of such Subsidiary or such other
Person set forth in the organizational documents of such Subsidiary or such
other Person or any related joint venture, shareholders' or similar agreement;
provided that, with respect to any such restriction or encumbrance applicable
the Capital Stock of CyrusOne and CyrusOne LP, (i) only if such encumbrance or
restriction is set forth in such documents and agreements as in effect on the
Closing Date or, in respect of

76

--------------------------------------------------------------------------------




periods after the consummation of the CyrusOne IPO, are substantially the same
(except as otherwise approved by the Administrative Agent) as encumbrances and
restrictions set forth in the drafts, previously provided to the Administrative
Agent, of documents that will become effective in connection with the
consummation of the CyrusOne IPO, and (ii) in any such case, such encumbrance or
restriction does not at any time from and after the Closing Date prohibit or
prevent the pledge of the Capital Stock of CyrusOne and CyrusOne LP to the
Administrative Agent in accordance with the provisions of the applicable the
Collateral Documents; and


(x)    Liens on Property owned by any Excluded Subsidiary securing Indebtedness
permitted under Section 8.03(j).


8.02    Investments.


Make any Investments, except:


(a)    Investments held by such Loan Party or such Subsidiary in the form of
Cash Equivalents;


(b)    Investments existing as of the Closing Date and set forth in
Schedule 8.02;


(c)    Investments consisting of advances or loans to directors, officers,
employees, agents, customers or suppliers in an aggregate principal amount
(including Investments of such type set forth in Schedule 8.02) not to exceed
$30,000,000 at any time outstanding;


(d)    Investments in any Person which is a Loan Party prior to giving effect to
such Investment;


(e)    Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;


(f)    Guarantees constituting Indebtedness permitted by Section 8.03 (other
than Section 8.03(c)), to the extent such Guarantees also constitute
Investments;


(g)    [Reserved];


(h)    Investments consisting of an Acquisition by the Borrower or any
Subsidiary of the Borrower and (without double‑counting for purposes of
determining compliance with the numerical limit applicable hereunder)
Investments in Wholly‑Owned Subsidiaries to enable such Subsidiaries to make
such Acquisitions; provided that


(i)    the Property acquired (or the Property of the Person acquired) in such
Acquisition is used or useful in the same or a similar line of business as the
Borrower and its Subsidiaries were engaged in on the Closing Date (or any
reasonable extensions or expansions thereof);


(ii)    in the case of an Acquisition of the Capital Stock of another Person,
the board of directors (or other comparable governing body) of such other Person
shall have duly approved such Acquisition;


(iii)    if the aggregate purchase price to be paid by the Borrower and/or its
Subsidiaries in connection with such Acquisition exceeds $50,000,000, the
Borrower shall have delivered to the Administrative Agent a Pro Forma Compliance
Certificate demonstrating that, upon giving effect to such Acquisition on a Pro
Forma Basis, the Loan Parties would be in compliance with the financial
covenants set forth in Section 8.11 as of the most recent fiscal quarter end
with respect to which the Administrative Agent has received the Required
Financial Information;



77

--------------------------------------------------------------------------------




(iv)    no Default shall have occurred and be continuing both before and
immediately after the time such Acquisition is consummated;


(v)    if such transaction involves the purchase of an interest in a partnership
between the Borrower (or a Subsidiary of the Borrower) as a general partner and
entities unaffiliated with the Borrower or such Subsidiary as the other
partners, absent any adverse tax consequences for the Borrower or any
Subsidiary, such transaction shall be effected by having such equity interest
acquired by a holding Person directly or indirectly wholly‑owned by the Borrower
and newly formed for the sole purpose of effecting such transaction; and


(vi)    the aggregate consideration (including cash and non-cash consideration,
any assumption of Indebtedness and any earn‑out payments, but excluding
consideration consisting of (A) any Capital Stock of the Borrower issued to the
seller of the Capital Stock or Property acquired in such Acquisition,
(B) amounts not in excess of the aggregate cumulative proceeds of any Equity
Issuance by the Borrower consummated subsequent to the Closing Date and not more
than 365 days prior to the date that such Acquisition is consummated; provided
that such amounts have not previously served as the basis for allowing a
Restricted Payment pursuant to Section 8.06(d), any other Acquisition pursuant
to this subsection (h)(vi) or any prepayment under Section 8.12(b)(ii), and
(C) amounts not in excess of the aggregate cumulative proceeds of any
Disposition, Excluded Disposition or Involuntary Disposition consummated
subsequent to the Closing Date and not more than 365 days prior to the date that
such Acquisition is consummated; provided that such amounts have not previously
served as the basis for allowing a Restricted Payment pursuant to
Section 8.06(d) or any other Acquisition pursuant to this subsection (h)(vi))
paid by the Consolidated Parties for all such Acquisitions occurring after the
Closing Date (net, in the case of each such Acquisition, of return of capital
received at or prior to the time of determination) shall not exceed
$250,000,000;


(i)    Investments made with the proceeds of an Equity Issuance by the Borrower
so long as the proceeds thereof are not otherwise required to be applied to the
prepayment of the Loans pursuant to the terms of this Agreement;


(j)    Investments in a Receivables Financing SPC made in connection with a
Permitted Receivables Financing;


(k)    Investments in Foreign Subsidiaries in an aggregate outstanding amount at
any time for all such Investments made after the Closing Date pursuant to this
subsection (k) not to exceed $25,000,000;


(l)    if at any time after the Closing Date Wireless LLC becomes a Joint
Venture, additional Investments in Wireless LLC in an aggregate outstanding
amount at any time for all such Investments made after the Closing Date pursuant
to this subsection (l) not to exceed $25,000,000;


(m)    Investments in CBT and in any Subsidiary of CBT;


(n)    Investments in Excluded Subsidiaries consisting of Guarantees of
operating leases entered into in the ordinary course of business or of other
obligations not constituting Indebtedness incurred in the ordinary course of
business;


(o)    loans and advances by Loan Parties to Excluded Subsidiaries evidenced by
promissory notes that have been pledged and delivered to the Administrative
Agent in accordance with the terms of the Security Agreement;


(p)    Investments in Joint Ventures (in addition to Investments permitted
pursuant to clauses (l), (n) and (o) above and any Wireless Disposition) in an
aggregate outstanding amount at any time for all such Investments made after the
Closing Date not to exceed $100,000,000; provided, however, that no more than
$25,000,000 of such Investments may be made in Joint Ventures which are not
Subsidiaries;

78

--------------------------------------------------------------------------------






(q)    Investments by Subsidiaries which are Joint Ventures;


(r)    Investments in a Consolidated Party and/or by a Consolidated Party, in
each case made in the form of intercompany debt and for cash management purposes
in connection with cash management systems of the Borrower and its Subsidiaries;


(s)    to the extent constituting or resulting in an Investment, any Wireless
Disposition;


(t)    other Investments not otherwise permitted by this Section 8.02 in an
aggregate outstanding amount at any time for all such Investments made after the
Closing Date pursuant to this subsection (t) not to exceed $50,000,000; and


(u)    any Eligible Reinvestment of the proceeds of any Involuntary Disposition
in compliance with Section 2.05(b)(ii)(B) or of any Disposition as contemplated
by Section 8.05(e)(vii).


Notwithstanding any provision to the contrary set forth in this Agreement
(including, without limitation, the definition of “Joint Venture” set forth in
Section 1.01), the Disposition by any of the Consolidated Parties of any portion
(but not all) of the Capital Stock of any Wholly Owned Subsidiary acquired or
created after the Closing Date shall be deemed to constitute an Investment in a
Joint Venture in an amount equal to the book value of the Capital Stock of such
Person retained by the Consolidated Parties immediately after giving effect to
such Disposition.


8.03    Indebtedness.


Create, incur, assume or suffer to exist any Indebtedness, except:


(a)    Indebtedness under the Loan Documents (including Indebtedness in respect
of any Incremental Facility established in accordance with the terms of
Section 11.01(b));


(b)    Indebtedness of the Borrower and its Subsidiaries outstanding on the
Closing Date and set forth in Schedule 8.03, and renewals, refinancings,
replacements and extensions thereof that do not (i) increase the amount of such
Indebtedness (except by the amount of a reasonable premium or other reasonable
amount paid, accrued and unpaid interest and fees and expenses reasonably
incurred, in connection therewith), (ii) shorten the final maturity or the
average life to maturity of such Indebtedness or (iii) cause the terms of
subordination, if any, taken as a whole, of such Indebtedness to be materially
less favorable to the Lenders than the terms of subordination, taken as a whole,
under the 2010 Junior Note Indenture, as in effect on the Closing Date;


(c)    intercompany Indebtedness and Guarantees with respect to Indebtedness, so
long as in each case the related Investment made by the holder of such
Indebtedness or by the provider of such Guarantee, as applicable, is permitted
under Section 8.02 (other than Section 8.02(f));


(d)    obligations (contingent or otherwise) of the Borrower or any Subsidiary
existing or arising under any Swap Contract; provided that (i) such obligations
are (or were) entered into by such Person in the ordinary course of business for
the purpose of directly hedging or mitigating risks associated with liabilities,
commitments, investments, assets, or Property held or reasonably anticipated by
such Person, or changes in the value of securities issued by such Person
(including Swap Agreements entered into in order to effectively cap, collar or
exchange interest rates (from fixed to floating rates, from one floating rate to
another floating rate or otherwise) with respect to any interest-bearing
liability or investment of the Borrower or any Subsidiary), and not for purposes
of speculation and (ii) such Swap Contract does not contain any provision
exonerating the non‑defaulting party from its obligation to make payments on
outstanding transactions to the defaulting party;



79

--------------------------------------------------------------------------------




(e)    (i) purchase money Indebtedness (excluding obligations in respect of
Capital Leases and Synthetic Lease Obligations) hereinafter incurred by the
Borrower or any of its Subsidiaries in an aggregate principal amount that does
not exceed $70,000,000 at any one time outstanding; and (ii) Indebtedness
hereinafter incurred by the Borrower or any of its Subsidiaries under any
Channel Financing Facility in an aggregate principal amount that, when taken
together with the aggregate then outstanding principal amount of Indebtedness
incurred under all other Channel Financing Facilities of the Consolidated
Parties, does not exceed $30,000,000 at any one time outstanding;


(f)    obligations of the Borrower or any of its Subsidiaries in connection with
any Permitted Receivables Financing, to the extent such obligations constitute
Indebtedness;


(g)    Indebtedness of any Person in existence at the time that such Person
becomes a Subsidiary after the Closing Date; provided that such Indebtedness is
not created in contemplation of or in connection with such Person becoming a
Subsidiary, and renewals, refinancings, replacements and extensions thereof that
do not (i) increase the amount of such Indebtedness (except by the amount of a
reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection therewith) or (ii) shorten the final maturity
or the average life to maturity of such Indebtedness;


(h)    Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business and extinguished within two Business
Days of its incurrence;


(i)    Guarantees of obligations of any Consolidated Party for customary
indemnification, purchase price adjustments and similar obligations arising
under purchase and sale agreements entered into in respect of Acquisitions and
Dispositions permitted under Section 8.02 or Section 8.05, as applicable, and
reimbursement obligations of any Consolidated Party in respect of letters of
credit, surety bonds and performance bonds delivered in connection therewith;


(j)    Indebtedness of Excluded Subsidiaries in an aggregate principal amount
which shall not, at the time when created, incurred or assumed, exceed
$100,000,000 at any time outstanding;


(k)    additional unsecured Indebtedness of the Borrower (and unsecured
Guarantees thereof by any Guarantor); provided that (i) the terms, taken as a
whole, of any such Indebtedness, and of any agreement entered into and of any
instrument issued in connection therewith, are not materially less favorable to
the Consolidated Parties or the Lenders than the terms of documents governing or
evidencing the 2009 Senior Notes, as in effect on the Closing Date, (ii) either
(A) the proceeds of such Indebtedness are used to refinance then existing
Indebtedness of the Borrower or (B) the Borrower shall have delivered to the
Administrative Agent a Pro Forma Compliance Certificate demonstrating that, upon
giving effect on a Pro Forma Basis to the incurrence of such additional
Indebtedness and to the concurrent retirement of any other Indebtedness of any
Consolidated Party, (1) the Consolidated Total Leverage Ratio would not exceed
4.50 to 1.00 and (2) the Loan Parties would otherwise be in compliance with the
financial covenants set forth in Section 8.11(a) - (d) as of the most recent
fiscal quarter end with respect to which the Administrative Agent has received
the Required Financial Information and (iii) in the case of Indebtedness
incurred pursuant to clause (ii)(B) above, the aggregate principal amount of all
such Indebtedness incurred after the Closing Date (together with any
accumulated, pay-in-kind, or capitalized interest thereon) shall not exceed
$200,000,000;


(l)    additional unsecured Subordinated Indebtedness of the Borrower (and
unsecured Guarantees thereof by any Guarantor that are subordinated to the
Obligations on identical terms); provided that (i) the terms, taken as a whole,
of any such Subordinated Indebtedness, and of any agreement entered into and of
any instrument issued in connection therewith, are not materially less favorable
to the Consolidated Parties or the Lenders than the terms of documents governing
or evidencing the 2010 Junior Notes, as in effect on the Closing Date, and
(ii) either (A) the proceeds of such Subordinated Indebtedness are used to
refinance then existing Indebtedness of the Borrower or (B) the Borrower shall
have delivered to the Administrative Agent a Pro Forma Compliance Certificate
demonstrating that, upon giving effect on a Pro Forma Basis to the incurrence

80

--------------------------------------------------------------------------------




of such additional Subordinated Indebtedness and to the concurrent retirement of
any other Indebtedness of any Consolidated Party, (1) the Consolidated Total
Leverage Ratio would not exceed 4.50 to 1.00 and (2) the Loan Parties would
otherwise be in compliance with the financial covenants set forth in
Section 8.11(a) - (d) as of the most recent fiscal quarter end with respect to
which the Administrative Agent has received the Required Financial Information;


(m)    (i) Indebtedness arising under Capital Leases and Synthetic Leases
hereinafter incurred by the Borrower or any of its Subsidiaries in an aggregate
principal amount that, when taken together with the Remaining Present Value of
such outstanding Capital Leases and Synthetic Leases relating to Sale and
Leaseback Transactions entered into after the Closing Date in accordance with
Section 8.05(e)(ii), does not exceed $150,000,000 at any time outstanding;


(n)    other secured or unsecured Indebtedness of Loan Parties in an aggregate
principal amount which shall not exceed $20,000,000 at any time outstanding;


(o)    other unsecured Indebtedness of Loan Parties in an aggregate principal
amount which shall not exceed $25,000,000 at any time outstanding; and


(p)    other unsecured Indebtedness maturing after the Maturity Date; provided
that 100% of the net proceeds of such Indebtedness are used to repay, refinance
or replace Indebtedness outstanding under this Agreement and the Notes.


Notwithstanding any provision to the contrary set forth in this Section 8.03,
the aggregate outstanding principal amount of all Indebtedness incurred by the
Excluded Subsidiaries (other than (i) Indebtedness owed to any Consolidated
Party and (ii) renewals, refinancings, replacements and extensions of
Indebtedness existing on the Closing Date and permitted by Section 8.03(b)), at
any time on or after the Closing Date shall not exceed an amount equal to
(i) $250,000,000 minus (ii) the then outstanding Attributed Principal Amount
under any Permitted Receivables Financing.


8.04    Fundamental Changes.


Except in connection with an Excluded Disposition, merge, dissolve, liquidate,
consolidate with or into another Person, or Dispose of (whether in one
transaction or in a series of transactions) all or substantially all of its
assets (whether now owned or hereafter acquired) to or in favor of any Person;
provided that, notwithstanding the foregoing provisions of this Section 8.04 but
subject to the terms of Sections 7.12 and 7.13, (a) the Borrower may merge or
consolidate with any of its Subsidiaries provided that the Borrower shall be the
continuing or surviving Person, (b) any Loan Party other than the Borrower may
merge or consolidate with any other Loan Party or the Borrower, (c) any
Consolidated Party which is not a Loan Party may be merged or consolidated with
or into any Loan Party provided that the continuing or surviving Person shall be
a Loan Party, (d) any Consolidated Party which is not a Loan Party may be merged
or consolidated with or into any other Consolidated Party which is not a Loan
Party, (e) any Subsidiary of the Borrower may merge with any Person that is not
a Loan Party in connection with a Disposition permitted under Section 8.05,
(f) the Borrower or any Subsidiary of the Borrower may merge with any Person
(other than a Consolidated Party with which it could not merge under any of
clauses (a) through (e)) in connection with a Permitted Acquisition provided
that, if such transaction involves the Borrower, the Borrower shall be the
continuing or surviving corporation, (g) any Wholly Owned Subsidiary of the
Borrower may dissolve, liquidate or wind up its affairs at any time provided
that such dissolution, liquidation or winding up, as applicable, could not
reasonably be expected to have a Material Adverse Effect and (h) Cincinnati Bell
Entertainment, Inc. (f/k/a ZoomTown.com Inc.) may merge with CBT or any CBT
Subsidiary.


8.05    Dispositions.


Make any Disposition other than:


(a)    an Excluded Disposition;

81

--------------------------------------------------------------------------------






(b)    so long as no Default or Event of Default shall have occurred and be
continuing or would result therefrom, a Disposition of the Capital Stock of
CyrusOne (or of CyrusOne LP that generates Net Cash Proceeds); provided that in
each case (A) 100% of the consideration paid in connection with any such
Disposition shall be in the form of cash or Cash Equivalents, (B) any payment of
cash or Cash Equivalents received in connection with such Disposition shall be
made within five Business Days after the consummation of such transaction, (C)
the aggregate amount of all consideration paid or to be paid in connection such
Disposition shall be in an amount not less than the fair market value of the
Capital Stock disposed of (as determined in good faith by the Borrower) and (D)
the Loan Parties shall apply (or cause to be applied) an amount equal to the Net
Cash Proceeds of such Disposition to prepay the Loans or other Prepayable
Indebtedness, in each case in accordance with the terms of
Section 2.05(b)(ii)(C) (and subject to the proviso in Section 2.05(b)(iii));


(c)    [Reserved];


(d)    so long as no Default or Event of Default shall have occurred and be
continuing or would result therefrom, (i) a Wireless Disposition or (ii) a CBTS
Disposition; provided that (A) 100% of the consideration paid in connection with
any such Disposition (other than a Wireless Disposition referred to in clause
(b) of the definition of such term) shall be in the form of cash or Cash
Equivalents, (B) any payment of cash or Cash Equivalents received in connection
with such Disposition shall be made within five Business Days after the
consummation of such transaction, (C) the aggregate amount of all consideration
paid or to be paid in connection with such Disposition shall be in an amount not
less than the fair market value of the Property disposed of (as determined in
good faith by the Borrower), (D) in the case of any such transaction that
involves a Disposition of real or personal Property, such transaction is not a
Sale and LeaseBack Transaction, and (E) the Loan Parties shall apply (or cause
to be applied) an amount equal to the Net Cash Proceeds of such Disposition to
(1) make Eligible Reinvestments within the applicable Application Period or
(2) prepay the Loans or other Prepayable Indebtedness, in each case in
accordance with the terms of Section 2.05(b)(ii)(A) (and subject to the proviso
in Section 2.05(b)(iii));


(e)    so long as no Default or Event of Default shall have occurred and be
continuing or would result therefrom, other Dispositions; provided that (i) at
least 50% of the consideration paid in connection with any such Disposition
shall be in the form of cash or Cash Equivalents; provided that the Borrower or
any of its Subsidiaries may make one or more Dispositions for which less than
50% of the consideration paid is in the form of cash or Cash Equivalents so long
as the cumulative aggregate consideration received for all such Dispositions
consummated on and after the Closing Date shall not exceed $25,000,000, it being
understood and agreed that with respect to any Disposition consummated in
reliance on this Section 8.05(e) (A) any payment of cash or Cash Equivalents
received in connection with such Disposition shall be made within five Business
Days after the consummation of such transaction and (B) the aggregate amount of
all consideration paid or to be paid in connection such Disposition shall be in
an amount not less than the fair market value of the Property disposed of (as
determined in good faith by the Borrower), (ii) such transaction is not a Sale
and Leaseback Transaction unless, after giving effect to the entering into of
the applicable lease in connection therewith, the Remaining Present Value of
such lease, when taken together with the aggregate then outstanding principal
amount of all Indebtedness incurred pursuant to Section 8.03(m) and the
Remaining Present Value of outstanding leases previously entered into pursuant
to this clause (ii), would not exceed $150,000,000, (iii) such transaction does
not involve the Disposition of a part but not all of the Capital Stock of any
Consolidated Party that does not result in an Investment that is permitted under
Section 8.02, (iv) such transaction does not involve a Disposition of
receivables other than receivables owned by or attributable to other Property
concurrently being disposed of in a transaction otherwise permitted under this
Section 8.05, (v) the fair market value of all of the assets sold or otherwise
Disposed of in all such transactions after the Closing Date (other than Sale and
Leaseback Transactions permitted hereunder) shall not exceed $75,000,000 per
fiscal year, (vi) if the fair market value of the Property Disposed of in any
single Disposition (or in any series of related Dispositions) exceeds
$50,000,000, the Borrower shall have delivered to the Administrative Agent a Pro
Forma Compliance Certificate demonstrating that, upon giving effect on a Pro
Forma Basis to such transaction (including any proposed use of the proceeds
thereof for debt reduction or the making of any

82

--------------------------------------------------------------------------------




Investment), the Loan Parties would be in compliance with the financial
covenants set forth in Section 8.11(a)‑(d), as of the most recent fiscal quarter
end with respect to which the Administrative Agent has received the Required
Financial Information, (vii) the Loan Parties shall apply (or cause to be
applied) an amount equal to the Net Cash Proceeds of such Disposition to
(A) make Eligible Reinvestments within the applicable Application Period or
(B) prepay the Loans or other Prepayable Indebtedness, in each case in
accordance with the terms of Section 2.05(b)(ii)(A) (and subject to the proviso
in Section 2.05(b)(iii)). Notwithstanding anything to the contrary in the
foregoing, solely with respect to any Disposition made in reliance of the
proviso in clause (i) above, (x) any non-cash consideration received by the
applicable Loan Parties in connection with such Disposition shall be in the form
of a promissory note or notes in favor of the applicable Loan Parties and (y)
with respect to any promissory note(s) received under clause (x) in an initial
aggregate principal amount equal to or greater than $5,000,000 (or, in the case
of multiple promissory notes delivered in connection with a single acquisition,
the initial aggregate principal amount of which is equal to or greater than
$5,000,000), (A) such promissory note(s) shall be secured by the assets and
property that are the subject of such Disposition and (B) the applicable Loan
Parties shall deliver such promissory note(s) endorsed in a manner satisfactory
to the Administrative Agent and take such other actions as may be reasonably
requested by the Administrative Agent to ensure that such promissory note(s) are
subject to a valid and perfected, first priority Lien (subject only to Permitted
Liens) in favor of the Collateral Agent pursuant to the terms and conditions of
the Collateral Documents.


Pending any required application of Net Cash Proceeds from Disposition
Prepayment Events pursuant to Section 2.05(b)(ii)(A), the Loan Parties shall not
use such Net Cash Proceeds for any purpose other than to temporarily reduce the
Revolving Loans or to make Investments in Cash Equivalents.


8.06    Restricted Payments.


Make, directly or indirectly, any Restricted Payment, except that:


(a)    each Consolidated Party may make Restricted Payments (directly or
indirectly) to any other Consolidated Party that is a Loan Party;


(b)    each Subsidiary of the Borrower may declare and make ratable dividend
payments or other distributions to holders of the Capital Stock of such Person.


(c)    so long as no Default or Event of Default has occurred and is continuing
or would arise immediately after giving effect thereto, the Borrower may:


(i)    declare and pay scheduled dividend payments on the Permitted Preferred
Stock and the Other Permitted Equity;


(ii)    (A) make payments pursuant to stock option plans or other stock related
benefit plans (1) approved by the Board of Directors of the Borrower and (2) in
the ordinary course of business made to directors, officers and employees of the
Borrower to repurchase Capital Stock of the Borrower held by such Persons in
case of resignation, the cessation or employment or retirement of such Person
(by death, disability or otherwise); and (B) purchase or repurchase Capital
Stock of the Borrower with the proceeds received by it from the exercise of
rights under such plans by directors, officers and employees; and


(iii)    refinance Permitted Preferred Stock or Other Permitted Equity with the
proceeds of Other Permitted Equity;


(d)    so long as no Default or Event of Default has occurred and is continuing
or would result therefrom, the Borrower may make Restricted Payments in an
aggregate amount for all Restricted Payments made in reliance on this subsection
(d) not to exceed $15,000,000; and



83

--------------------------------------------------------------------------------




(e)    so long as no Default or Event of Default has occurred and is continuing
or would result therefrom, the Borrower may make other Restricted Payments;
provided that (i) immediately after giving effect to any such Restricted
Payment, on a Pro Forma Basis as of the most recent fiscal quarter end with
respect to which the Administrative Agent has received the Required Financial
Information, (A) the Consolidated Total Leverage Ratio would not exceed 4.50 to
1.00 and (B) the Loan Parties would otherwise be in compliance with the
financial covenants set forth in Sections 8.11(a) and (b), (ii) the aggregate
amount of all Restricted Payments made in reliance on this subsection (e) in
respect of which the Consolidated Total Leverage Ratio calculated on a Pro Forma
Basis in accordance with clause (i) of this Section 8.06(e) exceeds 3.50 to 1.00
shall not exceed $15,000,000 in any fiscal year, and (iii) the aggregate amount
of all Restricted Payments made in reliance on this subsection (e) in respect of
which the Consolidated Total Leverage Ratio calculated on a Pro Forma Basis in
accordance with clause (i) of this Section 8.06(e) is less than or equal to 3.50
to 1.00 and greater than 3.00 to 1.00 shall not exceed $35,000,000 in any fiscal
year (it being understood that the amount of Restricted Payments made in
reliance on this subsection (e) in respect of which such Pro Forma Consolidated
Total Leverage Ratio is equal to or less than 3.00 to 1.00 shall not be subject
to limitation under clauses (ii) or (iii) of this subsection (e)).


8.07    Change in Nature of Business.


Engage in any material line of business substantially different from those lines
of business conducted by the Borrower and its Subsidiaries on the Closing Date
or any business substantially related or incidental thereto.


8.08    Transactions with Affiliates and Insiders.


Enter into or permit to exist any transaction or series of transactions with any
officer, director or Affiliate of such Person other than (a) transactions among
Loan Parties, (b) the Transactions, the CyrusOne Reorganization, the CyrusOne
IPO and the other transactions between Loan Parties and the CyrusOne
Subsidiaries relating thereto pursuant to the intercompany agreements listed on
Schedule 8.08, (c) intercompany transactions expressly permitted by
Section 8.02, Section 8.03, Section 8.04, Section 8.05 or Section 8.06,
(d) normal compensation and reimbursement of expenses of officers and directors,
indemnification of officers and directors in respect of their services as such
which indemnification is either required or permitted under the applicable
corporate law of the applicable Consolidated Party's jurisdiction of
incorporation or organization, and Investments permitted under Section 8.02(c),
(e) in connection with Permitted Receivables Financings, (f) to the extent not
permitted by clause (c) of this Section 8.08, other Restricted Payments
permitted under Section 8.06 and (g) except as otherwise specifically limited in
this Agreement, other transactions which are entered into in the ordinary course
of such Person's business consistent with past practices or on terms and
conditions substantially as favorable to such Person as would be obtainable by
it in a comparable arms‑length transaction with a Person who is not an officer,
director or Affiliate.


8.09    Burdensome Agreements.


(a)    Enter into any Contractual Obligation that encumbers or restricts the
ability of any such Person to (i) pay dividends or make any other distributions
to any Loan Party on its Capital Stock or with respect to any other interest or
participation in, or measured by, its profits, (ii) pay any Indebtedness or
other obligation owed to any Loan Party, (iii) make loans or advances to any
Loan Party, (iv) sell, lease or transfer any of its Property to any Loan Party
or (v) except in respect of any Subsidiary which is not a Guarantor, (A) pledge
its Property pursuant to the Loan Documents or any renewals, refinancings,
exchanges, refundings or extension thereof or (B) act as a Loan Party pursuant
to the Loan Documents or any renewals, refinancings, exchanges, refundings or
extension thereof, except (in respect of any of the matters referred to in
clauses (i)‑(v)(A) above) for (1) this Agreement and the other Loan Documents,
(2) the Senior Note Documents, (3) the 2010 Junior Note Documents, (4) any
document or instrument governing Indebtedness incurred pursuant to
Section 8.03(e) or (m); provided that any such restriction contained therein
relates only to the asset or assets constructed or acquired in connection
therewith, (5) any document or instrument governing Indebtedness incurred
pursuant to subsection (f), (g), (h), (k), (l) or (n) of Section 8.03, (6) any
document or instrument governing Indebtedness incurred to renew, refinance,
replace or extend any Indebtedness governed by any document or instrument
otherwise permitted to contain any such Contractual Obligation pursuant to this
Section 8.09, (7) any Permitted Lien or any document or instrument governing any
Permitted Lien; provided that any

84

--------------------------------------------------------------------------------




such restriction contained therein relates only to the asset or assets subject
to such Permitted Lien; (8) customary provisions restricting assignments,
subletting or other transfers (including the granting of any Liens) contained in
leases, sub-leases, licenses, sub-licenses or similar agreements, including with
respect to intellectual property, in each case entered into in the ordinary
course of business; provided that such provisions apply only to such lease,
sub-lease, license, sub-license or other agreement and the assets subject
thereto and shall not apply to any other assets of the Borrower or any other
Loan Party, (9) customary provisions in joint venture agreements or
arrangements, including restrictions on sales, pledges and transfers of joint
venture interests and assets, the payment of dividends and the incurrence of
Indebtedness, and (10) customary restrictions and conditions contained in any
agreement relating to the sale of any Property permitted under Section 8.05
pending the consummation of such sale;


(b)    Enter into any Contractual Obligation (other than the documents governing
or evidencing the Obligations, the 1993 Senior Note Indenture and the CBT
Indentures) that requires the grant of a Lien (other than Permitted Liens) by
any Consolidated Party on any Collateral to secure obligations arising under
such Contractual Obligation.


8.10    Use of Proceeds.


Use the proceeds of any Credit Extension, whether directly or indirectly, and
whether immediately, incidentally or ultimately, to purchase or carry margin
stock (within the meaning of Regulation U of the FRB) or to extend credit to
others for the purpose of purchasing or carrying margin stock or to refund
indebtedness originally incurred for such purpose.


8.11    Financial Covenants.


(a)    Consolidated Total Leverage Ratio. Permit the Consolidated Total Leverage
Ratio as of the end of each fiscal quarter set forth below to be greater than
the ratio set forth opposite such period below:


Fiscal Quarters Ending
Maximum Consolidated Total Leverage Ratio
Closing Date through December 31, 2013
7.25:1.0
March 31, 2014 through December 31, 2014
6.75:1.0
March 31, 2015 through December 31, 2015
6.00:1.0
March 31, 2016 through December 31, 2016
5.25:1.0
March 31, 2017 and each
fiscal quarter ending thereafter
4.25:1.0



(b)    Consolidated Senior Secured Leverage Ratio. Permit the Consolidated
Senior Secured Leverage Ratio as of the end of any fiscal quarter of the
Borrower to be greater than 1.75 to 1.00


(c)    Consolidated Interest Coverage Ratio. Permit the Consolidated Interest
Coverage Ratio as of the end of any fiscal quarter of the Borrower to be less
than 1.50 to 1.00.


(d)    Consolidated Capital Expenditures. Permit the amount of all Consolidated
Capital Expenditures in any fiscal year to exceed the amount set forth opposite
such fiscal year below;



85

--------------------------------------------------------------------------------




Fiscal Year
Amount
2013
$220,000,000
2014
$210,000,000
2015
$190,000,000
2016
$195,000,000
2017 and each fiscal year thereafter
$140,000,000





provided that up to $20,000,000 of such amount for any fiscal year, if not
expended in the fiscal year for which it is permitted, may be carried over for
expenditure in the next following fiscal year; and provided, further, that if
any such amount is so carried over, it will be deemed used in the subsequent
fiscal year after the amount otherwise permitted during such fiscal year.


8.12    Prepayment of Other Indebtedness, Amendment of Documents, Etc.


Permit any Consolidated Party to:


(a)    if any Default or Event of Default has occurred and is continuing or
would arise immediately after giving effect thereto as a result thereof, amend
or modify any of the terms of any Junior Note Document or Senior Note Document
if such amendment or modification would add or change any terms in a manner
adverse to the Consolidated Parties or the Lenders, or shorten the final
maturity or average life to maturity thereof or require any principal payment to
be made sooner than originally scheduled or increase the interest rate
applicable thereto;


(b)    make (or give any notice with respect thereto) any voluntary, optional or
other non‑scheduled payment, prepayment, redemption, acquisition for value
(including without limitation, by way of depositing money or securities with the
trustee with respect thereto before due for the purpose of paying when due),
refund, refinance or exchange of the 2005 Senior Notes, the 2009 Senior Notes or
the 2010 Junior Notes, except for (i) a refinancing of any such Indebtedness to
the extent permitted pursuant to Section 8.03 (in each case whether or not
mandatory), (ii) any prepayments of Prepayable Indebtedness to the extent
required by Section 2.05(b)(ii), (iii) prepayments contemplated by and effected
in connection with the Note Redemption after the Closing Date using the proceeds
of the repayment of the Cyrus Intercompany Debt, (iv) the early repayment of the
2005 Senior Notes required by Section 7.13(b), and (v) so long as no Default or
Event of Default has occurred and is continuing or would result therefrom, other
repayments, redemptions or acquisitions of such Indebtedness not otherwise
permitted by this subsection (b); provided that after giving effect to any such
prepayment, (A) on a Pro Forma Basis as of the most recent fiscal quarter end
with respect to which the Administrative Agent has received the Required
Financial Information, the Loan Parties would be in compliance with the
financial covenants set forth in Section 8.11 and (B) no funded Revolving Loans
are then outstanding.


(c)    except as otherwise provided in subsection (b) above, make any payments
in respect of Subordinated Indebtedness in violation of the relevant
subordination provisions;


(d)    enter to any Contractual Obligation or amend or modify any of the terms
of either CBT Indenture if the effect of such Contractual Obligation, amendment
or modification would (i) encumber or restrict the ability of CBT to (i) pay
dividends or make any other distributions to the any Loan Party on its Capital
Stock or with respect to any other interest or participation in, or measured by,
its profits, (ii) pay any Indebtedness or other obligation owed to any Loan
Party, (iii) make loans or advances to any Loan Party, or (iv) sell, lease or
transfer any of its Property to any Loan Party (except Property subject to
Permitted Liens); or


(e)    amend or modify the terms of the partnership agreement (or equivalent
Organization Document) of CyrusOne LP if the effect of such amendment or
modification would be (i) to prohibit or prevent the pledge of the Capital Stock
of CyrusOne LP to the Administrative Agent in accordance with the provisions of
the applicable the Collateral Documents or (ii) to cause the Administrative
Agent or any Lender to cease to be a “Permitted Transferee” (or equivalent)
thereunder.

86

--------------------------------------------------------------------------------






8.13    Organization Documents; Fiscal Year.


Permit any Consolidated Party (other than a Joint Venture) to (a) amend, modify
or change its Organization Documents in a manner materially adverse to the
Lenders or (b) change its fiscal year.


8.14    Ownership of Subsidiaries.


Notwithstanding any other provisions of this Agreement to the contrary, permit
any Consolidated Party to (a) permit any Person (other than the Borrower or any
Wholly Owned Subsidiary of the Borrower) to own any Capital Stock of any Loan
Party, CBT or any CBT Subsidiary, except (i) to qualify directors where required
by applicable Law or to satisfy other requirements of applicable Law with
respect to the ownership of Capital Stock of Foreign Subsidiaries, and (ii) as a
result of or in connection with an Investment not prohibited under Section 8.02
or a dissolution, merger, consolidation or Disposition of all or any portion of
the Property or Capital Stock of a Subsidiary not prohibited by Section 8.02,
Section 8.04 or Section 8.05, (b) permit any Subsidiary (other than any Joint
Venture or any Wholly Owned Subsidiary) to issue or have outstanding any shares
of preferred Capital Stock (other than preferred Capital Stock held by any Loan
Party, CBT or any CBT Subsidiary, or (c) permit, create, incur, assume or suffer
to exist any Lien on any Capital Stock of any Subsidiary of the Borrower, except
for Permitted Liens.


8.15    Designated Senior Indebtedness.


The Borrower hereby agrees and acknowledges that all Obligations shall be
“Designated Senior Indebtedness” (or any comparable term) for purposes of and as
defined in the 2010 Junior Note Indenture and any documents governing any other
Subordinated Indebtedness of the Borrower or any of its Subsidiaries in respect
of which such term (or comparable term) has relevance.




ARTICLE IX
EVENTS OF DEFAULT AND REMEDIES


9.01    Events of Default.


Any of the following shall constitute an Event of Default:


(a)    Non‑Payment. The Borrower or any other Loan Party fails to pay (i) when
and as required to be paid herein, any amount of principal of any Loan or any
L/C Obligation, or (ii) within three days after the same becomes due, any
interest on any Loan or on any L/C Obligation, any fee due hereunder or any
other amount payable hereunder or under any other Loan Document; or


(b)    Specific Covenants. Any Loan Party fails to perform or observe any term,
covenant or agreement contained in Section 7.03(a), Section 7.13(b) or
Article VIII; or


(c)    Certain Reporting Covenants. Any Loan Party fails to perform or observe
any term, covenant or agreement contained in any of Section 7.01, 7.02(a) or
7.02(b) and any such failure continues for 15 days after (i) a Responsible
Officer of the Borrower has knowledge of such failure or (ii) notice thereof
from the Administrative Agent to the Borrower (which notice will be given at the
request of any Lender); or


(d)    Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a), (b) or (c) above)
contained in any Loan Document on its part to be performed or observed and such
failure continues for 30 days after (i) a Responsible Officer of the Borrower
has knowledge of such failure or (ii) notice thereof from the Administrative
Agent to the Borrower (which notice will be given at the request of any Lender);
or


(e)    Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Borrower or any other Loan Party herein, in any other Loan

87

--------------------------------------------------------------------------------




Document, or in any document delivered in connection herewith or therewith shall
be incorrect or misleading in any material respect (or in any respect, if such
representation, warranty, certification or statement of fact is qualified by
materiality) when made or deemed made; or


(f)    Cross‑Default. (i) Any Loan Party (A) fails to make any payment when due
(whether by scheduled maturity, required prepayment, acceleration, demand, or
otherwise) in respect of any Indebtedness or Guarantee (other than Indebtedness
hereunder and Indebtedness under Swap Contracts) having an aggregate principal
amount (including amounts owing to all creditors under any combined or
syndicated credit arrangement) of more than the Threshold Amount, or (B) fails
to observe or perform any other agreement or condition relating to any such
Indebtedness or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event occurs, the effect of which default or
other event is to cause, or to permit the holder or holders of such Indebtedness
or the beneficiary or beneficiaries of such Guarantee (or a trustee or agent on
behalf of such holder or holders or beneficiary or beneficiaries) to cause, with
the giving of notice if required, such Indebtedness to become due (automatically
or otherwise), prior to its stated maturity; provided that this clause (i) shall
not apply to secured Indebtedness that becomes due as a result of the voluntary
sale or transfer of the Property or assets securing such Indebtedness or
(ii) there occurs (other than on a voluntary basis) under any Swap Contract an
Early Termination Date (as defined in such Swap Contract) resulting from (A) any
event of default under such Swap Contract as to which the Borrower or any
Subsidiary is the Defaulting Party (as defined in such Swap Contract) or (B) any
Termination Event (as so defined) under such Swap Contract as to which the
Borrower or any Subsidiary is an Affected Party (as so defined) and, in either
event, the Swap Termination Value owed by the Borrower or such Subsidiary as a
result thereof is greater than the Threshold Amount; or


(g)    Insolvency Proceedings, Etc. The Borrower or any Subsidiary (other than
an Immaterial Subsidiary) institutes or consents to the institution of any
proceeding under any Debtor Relief Law, or makes an assignment for the benefit
of creditors; or applies for or consents to the appointment of any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer
for it or for all or any material part of its Property; or any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer is
appointed without the application or consent of such Person and the appointment
continues undischarged or unstayed for 60 calendar days; or any proceeding under
any Debtor Relief Law relating to any such Person or to all or any material part
of its Property is instituted without the consent of such Person and continues
undismissed or unstayed for 60 calendar days, or an order for relief is entered
in any such proceeding; or


(h)    Inability to Pay Debts; Attachment. (i) The Borrower or any Subsidiary
(other than an Immaterial Subsidiary) becomes unable or admits in writing its
inability or fails generally to pay its debts as they become due, or (ii) any
writ or warrant of attachment or execution or similar process is issued or
levied against all or any material part of the property of any such Person and
is not released, vacated or fully bonded within 30 days after its issue or levy;
or


(i)    Judgments. There is entered against the Borrower or any Subsidiary (other
than an Immaterial Subsidiary) any one or more final judgments or orders for the
payment of money in an aggregate amount exceeding the Threshold Amount (to the
extent not covered by independent third‑party insurance), and (i) enforcement
proceedings are lawfully commenced by any creditor upon such judgment or order,
or (ii) there is a period of 60 consecutive days during which such judgment is
unpaid and a stay of enforcement of such judgment, by reason of a pending appeal
or otherwise, is not in effect; or


(j)    ERISA. An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in a Material Adverse Effect; or


(k)    Invalidity of Loan Documents; Guarantees. (i) Any material Loan Document,
at any time after its execution and delivery and for any reason other than as
expressly permitted hereunder or satisfaction in full of all the Obligations,
ceases to be in full force and effect; or any Loan Party contests in any manner
the validity or enforceability of any Loan Document (other than any Issuer
Document); or any Loan Party denies that it has any or further liability or
obligation under any Loan Document (other than any Issuer

88

--------------------------------------------------------------------------------




Document), or purports to revoke, terminate or rescind any Loan Document (other
than any Issuer Document); or (ii) except as the result of or in connection with
a dissolution, merger or disposition of all or part of the assets or Capital
Stock of a Subsidiary not prohibited by Section 8.04 or Section 8.05, the
Guaranty given by any Subsidiary (other than an Immaterial Subsidiary) hereunder
or any provision thereof shall cease to be in full force and effect, or any
Guarantor hereunder or any Person acting by or on behalf of such Guarantor shall
deny or disaffirm such Guarantor's obligations under its Guaranty, or any
Subsidiary (other than an Immaterial Subsidiary) shall default in the due
performance or observance of any term, covenant or agreement on its part to be
performed or observed pursuant to its Guaranty; or


(l)    Change of Control. There occurs any Change of Control.


9.02    Remedies Upon Event of Default.


If any Event of Default occurs and is continuing, the Administrative Agent
shall, at the request of, or may, with the consent of, the Required Lenders,
take any or all of the following actions:


(a)    declare the commitment of each Lender to make Loans and any obligation of
all L/C Issuers to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;


(b)    declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower;


(c)    require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and


(d)    exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents;


provided, however, that upon the occurrence of an Event of Default specified in
Section 9.01(g) with respect to the Borrower, the obligation of each Lender to
make Loans and any obligation of all L/C Issuers to make L/C Credit Extensions
shall automatically terminate, the unpaid principal amount of all outstanding
Loans and all interest and other amounts as aforesaid shall automatically become
due and payable, and the obligation of the Borrower to Cash Collateralize the
L/C Obligations as aforesaid shall automatically become effective, in each case
without further act of the Administrative Agent or any Lender.


9.03    Application of Funds.


After the acceleration of the Obligations as provided for in Section 9.02(b) (or
after the Loans have automatically become immediately due and payable and the
L/C Obligations have automatically been required to be Cash Collateralized as
set forth in the proviso to Section 9.02), any amounts received on account of
the Obligations shall, subject to the provision of Sections 2.14 and 2.15, be
applied by the Administrative Agent in the following order:


First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent and the Collateral Agent, each
in its capacity as such, ratably among them in proportion to the amounts
described in this clause First payable to them;


Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders (including fees, charges and disbursements
of counsel to the respective Lenders and the respective L/C Issuers and amounts
payable under Article III), ratably among them in proportion to the respective
amounts described in this clause Second payable to them;

89

--------------------------------------------------------------------------------






Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations, ratably among the Lenders and the L/C Issuers in proportion to the
respective amounts described in this clause Third payable to them;


Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, L/C Borrowings, obligations under Swap Contracts between
any Loan Party and any Lender of Affiliate of any Lender, obligations under a
Treasury Management Agreement between any Loan Party and any Lender of Affiliate
of any Lender; ratably among such parties in proportion to the respective
amounts described in this clause Fourth held by them


Fifth, to the Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit to the extent not otherwise Cash Collateralized by
the Borrower pursuant to Sections 2.03 and 2.14; and


Last, the balance, if any, after all of the Obligations have been paid in full,
to the Borrower or as otherwise required by Law.


Subject to Section 2.03(c) and 2.14, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Borrower Cash Collateral after all Letters
of Credit have either been fully drawn or expired, such remaining amount shall
be applied to the other Obligations, if any, in the order set forth above. If at
any time after any Obligation shall have been Cash Collateralized with Borrower
Cash Collateral no Event of Default shall be continuing, the Administrative
Agent shall promptly return to the Borrower all the Borrower Cash Collateral.




ARTICLE X
ADMINISTRATIVE AGENT


10.01    Appointment and Authority.


(a)    Each of the Lenders and each L/C Issuer hereby irrevocably appoints Bank
of America to act on its behalf as the Administrative Agent hereunder and under
the other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. Each of the Lenders hereby
irrevocably appoints Bank of America to act on its behalf as the Collateral
Agent hereunder and under the other Loan Documents and authorizes the Collateral
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Collateral Agent by the terms hereof or thereof, together with
such actions and powers as are reasonably incidental thereto. The Lenders and
the Administrative Agent, the Syndication Agent and the Co-Documentation Agents
agree that the Collateral Agent shall be entitled to all of the benefits and
privileges of this Article X to the same extent as the Administrative Agent. The
provisions of this Article are solely for the benefit of the Administrative
Agent, the Collateral Agent, the Lenders and the L/C Issuers, and neither the
Borrower nor any other Loan Party shall have rights as a third party beneficiary
of any of such provisions. It is understood and agreed that the use of the term
“agent” herein or in any other Loan Documents (or any other similar term) with
reference to the Administrative Agent or Collateral Agent is not intended to
connote any fiduciary or other implied (or express) obligations arising under
agency doctrine or any applicable Law. Instead such term is used as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between contracting parties.


10.02    Rights as a Lender.


The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include

90

--------------------------------------------------------------------------------




the Person serving as the Administrative Agent hereunder in its individual
capacity. Such Person and its Affiliates may accept deposits from, lend money
to, own securities of, act as the financial advisor or in any other advisory
capacity for and generally engage in any kind of business with the Borrower or
any Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.


10.03    Exculpatory Provisions.


The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents and its duties
hereunder shall be administrative in nature. Without limiting the generality of
the foregoing, the Administrative Agent:


(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;


(b)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents); provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable Law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and


(c)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.


The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.01 and 9.02) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and non-appealable judgment. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given in writing to the Administrative Agent
by the Borrower, a Lender or an L/C Issuer.


The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article V or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.


10.04    Reliance by Administrative Agent.


The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan, or the
issuance,

91

--------------------------------------------------------------------------------




extension, renewal or increase of a Letter of Credit, that by its terms must be
fulfilled to the satisfaction of a Lender or the applicable L/C Issuer, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or the applicable L/C Issuer unless the Administrative Agent shall have
received notice to the contrary from such Lender or the applicable L/C Issuer
prior to the making of such Loan or the issuance of such Letter of Credit. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.


10.05    Delegation of Duties.


The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub‑agents appointed by the Administrative Agent. The Administrative
Agent and any such sub‑agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub‑agent and to
the Related Parties of the Administrative Agent and any such sub‑agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent. The Administrative Agent shall not be responsible for the
negligence or misconduct of any sub-agents (other than Affiliates of the
Administrative Agent) except to the extent that a court of competent
jurisdiction determines in a final and non-appealable judgment that the
Administrative Agent acted with gross negligence or willful misconduct in the
selection of such sub-agents.


10.06    Resignation of Administrative Agent.


(a)    The Administrative Agent may at any time give notice of its resignation
to the Lenders, the L/C Issuers and the Borrower. Upon receipt of any such
notice of resignation, the Required Lenders shall have the right, in
consultation with the Borrower, to appoint a successor, which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States. If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation (or such
earlier day as shall be agreed by the Required Lenders) (the “Resignation
Effective Date”), then the retiring Administrative Agent may (but shall not be
obligated to) appoint, and in the absence of such appointment by the
Administrative Agent at least 10 days prior to the Resignation Effective Date,
the Borrower may, in either case on behalf of the Lenders and the L/C Issuers,
appoint a successor Administrative Agent meeting the qualifications set forth
above. Whether or not a successor has been appointed, such resignation shall
become effective in accordance with such notice on the Resignation Effective
Date.


(b)    If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable law, by notice in writing to the Borrower and
such Person remove such Person as Administrative Agent and, in consultation with
the Borrower, appoint a successor. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days (or such earlier day as shall be agreed by the Required Lenders)
(the “Removal Effective Date”), then such removal shall nonetheless become
effective in accordance with such notice on the Removal Effective Date.


(c)    With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the L/C Issuers under any of
the Loan Documents, the retiring or removed Administrative Agent shall continue
to hold such collateral security until such time as a successor Administrative
Agent is appointed) and (2) except for any indemnity payments or other amounts
then owed to the retiring or removed Administrative Agent, all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and each L/C
Issuer directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section 10.06. Upon the
acceptance of a successor's appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or removed) Administrative Agent (other
than as provided in

92

--------------------------------------------------------------------------------




Section 3.01(g) and other than any rights to indemnity payments or other amounts
owed to the retiring or removed Administrative Agent as of the Resignation
Effective Date or the Removal Effective Date, as applicable), and the retiring
or removed Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section 10.06). The fees payable
by the Borrower to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrower and such
successor. After the retiring or removed Administrative Agent's resignation or
removal hereunder and under the other Loan Documents, the provisions of this
Article and Section 10.04 shall continue in effect for the benefit of such
retiring or removed Administrative Agent, its sub‑agents and their respective
Related Parties in respect of any actions taken or omitted to be taken by any of
them while the retiring or removed Administrative Agent was acting as
Administrative Agent.


(d)    Any resignation by Bank of America as Administrative Agent pursuant to
this Section 10.06 shall also constitute its resignation as an L/C Issuer. If
Bank of America resigns as an L/C Issuer, it shall retain the rights, powers,
privileges and duties of an L/C Issuer with respect to all Letters of Credit
issued by Bank of America and outstanding as of the effective date of its
resignation as an L/C Issuer and all L/C Obligations with respect thereto,
including the right to require the Lenders to make Base Rate Loans or fund risk
participations in Unreimbursed Amounts pursuant to Section 2.03(c). Upon the
appointment by the Borrower of a successor L/C Issuer hereunder (which successor
shall in all case be a Lender other than a Defaulting Lender), (a) such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring L/C Issuer, (b) the retiring L/C Issuer
shall be discharged from all of their respective duties and obligations
hereunder or under the other Loan Documents, and (c) the successor L/C Issuer
shall issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to the retiring L/C Issuer to effectively assume the obligations of
the retiring L/C Issuer with respect to such Letters of Credit.


10.07    Non‑Reliance on Administrative Agent and Other Lenders.


Each Lender and each L/C Issuer acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and each L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.


10.08    No Other Duties, Etc.


Anything herein to the contrary notwithstanding, none of the Book Managers,
Arrangers, Co-Documentation Agents, Syndication Agent or other agents listed on
the cover page hereof shall have any powers, duties or responsibilities under
this Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, a Lender or an L/C Issuer hereunder
(but shall in each case have the benefits of Section 11.04(b) as provided
therein).


10.09    Administrative Agent May File Proofs of Claim.


In case of the pendency of any proceeding under any Debtor Relief Law or any
other judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:


(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuers and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements

93

--------------------------------------------------------------------------------




and advances of the Lenders, the L/C Issuers and the Administrative Agent and
their respective agents and counsel and all other amounts due the Lenders, the
L/C Issuers and the Administrative Agent under Section 2.03(h) and (i),
Section 2.08 and Section 11.04) allowed in such judicial proceeding; and


(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;


and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each L/C Issuer to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the L/C Issuer(s), to pay to
the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under
Sections 2.08 and 11.04.


Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or any L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
in any such proceeding.


10.10    Collateral and Guaranty Matters.


The Lenders and the L/C Issuers irrevocably authorize and direct each of the
Administrative Agent and/or Collateral Agent, as applicable:


(a)    to release (i) any Lien on any Property granted to or held by the
Collateral Agent under any Loan Document (A) upon termination of the Aggregate
Revolving Commitments and payment in full of all Obligations outstanding under
the Loan Documents (other than contingent indemnification obligations as to
which no claim has been asserted) and the expiration, termination or Cash
Collateralization of all Letters of Credit, (B) that is transferred or to be
transferred as part of or in connection with any Disposition permitted hereunder
or under any other Loan Document or (C) subject to Section 11.01, if approved,
authorized or ratified in writing by the Required Lenders, (ii) any Lien on the
Capital Stock of any Subsidiary that becomes a Non‑Pledged Subsidiary at any
time after the Closing Date as a result of a transaction permitted hereunder and
(iii) any Lien on the Property or Capital Stock of Wireless LLC, CBTS or any
Subsidiary of CBTS contemplated by Section 7.12(c), upon the consummation of a
Wireless Disposition or CBTS Disposition, as applicable;


(b)    to subordinate any Lien on any Property granted to or held by the
Collateral Agent under any Loan Document to the holder of any Lien on such
Property that is permitted by Section 8.01(i); and


(c)    to release any Guarantor from its obligations under the Guaranty (i) if
such Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder or (ii) if such Person (including, without limitation, Wireless LLC,
CBTS or any Subsidiary of CBTS as contemplated by Section 7.12(c)) becomes an
Excluded Subsidiary at any time after the Closing Date as a result of a
transaction permitted hereunder.


In connection with any termination or release pursuant to this Section 10.10,
the Administrative Agent and/or the Collateral Agent shall promptly execute and
deliver to the Borrower or any Subsidiary, at the Borrower's or such
Subsidiary's expense, all documents that the Borrower or such Subsidiary shall
reasonably request to evidence such termination or release. Effective
immediately upon any Loan Party ceasing to be a Subsidiary or ceasing to be a
Guarantor, such Loan Party shall cease to be a party to this Agreement. Upon
request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent's and/or Collateral Agent's, as
applicable, authority to release or subordinate its interest in particular types
or items of Property, or to release any Guarantor from its obligations under the
Guaranty pursuant to this Section 10.10; provided that the failure to obtain
such confirmation shall not derogate from the rights of the Borrower and the
Subsidiaries under this Section 10.10.



94

--------------------------------------------------------------------------------




ARTICLE XI
MISCELLANEOUS


11.01    Amendments, Etc.


(a)    General. No amendment or waiver of any provision of this Agreement or any
other Loan Document, and no consent to any departure by the Borrower or any
other Loan Party therefrom, shall be effective, except, in the case of this
Agreement, pursuant to an agreement or agreements in writing entered into by the
Borrower, each Loan Party upon which such agreement will place additional
obligation or from the rights of which such agreement will derogate and the
Required Lenders or, in the case of any other Loan Document, pursuant to an
agreement or agreements in writing entered into by the Administrative Agent and
the Loan Parties or other Subsidiaries that are parties thereto, in each case
with the consent of the Required Lenders, and each such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided, however, that:


(i)    no such amendment, waiver or consent shall, without the written consent
of each Lender affected thereby:


(A)    extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 9.02) (it being understood and agreed
that a waiver of any condition precedent set forth in Section 5.02 or of any
Default or Event of Default or mandatory reduction in the Commitments shall not
constitute a change in the terms of any Commitment of any Lender);


(B)    postpone any date fixed by this Agreement or any other Loan Document for
any payment (excluding mandatory prepayments) of principal, interest, fees or
other amounts due to the Lenders (or any of them) hereunder or under any other
Loan Document;


(C)    reduce or forgive the principal of, or the rate of interest specified
herein on, any Loan or L/C Borrowing, or any fees or other amounts payable
hereunder or under any other Loan Document; provided, however, that only the
consent of the Required Lenders shall be necessary (i) to amend the definition
of “Default Rate” or to waive any obligation of the Borrower to pay interest or
Letter of Credit Fees at the Default Rate or (ii) to amend any financial
covenant hereunder (or any defined term used therein) even if the effect of such
amendment would be to reduce the rate of interest on any Loan or L/C Borrowing
or to reduce any fee payable hereunder;


(D)    change Section 9.03 in a manner that would alter the pro rata sharing of
payments required thereby;


(E)    except as contemplated by paragraph (b) below, change the definition of
“Required Lenders,” any provision of this Section 11.01(a)(i) or any other
provision hereof specifying the number or percentage of Lenders required to
amend, waive or otherwise modify any rights hereunder or make any determination
or grant any consent hereunder;


(F)    (i) except as the result of or in connection with a Disposition not
prohibited by Section 8.05, release all or substantially all of the Collateral
and (ii) except as otherwise provided in Section 10.10, release all or
substantially all of the Guarantors; or


(G)    release the Borrower from its obligations under the Loan Documents.


(ii)    (A) no Default or Event of Default existing at the time of any proposed
Credit Extension under the Revolving Commitments may be waived for the purposes
of satisfying the condition precedent set forth in Section 5.02(b) in respect of
such proposed Credit Extension without the consent at such time of Lenders
holding in the aggregate at least a majority of the Revolving Commitments; and
(B) without the consent of each Lender holding a Revolving Commitment or any
outstanding Revolving Loans or participations (whether

95

--------------------------------------------------------------------------------




funded or not) in L/C Obligations (and/or participations therein), no amendment,
waiver or consent relating to this Section 11.01(a)(ii) shall be effective;


(iii)    [Reserved];


(iv)    (A) no amendment, waiver or consent shall, unless in writing and signed
by each affected L/C Issuer in addition to the Lenders required above, affect
the rights or duties of an L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; and
(B) no amendment, waiver or consent shall, unless in writing and signed by the
Swingline Lender in addition to the Lenders required above, affect the rights or
duties of the Swingline Lender under this Agreement;


(v)    no amendment, waiver or consent shall, unless in writing and signed by
the Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document;


(vi)    no amendment, waiver or consent shall, unless in writing and signed by
the Collateral Agent in addition to the Lenders required above, affect the
rights or duties of the Collateral Agent under this Agreement or any other Loan
Document;


(vii)    the Fee Letter may be amended, or rights or privileges thereunder
waived, in each case in a writing executed only by the parties thereto;


(viii)    no amendment, waiver or consent shall, without the written consent of
each Lender affected thereby, impose any greater restriction on the ability of
any Lender to assign any of its rights or obligations hereunder; and


(ix)    any amendment or waiver of, or consent with respect to, Section 2.13
requiring the consent of the Required Lenders that by its terms affects any
individual Lender more adversely than other affected Lenders shall require the
consent of such individual Lender.


Notwithstanding the foregoing, (A) any provision of this Agreement may be
amended by an agreement in writing entered into by the Borrower, the Required
Lenders and the Administrative Agent (and, if their rights or obligations are
affected thereby, the L/C Issuers and the Swingline Lender) if (i) by the terms
of such agreement the Commitment of each Lender not consenting to the amendment
provided for therein shall terminate upon the effectiveness of such amendment
and (ii) at the time such amendment becomes effective, each Lender not
consenting thereto receives payment in full of the principal of and interest
accrued on each Loan made by it and all other amounts owing to it or accrued for
its account under this Agreement, and (B) any waiver, amendment or modification
of this Agreement that by its terms affects the rights or duties under this
Agreement of the Lenders under one or more tranches but not under any other
tranche may be effected by an agreement or agreements in writing entered into by
the Borrower and the requisite percentage in interest of the affected tranche or
tranches of Lenders that would be required to consent thereto under this Section
11.01 if such tranche or tranches of Lenders were the only tranche or tranches
of Lenders hereunder at the time.


(b)    Incremental Facilities.


(i)For the avoidance of doubt and notwithstanding any provision to the contrary
set forth in this Agreement or any other Loan Document, this Agreement may be
amended (or amended and restated) at any time and from time to time to increase
the Aggregate Revolving Commitments or to establish one or more additional
separate tranches of term loans (each such increase to the Revolving Commitments
and/or establishment of a new tranche term loans being referred to herein as an
“Incremental Facility,” and all of such increases and establishments being
referred to collectively as the “Incremental Facilities”) to be made to the
Borrower by an agreement in writing entered into by the Borrower, the
Administrative Agent and each Person (including any Lender) that shall agree to
provide any such increase to the Revolving Commitments or such separate tranches
of term loans (but without the consent of any other Lender), and each such
Person that shall

96

--------------------------------------------------------------------------------




not already be a Lender shall, at the time such agreement becomes effective,
become a Lender with the same effect as if it had originally been a Lender under
this Agreement with the Revolving Commitment and/or term loan set forth in such
agreement; provided, however, that: (A) without the written consent of the
Required Lenders, the aggregate principal amount of increases in the Revolving
Commitments and/or separate term loans effected after the Closing Date pursuant
to this Section 11.01(b) shall not exceed $250,000,000; (B) the Borrower shall
have delivered to the Administrative Agent a Pro Forma Compliance Certificate
demonstrating that, upon giving effect on a Pro Forma Basis to the incurrence of
any such Incremental Facility and the concurrent retirement of any other
Indebtedness of a Consolidated Party, the Loan Parties would be in compliance
with the financial covenants set forth the in Section 8.11 as of the most recent
fiscal quarter end for which the Administrative Agent has received the Required
Financial Information; (C) no Default or Event of Default shall exist at the
time of the amendment giving effect to any such increase in the Revolving
Commitments and/or the making of a separate term loan, as applicable, becomes
effective; and (D) no Lender shall be obligated to participate in any such
increase by increasing its own commitment hereunder unless such Lender elects to
do so in its sole discretion at the time of such increase. The terms applicable
to any additional Revolving Commitments shall be the same as those applicable to
the Original Revolving Commitments (after giving effect to any amendment in
connection with the establishment of such additional Revolving Commitments),
except as to (A) any related upfront fees which shall be as agreed between the
Borrower and the applicable Lenders providing such additional Revolving
Commitments and (B) certain mandatory commitment reductions with respect to the
Original Revolving Commitments may be effected on a non-pro rata basis as
described in Section 2.06. The terms applicable to any Incremental Facility
structured as a separate term loan tranche (after giving effect to any amendment
in connection with the establishment of such term loans), including in respect
of pricing, amortization and maturity, shall be as agreed to between the
Borrower and the Lenders providing such Incremental Facility (it being
understood that general administrative and similar terms not specific to such
Incremental Facility shall be as provided in this Agreement); provided, however,
that (A) each such Incremental Facility structured as a separate term loan
tranche may be provided the right to ratable (with the each other Incremental
Facility structured as a separate term loan tranche) prepayment in connection
with any voluntary or mandatory prepayment, (B) no more than 20% of the initial
principal amount of any Incremental Facility structured as a separate term loan
tranche shall amortize (pursuant to schedule amortization) prior to the Maturity
Date and (C) the final maturity date of any Incremental Facility structured as a
separate term loan tranche shall not occur prior to the Maturity Date or the
final maturity date of any other then existing Incremental Facility structured
as a separate term loan.


(ii)Any such amendment (or amendment and restatement) effected pursuant to
Section 11.01(b)(i) shall amend the provisions of this Agreement and the other
Loan Documents to set forth the terms of each Incremental Facility established
thereby (including the amount and the final maturity thereof, any provisions
relating to the amortization or mandatory prepayment thereof, the interest to
accrue and be payable thereon and any fees to be payable in respect thereof (in
each case subject to any applicable restrictions set forth in subsection (i) of
this Section 11.01(b)) and to effect such other changes (including changes to
the provisions of Section 11.01(a), Section 2.05 and the definition of “Required
Lenders”) as the Borrower and the Administrative Agent shall deem necessary or
advisable in connection with the establishment of any such Incremental Facility;
provided, however, that no such agreement shall: (A) effect any change described
in any of clauses (A), (B), (C), (F) and (G) of Section 11.01(a) without the
consent of each Person required to consent to such change under such clause (it
being agreed, however, that any increase in the Aggregate Revolving Commitments
or establishment of any Incremental Facility consisting of a separate tranche of
term loans will not, of itself, be deemed to effect any of the changes described
in clauses (A), (B), (C), (F) and (G) of Section 11.01(a)(i), and that
modifications to Section 2.12, Section 9.03 or the definition of “Required
Lenders” or other provisions relating to voting provisions to provide the
Persons providing the applicable Incremental Facility with the benefit of such
provisions will not, by themselves, be deemed to effect any of the changes
described in clauses (D) and (E) of Section 11.01(a)(i)), or (B) amend
Article VII, VIII or IX in any manner that by its terms benefits one or more
tranches, but not all tranches, of Loans or Commitments without the prior
written consent of Lenders holding a majority in interest of the Revolving
Commitments then existing, if the Lenders holding Revolving Commitments are not
so benefited, and of Lenders holding a majority in interest of each separate
tranche of term loans then existing and not so benefited, (it being agreed

97

--------------------------------------------------------------------------------




that no provision requiring the Borrower to prepay term loans of one or more
Incremental Facilities with the proceeds of Dispositions, Involuntary
Dispositions, issuances of Indebtedness, Equity Issuances or with the proceeds
of excess cash flow will be deemed to violate this clause). The loans,
commitments and borrowings of any Incremental Facility established pursuant to
this Section 11.01(b) shall constitute Loans, Commitments and Borrowings under,
and shall be entitled to all the benefits afforded by, this Agreement and the
other Loan Documents, and shall, without limiting the foregoing, benefit equally
and ratably from the Guaranty set forth in Article IV hereunder and the security
interests and Liens created by the Collateral Documents, and the Borrower shall
take any actions reasonably required by the Administrative Agent to ensure
and/or demonstrate that the requirements of this sentence are satisfied after
the establishment of any such Incremental Facility.


(c)    Voting Rights of Defaulting Lenders. Notwithstanding anything to the
contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder (and any amendment, waiver
or consent which by its terms requires the consent of all Lenders or each
affected Lender may be effected with the consent of the applicable Lenders other
than Defaulting Lenders), except that (i) the Commitment of any Defaulting
Lender may not be increased or extended without the consent of such Lender and
(ii) any waiver, amendment or modification requiring the consent of all Lenders
or each affected Lender that (A) by its terms affects any Defaulting Lender more
adversely than other affected Lenders, (B) increases or extends the Commitment
of any such Defaulting Lender, (C) reduces the principal of or (except as
provided in Section 11.01(a)(i)(C) above) the rate of interest for Loans of such
Defaulting Lender, or fees or other amounts payable hereunder or under any other
Loan Document to such Defaulting Lender or (D) amends or modifies any provision
of this Section 11.01(c), shall require the consent of such Defaulting Lender.


(d)    Voting Rights of Lenders During Bankruptcy Proceedings. Notwithstanding
the fact that the consent of all the Lenders is required in certain
circumstances as set forth above, (x) each Lender is entitled to vote as such
Lender sees fit on any bankruptcy reorganization plan that affects the Loans,
and each Lender acknowledges that the provisions of Section 1126(c) of the
Bankruptcy Code supersedes the unanimous consent provisions set forth herein and
(y) the Required Lenders shall determine whether or not to allow a Loan Party to
use cash collateral in the context of a bankruptcy or insolvency proceeding and
such determination shall be binding on all of the Lenders.


(e)    Additional Borrower. No amendment or waiver of any provision of this
Agreement that would have the effect of adding one or more additional Borrowers
hereunder shall be effective without the consent of all the Lenders. Any Lender
not providing such consent may be replaced by the Borrower in accordance with
Section 11.13.


11.02    Notices. Effectiveness of Electronic Communications.


(a)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:


(i)    if to the Borrower, the Administrative Agent, the Collateral Agent or
Bank of America, in its capacity as an L/C Issuer, to the address, facsimile
number, electronic mail address or telephone number specified for such Person on
Schedule 11.02; and


(ii)    if to any other Lender or L/C Issuer, to the address, facsimile number,
electronic mail address or telephone number specified in its Administrative
Questionnaire (including, as appropriate, notices delivered solely to the Person
designated by a Lender on its Administrative Questionnaire then in effect for
the delivery of notices that may contain material non-public information
relating to the Borrower).


Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other

98

--------------------------------------------------------------------------------




communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).


(b)    Electronic Communications. Notices and other communications to the
Lenders and the L/C Issuers hereunder may be delivered or furnished by
electronic communication (including e‑mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent; provided that the
foregoing shall not apply to notices to any Lender or any L/C Issuer pursuant to
Article II if such Lender or such L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent, the Swingline
Lender, each L/C Issuer or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications.


Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e‑mail address shall be deemed received upon the
sender's receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e‑mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e‑mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii), if such notice, e-mail or other communication is not sent during the
normal business hours of the recipient, such notice, e-mail or communication
shall be deemed to have been sent at the opening of business on the next
Business Day for the recipient.


(c)    The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender, any L/C Issuer
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of the Borrower's, any
Loan Party's or the Administrative Agent's transmission of Borrower Materials
through the Internet, except to the extent that such losses, claims, damages,
liabilities or expenses are determined by a court of competent jurisdiction by a
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Agent Party; provided, however, that in no event
shall any Agent Party have any liability to the Borrower, any Lender, any L/C
Issuer or any other Person for indirect, special, incidental, consequential or
punitive damages (as opposed to direct or actual damages).


(d)    Change of Address, Etc. Each of the Borrower, the Administrative Agent,
the Collateral Agent, the Swingline Lender and each L/C Issuer may change its
address, facsimile or telephone number for notices and other communications
hereunder by notice to the other parties hereto. Each other Lender may change
its address, facsimile or telephone number for notices and other communications
hereunder by notice to the Borrower, the Administrative Agent, the Collateral
Agent, the Swingline Lender and each L/C Issuer. In addition, each Lender agrees
to notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
telephone number, facsimile number and electronic mail address to which notices
and other communications may be sent and (ii) accurate wire instructions for
such Lender. Furthermore, each Public Lender agrees to cause at least one
individual at or on behalf of such Public Lender to at all times have selected
the “Private Side Information” or similar designation on the content declaration
screen of the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender's compliance procedures and applicable Law,
including United States Federal and state securities Laws, to make reference to
Borrower Materials that are not made available through the “Public Side
Information” portion of the Platform and that may contain material non-public
information with respect to the Borrower or its securities for purposes of
United States Federal or state securities laws.

99

--------------------------------------------------------------------------------






(e)    Reliance by Administrative Agent, L/C Issuer and Lenders. The
Administrative Agent, the Collateral Agent, each L/C Issuer and the Lenders
shall be entitled to rely and act upon any notices (including telephonic or
electronic Committed Loan Notices, Letter of Credit Applications and Swingline
Loan Notices) purportedly given by or on behalf of the Borrower even if (i) such
notices were not made in a manner specified herein, were incomplete or were not
preceded or followed by any other form of notice specified herein, or (ii) the
terms thereof, as understood by the recipient, varied from any confirmation
thereof. The Borrower shall indemnify the Administrative Agent, each L/C Issuer,
each Lender and the Related Parties of each of them from all losses, costs,
expenses and liabilities resulting from the reliance by such Person on each
notice purportedly given by or on behalf of the Borrower. All telephonic notices
to and other telephonic communications with the Administrative Agent may be
recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.


11.03    No Waiver; Cumulative Remedies.


(a)    No failure by any Lender, any L/C Issuer, the Collateral Agent or the
Administrative Agent to exercise, and no delay by any such Person in exercising,
any right, remedy, power or privilege hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.


(b)    Notwithstanding anything to the contrary contained herein or in any other
Loan Document, the authority to enforce rights and remedies hereunder and under
the other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 9.02 (acting with the consent or
at the direction of the Required Lenders) for the benefit of all the Lenders and
the L/C Issuers; provided, however, that the foregoing shall not prohibit (a)
the Administrative Agent from exercising on its own behalf the rights and
remedies that inure to its benefit (solely in its capacity as Administrative
Agent) hereunder and under the other Loan Documents, (b) any L/C Issuer or the
Swingline Lender from exercising the rights and remedies that inure to its
benefit (solely in its capacity as L/C Issuer or Swingline Lender, as the case
may be) hereunder and under the other Loan Documents, (c) any Lender from
exercising setoff rights in accordance with Section 11.08 (subject to the terms
of Section 2.13), or (d) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to any Loan Party under any Debtor Relief Law; and provided, further, that if at
any time there is no Person acting as Administrative Agent hereunder and under
the other Loan Documents, then (i) the Required Lenders shall have the rights
otherwise ascribed to the Administrative Agent pursuant to Section 9.02 and (ii)
in addition to the matters set forth in clauses (b), (c) and (d) of the
preceding proviso and subject to Section 2.13, any Lender may, with the consent
of the Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.


11.04    Expenses; Indemnity; Damage Waiver.


(a)    Costs and Expenses. The Borrower shall pay (i) all reasonable and
documented out‑of‑pocket expenses incurred by the Administrative Agent, the
Collateral Agent and their Affiliates (including the reasonable fees, charges
and disbursements of a single counsel for the Administrative Agent or Collateral
Agent and not more than one counsel required in any local jurisdiction), in
connection with the syndication of the credit facilities provided for herein,
the preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable and
documented out‑of‑pocket expenses incurred by each L/C Issuer in connection with
the issuance, amendment, renewal or extension of any Letter of Credit or any
demand for payment thereunder and (iii) all out‑of‑pocket expenses incurred by
the Administrative Agent, the Collateral Agent, any Lender or any L/C Issuer
(including the fees, charges and disbursements of a single counsel for the
Administrative Agent or Collateral Agent and not more than one counsel required
in any local jurisdiction and of one counsel retained by the Lenders or any
steering committee or similar group acting on behalf of the Lenders as a group
(and such additional counsel as the Administrative Agent, any Lender, any group
of Lenders or any such steering

100

--------------------------------------------------------------------------------




committee determines in good faith are necessary in light of actual or potential
conflicts of interest of the availability of different claims or defenses)), in
connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section 11.04, or (B) in connection with the Loans made or Letters of
Credit issued hereunder, including all such out‑of‑pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Loans or
Letters of Credit.


(b)    Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub‑agent thereof), Collateral Agent (and any
sub‑agent thereof), each Lender, the Syndication Agent, each Arranger, each
Documentation Agent and each L/C Issuer, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses (including the fees, charges and disbursements
of any counsel for any Indemnitee) incurred by any Indemnitee or asserted
against any Indemnitee arising out of, in connection with, or as a result of any
claim or any litigation or other proceedings (regardless of whether any such
Indemnitee is a party thereto or whether such claim, litigation, or other
proceeding is brought by a third party or by the Borrower or any of its
Affiliates) that relate to (i) the execution or delivery of this Agreement, any
other Loan Document or any agreement or instrument contemplated hereby or
thereby, the performance by the parties hereto of their respective obligations
hereunder or thereunder or the consummation of the transactions contemplated
hereby or thereby, or, in the case of the Administrative Agent (and any
sub‑agent thereof) and its Related Parties only, the administration of this
Agreement and the other Loan Parties, (ii) any Loan or Letter of Credit or the
use or proposed use of the proceeds therefrom (including any refusal by any L/C
Issuer to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or release of
Hazardous Materials on or from any property owned or operated by the Borrower or
any of its Subsidiaries, or any Environmental Liability related in any way to
the Borrower or any of its Subsidiaries, or (iv) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower or any other Loan Party, and regardless of whether any
Indemnitee is a party thereto; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of, or breach of the Loan Documents (or any
other document executed in connection therewith (including any participation
agreement or credit default swap agreement executed in connection with this
Agreement) by, such Indemnitee (or its Related Parties).


(c)    Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section 11.04 to be paid by it to the Administrative Agent (or any
sub‑agent thereof), the Collateral Agent (or any sub‑agent thereof), each L/C
Issuer or any Related Party of any of the foregoing, each Lender severally
agrees to pay to the Administrative Agent (or any such sub‑agent), the
Collateral Agent (or any such sub‑agent), each L/C Issuer or such Related Party,
as the case may be, such Lender's Applicable Percentage (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought) of
such unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent (or any such sub‑agent), the
Collateral Agent (or any such sub‑agent) or the applicable L/C Issuer in its
capacity as such, or against any Related Party of any of the foregoing acting
for the Administrative Agent (or any such sub‑agent), the Collateral Agent (or
any such sub‑agent) or the applicable L/C Issuer in connection with such
capacity. The obligations of the Lenders under this subsection (c) are subject
to the provisions of Section 2.12(d).


(d)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable Law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby, other than for direct or actual damages resulting from the gross
negligence or willful

101

--------------------------------------------------------------------------------




misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.


(e)    Payments. All amounts due under this Section 11.04 shall be payable not
later than ten Business Days after demand therefor.


(f)    Survival. The agreements in this Section 11.04 shall survive the
resignation of the Administrative Agent, the Collateral Agent and any L/C
Issuer, the replacement of any Lender, the termination of the Aggregate
Revolving Commitments and the repayment, satisfaction or discharge of all the
other Obligations.


11.05    Payments Set Aside.


To the extent that any payment by or on behalf of the Borrower is made to the
Administrative Agent, the Collateral Agent, any L/C Issuer or any Lender, or the
Administrative Agent, the Collateral Agent, any L/C Issuer or any Lender
exercises its right of setoff, and such payment or the proceeds of such setoff
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by the Administrative Agent, the Collateral Agent, such L/C Issuer
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender and each L/C Issuer severally agrees to pay to
the Administrative Agent upon demand its applicable share (without duplication)
of any amount so recovered from or repaid by the Administrative Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the Federal Funds Rate from time to time in effect.
The obligations of the Lenders and the L/C Issuers under clause (b) of the
preceding sentence shall survive the payment in full of the Obligations and the
termination of this Agreement.


11.06    Successors and Assigns.


(a)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that neither the
Borrower nor any other Loan Party may assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of subsection (b) of this Section 11.06, (ii) by
way of participation in accordance with the provisions of subsection (d) of this
Section 11.06, or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of subsection (f) of this Section 11.06 (and any
other attempted assignment or transfer by any party hereto shall be null and
void). Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
subsection (d) of this Section 11.06 and, to the extent expressly contemplated
hereby, the Related Parties of each of the Administrative Agent, the L/C Issuers
and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.


(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans (including for
purposes of this subsection (b), participations in L/C Obligations and in
Swingline Loans) at the time owing to it); provided that any such assignment
shall be subject to the following conditions:


(i)    Minimum Amounts.


(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender's Commitment and/or the Loans at the time owing to it or
contemporaneous assignments to related Approved Funds that equal at least the
amount specified in paragraph (b)(i)(B) of this Section 11.06 in the aggregate
or in the case of an assignment to a Lender, an Affiliate of a Lender or an
Approved Fund, no minimum amount need be assigned; and



102

--------------------------------------------------------------------------------




(B)    in any case not described in subsection (b)(i)(A) of this Section 11.06,
the aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group) will be treated as a single assignment for purposes of determining
whether such minimum amount has been met.


(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender's rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not apply to rights in respect of
the Swingline Lender's rights and obligations in respect of Swingline Loans;


(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section 11.06 and,
in addition:


(A)    the consent of the Borrower (such consent not to be unreasonably withheld
or delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that the Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within ten (10) Business
Days after having received notice thereof;


(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of any Revolving Commitment if such assignment is to a Person that is not a
Lender with a Revolving Commitment, an Affiliate of such Lender or an Approved
Fund with respect to such Lender; and


(C)    the consent of the L/C Issuers and the Swingline Lender (such consent not
to be unreasonably withheld or delayed) shall be required for any assignment of
a Revolving Commitment.


(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee in the amount of $3,500; provided,
however, that the Administrative Agent may, in its sole discretion, elect to
waive such processing and recordation fee in the case of any assignment. The
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.


(v)    No Assignment to Certain Persons. No such assignment shall be made (A) to
the Borrower or any of the Borrower's Affiliates or Subsidiaries or (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), or (C) to a natural Person or any other Person that is not a
Lender, an Affiliate of a Lender, an Approved Fund, a bank or a financial
institution.


(vi)    Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the

103

--------------------------------------------------------------------------------




applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, the L/C Issuer
or any Lender hereunder (and interest accrued thereon) and (y) acquire (and fund
as appropriate) its full pro rata share of all Loans and participations in
Letters of Credit and Swingline Loans in accordance with its Applicable
Percentage. Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under applicable Law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.


Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section 11.06, from and after the effective date
specified in each Assignment and Assumption, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender's rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 11.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided that except to the extent otherwise expressly agreed by the
affected parties, no assignment by a Defaulting Lender will constitute a waiver
or release of any claim or any party hereunder arising from that Lender's having
been a Defaulting Lender. Upon request, the Borrower (at its expense) shall
execute and deliver a Note to the assignee Lender. Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this subsection shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section 11.06.


(c)    Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent's Office a copy of each Assignment and
Assumption delivered to it (or the equivalent thereof in electronic form) and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated interest) of the Loans and L/C
Obligations owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”). The entries in the Register shall be conclusive absent
manifest error, and the Borrower, the Administrative Agent and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement. The Register
shall be available for inspection by the Borrower, the L/C Issuers and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.


(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower, the L/C Issuer, the Swingline Lender or the
Administrative Agent, sell participations to any Person (other than a natural
Person, a Defaulting Lender or the Borrower or any of the Borrower's Affiliates
or Subsidiaries) (each, a “Participant”) in all or a portion of such Lender's
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans (including such Lender's participations in L/C
Obligations and/or Swingline Loans) owing to it); provided that (i) such
Lender's obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative
Agent, the Lenders and the L/C Issuers shall continue to deal solely and
directly with such Lender in connection with such Lender's rights and
obligations under this Agreement. For the avoidance of doubt, each Lender shall
be responsible for the indemnity under Section 11.04(c) without regard to the
existence of any participation.


Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 11.01 that affects such Participant. Subject to subsection (e) of this
Section 11.06, the Borrower agrees that each Participant shall be entitled to
the benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section 11.06 (it being understood that the documentation required under
Section 3.01(e) shall be delivered to the Lender who sells the participation) to
the

104

--------------------------------------------------------------------------------




same extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section 11.06; provided that such participant
(A) agrees to be subject to the provisions of Sections 3.06 and 11.13 as if it
were an assignee under paragraph (b) of this Section 11.06 and (B) shall not be
entitled to receive any greater payment under Sections 3.01 or 3.04, with
respect to any participation, than the Lender from whom it acquired the
applicable participation would have been entitled to receive, except to the
extent such entitlement to receive a greater payment results from a Change in
Law that occurs after the Participant acquired the applicable participation.
Each Lender that sells a participation agrees, at the Borrower's request and
expense, to use reasonable efforts to cooperate with the Borrower to effectuate
the provisions of Section 3.06 with respect to any Participant. To the extent
permitted by law, each such Participant also shall be entitled to the benefits
of Section 11.08 as though it were a Lender; provided that such Participant
agrees to be subject to Section 2.13 as though it were a Lender. Each Lender
that sells a participation shall, acting solely for this purpose as a
non-fiduciary agent of the Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant's interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”). Interests in the rights and/or
obligations of a Lender under this Agreement may be participated in whole or in
part only by registration of such participation on such Participant Register. If
requested by the Administrative Agent or the Borrower, such Lender shall make
the Participant Register available to Administrative Agent or the Borrower upon
either (i) the exercise by a Participant of remedies, or rights to receive
payments under Section 3.01, 3.04 or 3.05 hereunder, or (ii) a request for the
Register by the IRS. The entries in the Participant Register shall be conclusive
absent manifest error, and such Lender shall treat each Person whose name is
recorded in the Participant Register as the owner of such participation for all
purposes of this Agreement notwithstanding any notice to the contrary. For the
avoidance of doubt, the Administrative Agent (in its capacity as Administrative
Agent) shall have no responsibility for maintaining a Participant Register.


(e)    Limitations upon Participant Rights. Notwithstanding any contrary
provision of this Agreement, a Participant shall not be entitled to receive any
greater payment under Section 3.01 or 3.04 than the applicable Lender would have
been entitled to receive with respect to the participation sold to such
Participant, unless the sale of the participation to such Participant is made
with the Borrower's prior written consent. A Participant that would be a Foreign
Lender or a Lender not otherwise exempt from backup withholding and information
reporting if it were a Lender shall not be entitled to the benefits of Section
3.01 unless the Borrower is notified of the participation sold to such
Participant and such Participant agrees, for the benefit of the Borrower, to
comply with Section 3.01(e) as though it were a Lender.


(f)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank or other
banking authority; provided that no such pledge or assignment shall release such
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.


(g)    Resignation Swingline Lender after Assignment. Notwithstanding anything
to the contrary contained herein, if at any time PNC assigns all of its
Commitment and Loans pursuant to subsection (b) above, PNC may, upon 30 days'
notice to the Borrower and the Lenders, resign as Swingline Lender. In the event
of any such resignation as Swingline Lender, the Borrower shall be entitled to
appoint from among the Lenders a successor Swingline Lender hereunder; provided,
however, that no failure by the Borrower to appoint any such successor shall
affect the resignation of PNC as Swingline Lender. If PNC resigns as Swingline
Lender, it shall retain all the rights of the Swingline Lender provided for
hereunder with respect to Swingline Loans made by it and outstanding as of the
effective date of such resignation, including the right to require the Lenders
to make Base Rate Committed Loans or fund risk participations in outstanding
Swingline Loans pursuant to Section 2.04(c)). Upon the appointment of a
successor Swingline Lender, such successor shall succeed to and become vested
with all of the rights, powers, privileges and duties of the retiring Swingline
Lender.


(h)    Resignation as an L/C Issuer after Assignment. Notwithstanding anything
to the contrary contained herein, if at any time Bank of America, PNC or any
other Lender that is also acting as an L/C Issuer hereunder assigns all of its
Commitment and Loans pursuant to subsection (b) above, Bank of America, PNC or
such Lender may, upon 30 days' notice to the Borrower and the Lenders, resign as
an L/C Issuer. In the event of any such resignation as an

105

--------------------------------------------------------------------------------




L/C Issuer, the Borrower shall be entitled to appoint from among the Lenders a
successor L/C Issuer hereunder; provided, however, that no failure by the
Borrower to appoint any such successor shall affect the resignation of Bank of
America, PNC or such Lender as an L/C Issuer. If Bank of America, PNC or such
other Lender resigns as an L/C Issuer, it shall retain all the rights, powers,
privileges and duties of an L/C Issuer hereunder with respect to all Letters of
Credit outstanding as of the effective date of its resignation as an L/C Issuer
and all L/C Obligations with respect thereto (including the right to require the
Lenders to make Base Rate Committed Loans or fund risk participations in
Unreimbursed Amounts pursuant to Section 2.03(c)). Upon the appointment of a
successor L/C Issuer, (a) such successor shall succeed to and become vested with
all of the rights, powers, privileges and duties of the retiring L/C Issuer, and
(b) the successor L/C Issuer shall issue letters of credit in substitution for
the Letters of Credit, if any, outstanding at the time of such succession or
make other arrangements satisfactory to Bank of America, PNC or such Lender to
effectively assume the obligations of Bank of America, PNC or such applicable
Lender with respect to such Letters of Credit.


11.07    Treatment of Certain Information; Confidentiality.


Each of the Administrative Agent, the Lenders and each L/C Issuer agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its Related Parties
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent required or requested by any
regulatory authority purporting to have jurisdiction over such Person or its
Related Parties (including any self‑regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable Laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section 11.07, to (i) any
assignee of or Participant in, or any prospective assignee of or Participant in,
any of its rights or obligations under this Agreement, (ii) any pledgee referred
to in Section 11.06(f) or (iii) any actual or prospective party (or its Related
Parties) to any swap, derivative or other transaction under which payments are
to be made by reference to the Borrower and its obligations, this Agreement or
payments hereunder, (g) on a confidential basis to (i) any rating agency in
connection with rating the Borrower or its Subsidiaries or the credit facilities
provided hereunder or (ii) the CUSIP Service Bureau or any similar agency in
connection with the issuance and monitoring of CUSIP numbers or other market
identifiers with respect to the credit facilities provided hereunder, (h) with
the consent of the Borrower or (i) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section 11.07 or
(y) becomes available to the Administrative Agent, any Lender, any L/C Issuer or
any of their respective Affiliates on a nonconfidential basis from a source
other than the Borrower.


For purposes of this Section 11.07, “Information” means all information received
from the Borrower or any Subsidiary relating to the Borrower or any Subsidiary
or any of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or any L/C Issuer on a
nonconfidential basis prior to disclosure by the Borrower or any Subsidiary;
provided that, in the case of information received from the Borrower or any
Subsidiary after the date hereof, such information is clearly identified at the
time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section 11.07 shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.


Each of the Administrative Agent, the Lenders and each L/C Issuer acknowledges
that (a) the Information may include material non‑public information concerning
the Borrower or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non‑public information and
(c) it will handle such material non‑public information in accordance with
applicable Law, including United States Federal and state securities Laws.


11.08    Set‑off.



106

--------------------------------------------------------------------------------




If an Event of Default shall have occurred and be continuing, each Lender, each
L/C Issuer and each of their respective Affiliates is hereby authorized at any
time and from time to time, after obtaining the prior written consent of the
Administrative Agent, to the fullest extent permitted by applicable Law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender, such L/C
Issuer or any such Affiliate to or for the credit or the account of the Borrower
or any other Loan Party against any and all of the obligations of the Borrower
or such Loan Party now or hereafter existing under this Agreement or any other
Loan Document to such Lender or such L/C Issuer, irrespective of whether or not
such Lender or such L/C Issuer shall have made any demand under this Agreement
or any other Loan Document and although such obligations of the Borrower or such
Loan Party may be contingent or unmatured or are owed to a branch or office of
such Lender or such L/C Issuer different from the branch or office holding such
deposit or obligated on such indebtedness; provided, that in the event that any
Defaulting Lender shall exercise any such right of setoff, (x) all amounts so
set off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.15 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent and the
Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
The rights of each Lender, each L/C Issuer and their respective Affiliates under
this Section 11.08 are in addition to other rights and remedies (including other
rights of setoff) that such Lender, such L/C Issuer or their respective
Affiliates may have. Each Lender and each L/C Issuer agrees to notify the
Borrower and the Administrative Agent promptly after any such setoff and
application; provided that the failure to give such notice shall not affect the
validity of such setoff and application


11.09    Interest Rate Limitation.


Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non‑usurious interest permitted by applicable Law (the “Maximum
Rate”). If the Administrative Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loans or, if it exceeds such unpaid principal, refunded to
the Borrower. In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and
(c) amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.


11.10    Counterparts; Integration; Effectiveness.


This Agreement may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement
and the other Loan Documents constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 5.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy or other electronic imaging means shall be effective as delivery of a
manually executed counterpart of this Agreement.


11.11    Survival of Representations and Warranties.


All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default

107

--------------------------------------------------------------------------------




at the time of any Credit Extension, and shall continue in full force and effect
as long as any Loan or any other Obligation hereunder shall remain unpaid or
unsatisfied or any Letter of Credit shall remain outstanding.


11.12    Severability.


If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions. The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. Without limiting the
foregoing provisions of this Section 11.12, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by Debtor Relief Laws or other applicable Laws, as
determined in good faith by the Borrower, the Administrative Agent, an L/C
Issuer or the Swingline Lender, as applicable, then such provisions shall be
deemed to be in effect only to the extent not so limited, and none of the
Borrower, the Administrative Agent, the L/C Issuers or the Swingline Lender
shall have any liability hereunder in taking or refraining from taking action
based upon and relating to such good faith determination.


11.13    Replacement of Lenders.


If (i) any Lender requests compensation under Section 3.04, (ii) the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01, (iii) any
Lender delivers a notice pursuant to Section 3.02 with respect to circumstances
that do not affect the other Lenders hereunder, (iv) a Lender does not consent
to a proposed change, waiver, discharge or termination with respect to any Loan
Document that requires unanimous consent of all Lenders and that has been
approved by the Required Lenders as provided in Section 11.01, or (v) any Lender
is a Defaulting Lender, then the Borrower may, at its sole expense and effort,
upon notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 11.06), all of its
interests, rights and obligations under this Agreement and the related Loan
Documents to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment); provided that:


(a)    the Borrower shall have paid to the Administrative Agent the assignment
fee specified in Section 11.06(b)(iv);


(b)    such Lender shall have received payment of an amount equal to 100% of the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts);


(c)    in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter; and


(d)    such assignment does not conflict with applicable Laws; and


(e)    in the case of any such assignment resulting from a Lender's failure to
consent to a proposed change, waiver, discharge or termination with respect to
any Loan Document, the applicable amendment, modification and/or waiver of this
Agreement that the Borrower has requested shall become effective upon giving
effect to such assignment (and any related assignments required to be effected
in connection therewith in accordance with this Section 11.13 and
Section 11.06).



108

--------------------------------------------------------------------------------




A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.


11.14    Governing Law; Jurisdiction; Etc.


(a)    GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ANY
CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, the LAW OF THE STATE OF NEW YORK.


(b)    SUBMISSION TO JURISDICTION. EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK,
AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING SHALL BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT;
PROVIDED THAT (X) IN THE CASE OF ANY COLLATERAL DOCUMENT, PROCEEDINGS MAY ALSO
BE BROUGHT BY THE ADMINISTRATIVE AGENT IN THE STATE IN WHICH THE RELEVANT
COLLATERAL IS LOCATED OR ANY OTHER RELEVANT JURISDICTION AND (Y) IN THE CASE OF
ANY BANKRUPTCY, INSOLVENCY OR SIMILAR PROCEEDINGS WITH RESPECT TO ANY LOAN
PARTY, ACTIONS OR PROCEEDINGS RELATED TO THIS AGREEMENT AND THE OTHER LOAN
PARTIES MAY BE BROUGHT IN SUCH COURT HOLDING SUCH BANKRUPTCY, INSOLVENCY OR
SIMILAR PROCEEDINGS. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN
ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND SHALL BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.


(c)    WAIVER OF VENUE. EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (b) OF THIS SECTION 11.14. EACH
OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF
SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.


(d)    SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.


11.15    Waiver of Jury Trial.


EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED,

109

--------------------------------------------------------------------------------




EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 11.15.


11.16    Term of Agreement.


The term of this Agreement shall be until the Obligations under the Loan
Documents have been Fully Satisfied.


11.17    USA PATRIOT Act Notice.


Each Lender that is subject to the Act (as hereinafter defined) and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies each Loan Party that pursuant to the requirements of the USA Patriot
Act (Title III of Pub. L. 107‑56 (signed into law October 26, 2001)) (the
“Act”), it is required to obtain, verify and record information that identifies
such Loan Party, which information includes the name and address of such Loan
Party and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify such Loan Party in accordance with the Act.
The Borrower shall, promptly following a request by the Administrative Agent or
any Lender, provide all documentation and other information that the
Administrative Agent or such Lender requests in order to comply with its ongoing
obligations under applicable “know your customer” and anti-money laundering
rules and regulations, including the Act.


11.18    Subordination of Intercompany Debt.


Each Loan Party agrees that all intercompany Indebtedness among Loan Parties
(the “Intercompany Debt”) is subordinated in right of payment, to the prior
payment in full of all Obligations. Notwithstanding any provision of this
Agreement to the contrary; provided that no Event of Default has occurred and is
continuing, Loan Parties may make and receive payments with respect to the
Intercompany Debt to the extent otherwise permitted by this Agreement; provided,
that in the event of and during the continuation of any Event of Default, under
Section 9.01(a) or in the event the maturity of the Loans is accelerated under
Section 9.02(b), no payment shall be made by or on behalf of any Loan Party on
account of any Intercompany Debt after the Administrative Agent shall have
delivered a written notice to the Borrower to such effect. In the event that any
Loan Party receives any payment of any Intercompany Debt at a time when such
payment is prohibited by this Section 11.18, such payment shall be held by such
Loan Party, in trust for the benefit of, and shall be paid forthwith over and
delivered, upon written request, to, the Administrative Agent.


11.19    [Reserved]


11.20    Permitted Receivables Financings.


(a)    Each Lender, the Administrative Agent and the Collateral Agent agrees
that, prior to the date that is one year and one day after the payment in full
of all the obligations in respect of the Attributed Principal Amount in respect
of any Permitted Receivables Financing, (i) it shall not be entitled, whether
before or after the occurrence of any Event of Default, to (A) institute
against, or join any other Person in instituting against, any Receivables
Financing SPC or any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceeding under the laws of the United States or any State thereof,
(B) transfer and register the Capital Stock of any Receivables Financing SPC or
any other instrument evidencing any Investment in any Receivables Financing SPC
in its name or the name of any of its designees or nominees, (C) foreclose such
security interest in the Capital Stock of any Receivables Financing SPC
regardless of the bankruptcy or insolvency of any Loan Party, (D) exercise any
voting rights granted or appurtenant to such Capital Stock of any Receivables
Financing SPC or any other instrument evidencing any Investment therein or
(E) enforce any right that the holder of any such Capital Stock of any
Receivables Financing SPC or any other instrument evidencing any Investment
therein might otherwise have to liquidate, consolidate, combine, collapse or
disregard the entity status of such Receivables Financing SPC and (ii) it hereby
waives and releases any right to require (A) that any Receivables Financing SPC
be in any manner merged, combined, collapsed or consolidated with or into any
Loan Party, including by way of substantive consolidation in a bankruptcy case
or (B) that the status of any Receivables Financing SPC as

110

--------------------------------------------------------------------------------




a separate entity be in any respect disregarded; provided, however, that the
provisions of this Section 11.20 shall cease to be of any force or effect when
the Obligations have been paid in full and the Revolving Commitments have been
terminated or expired; and provided further, that the provisions hereof will not
apply to a Lender, the Administrative Agent or the Collateral Agent in its
capacity as a holder of any Indebtedness or other asset included in the
Attributed Principal Amount or its ability to exercise any rights thereunder.
Each Lender, the Administrative Agent and the Collateral Agent agree and
acknowledge that each Receivables Financier is an express third party
beneficiary with respect to this Section 11.20 (and only this Section 11.20) and
such agent shall have the right to enforce compliance by the parties hereto with
this Section 11.20.


(b)    Upon the transfer or purported transfer by the Borrower or any
Consolidated Party of Transferred Assets to a Receivables Financing SPC in a
Permitted Receivables Financing, the Liens with respect to such Transferred
Assets under the Security Agreements shall automatically be released (and each
of the Administrative Agent and the Collateral Agent, as applicable, is hereby
authorized to execute and enter into any such releases and other documents as
the Borrower may reasonably request in order to give effect thereto).


(c)    Each Lender hereby authorizes and directs each of the Administrative
Agent and the Collateral Agent, as applicable, in connection with any Permitted
Receivables Financing, upon the request and at the expense of the Borrower, to
enter into an intercreditor agreement with the applicable Receivables Financier
to facilitate the establishment of such Permitted Receivables Financing and to
effect the purposes of the provisions of this Agreement relating to Permitted
Receivables Financings.


11.21    No Advisory or Fiduciary Responsibilities.


In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), the Borrower and each other Loan Party
acknowledges and agrees, and acknowledges its Affiliates' understanding, that:
(i) (A) the arranging and other services regarding this Agreement provided by
the Administrative Agent and the Arrangers are arm's-length commercial
transactions between the Borrower, the other Loan Parties and their respective
Affiliates, on the one hand, and the Administrative Agent and the Arrangers, on
the other hand, (B) the Borrower has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate, and (C) the
Borrower and each other Loan Party is capable of evaluating, and understands and
accepts, the terms, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents; (ii) (A) the Administrative Agent and each
Arranger each is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for the Borrower, any other
Loan Party or any of their respective Affiliates, or any other Person and (B)
neither the Administrative Agent nor any other Arranger has any obligation to
the Borrower, any Loan Party or any of their respective Affiliates with respect
to the transactions contemplated hereby except those obligations expressly set
forth herein and in the other Loan Documents; and (iii) the Administrative Agent
and the Arranger(s) and their respective Affiliates may be engaged in a broad
range of transactions that involve interests that differ from those of the
Borrower, the other Loan Parties and their respective Affiliates, and neither
the Administrative Agent nor any Arranger has any obligation to disclose any of
such interests to the Borrower, any Loan Party or any of their respective
Affiliates. To the fullest extent permitted by law, the Borrower and each other
Loan Party hereby waives and releases any claims that it may have against the
Administrative Agent and any Arranger with respect to any breach or alleged
breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.


11.22    Electronic Execution of Assignments and Certain Other Documents.


The words “execution,” “signed,” “signature” and words of like import in any
Assignment and Assumption or in any amendment or other modification hereof
(including waivers and consents) shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable Law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State

111

--------------------------------------------------------------------------------




Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.




[remainder of page intentionally left blank]














































































    

















112

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.






BORROWER:                CINCINNATI BELL INC.,
an Ohio corporation


By: /s/ Christopher C. Elma
Name: Christopher C. Elma
Title: Vice President, Treasury and Tax


































































































--------------------------------------------------------------------------------




GUARANTORS:
CINCINNATI BELL TELECOMMUNICATION SERVICES LLC, an Ohio limited liability
company



CINCINNATI BELL ENTERTAINMENT INC.,
an Ohio corporation


CINCINNATI BELL WIRELESS, LLC,
an Ohio limited liability company


CINCINNATI BELL TECHNOLOGY SOLUTIONS INC.,
a Delaware corporation


CINCINNATI BELL ANY DISTANCE INC.,
a Delaware corporation


CBTS SOFTWARE LLC,
a Delaware limited liability company


EVOLVE BUSINESS SOLUTIONS LLC,
an Ohio limited liability company


CINCINNATI BELL ANY DISTANCE OF VIRGINIA
LLC,
a Virginia limited liability company


DATA CENTER INVESTMENTS INC.,
a Delaware corporation


DATA CENTERS SOUTH INC.,
a Delaware corporation


DATA CENTER INVESTMENTS HOLDCO LLC,
a Delaware limited liability company


DATA CENTERS SOUTH HOLDING LLC,
a Delaware limited liability company


By: /s/ Christopher C. Elma
Name: Christopher C. Elma
Title: Vice President, Treasury and Tax
on behalf of each of the entities set forth above


































--------------------------------------------------------------------------------




ADMINISTRATIVE AGENT:        BANK OF AMERICA, N.A.,
as Administrative Agent


By: /s/ Don B. Pinzon
Name: Don B. Pinzon
Title: Vice President












































































































--------------------------------------------------------------------------------




LENDERS:                BANK OF AMERICA, N.A.,
as a Lender and an L/C Issuer


By: /s/ Lisa M. Webster
Name: Lisa M. Webster
Title: Director


































































































--------------------------------------------------------------------------------




PNC BANK NATIONAL ASSOCIATION,
as a Lender, Swingline Lender and an L/C Issuer


By: /s/ C. Joseph Richardson
Name: C. Joseph Richardson
Title: Senior Vice President


































































































--------------------------------------------------------------------------------




BARCLAYS BANK PLC,
as a Lender


By: /s/ Diane Rolfe
Name: Diane Rolfe
Title: Director


































































































--------------------------------------------------------------------------------




Deutsche Bank Trust Company Americas________,
as a Lender


By: /s/ Anca Trifan
Name: Anca Trifan
Title: Managing Director


By: /s/ Courtney E. Meehan
Name: Courtney E. Meehan
Title: Vice President


























































































--------------------------------------------------------------------------------




Morgan Stanley Senior Funding Inc.,
as a Lender


By: /s/ Kelly Chin
Name: Kelly Chin
Title: Vice President


































































































--------------------------------------------------------------------------------




________________________________________,
Citicorp North America, Inc. as a Lender


By: /s/ Elizabeth Minnella Gonzalez
Name: Elizabeth Minnella Gonzalez
Title: Vice President


































































































--------------------------------------------------------------------------------




KEYBANK NATIONAL ASSOCIATION,
as a Lender


By: /s/ David A. Wild
Name: David A. Wild
Title: Senior Vice President


































































































--------------------------------------------------------------------------------




The Royal Bank of Scotland plc,
as a Lender


By: /s/ Matthew Pennachio
Name: Matthew Pennachio
Title: Director


































































































--------------------------------------------------------------------------------




USB LOAN FINANCE LLC,
as a Lender


By: /s/ Irja R. Otsa
Name: Irja R. Otsa
Title: Associate Director


By: /s/ Joselin Fernandes
Name: Joselin Fernandes
Title: Associate Director




































































































--------------------------------------------------------------------------------




The Bank of Kentucky,
as a Lender


By: /s/ Kendra L. Bach
Name: Kendra L. Bach
Title: Vice President






